


Recording requested by:                            
And when recorded mail to:
Greenberg Traurig, LLP
1200 17th Street, 24th Floor
Denver, Colorado 80202
Attention: Peter C. Kelley, Esq.


    
FEE AND LEASEHOLD DEED OF TRUST, SECURITY AGREEMENT, FIXTURE FILING, FINANCING
STATEMENT AND ASSIGNMENT OF LEASES AND RENTS

THIS FEE AND LEASEHOLD DEED OF TRUST, SECURITY AGREEMENT, FIXTURE FILING,
FINANCING STATEMENT AND ASSIGNMENT OF LEASES AND RENTS (this “Deed of Trust”) is
given as of July 27, 2012, by CHSP DENVER LLC, a Delaware limited liability
company (“Grantor”), to the PUBLIC TRUSTEE OF THE (CITY AND) COUNTY OF DENVER,
COLORADO (“Trustee”), for the use and benefit of WESTERN NATIONAL LIFE INSURANCE
COMPANY, a Texas corporation (together with its successors and assigns,
“Beneficiary”).
Article 1

PARTIES, PROPERTY, AND DEFINITIONS
The following terms and references shall have the meanings indicated:
1.1    Association: The Condominium Association and any other association formed
or constituted at any time under the Condominium Documents or Master Declaration
Documents.
1.2    Beneficiary: The Beneficiary named in the introductory paragraph of this
Deed of Trust, whose legal address is c/o AIG Asset Management (U.S.), LLC, 1999
Avenue of the Stars, 38th Floor, Century City, Los Angeles,
California 90067‑6022, together with any future holder of the Note.
1.3    Business Day: Any day that is not a Saturday, Sunday or public holiday or
the equivalent for banks generally under the laws of the State.
1.4    Cash Collateral Agreement: The Cash Collateral Agreement of even date
herewith among Grantor, Operating Lessee, and Beneficiary, and acknowledged and
agreed to by the “Servicer” referenced therein.






--------------------------------------------------------------------------------




1.5    Certificate Concerning Governing Documents: That certain Certificate
Concerning Governing Documents of even date herewith made by Grantor and
Recourse Carve-Out Guarantor to Beneficiary.
1.6    Certificate Concerning Management Agreement: That certain Certificate
Concerning Management Agreement of even date herewith made by Grantor, Operating
Lessee, and Recourse Carve-Out Guarantor to Beneficiary.
1.7    Chattels: All goods, fixtures, inventory, furniture, furnishings,
equipment, building and other materials, supplies, and other tangible personal
property of every nature, whether now owned or hereafter acquired by Grantor,
used, intended for use, or reasonably required in the construction, development,
or operation of the Property, together with all accessions thereto, replacements
and substitutions therefor, and proceeds thereof.
1.8    Condominium Association: The “Association” formed and constituted
pursuant to the Condominium Documents from time to time.
1.9    Condominium Documents: Collectively, that certain Condominium Declaration
for Arco Tower and Marriott Hotel Complex at City Center, Denver, Colorado,
dated as of July 15,1981, by and between Denver Energy Center Hotel Partnership,
a Colorado limited partnership and Energy Center III Venture, a Colorado
partnership, and recorded July 31, 1981, in Book 2422 at Page 558 of the records
in the Office of the Clerk and Recorder of the County of Denver, State of
Colorado (the “Recording Office”), as amended by that certain First Amendment to
Condominium Declaration, dated as of May 24, 2007, and recorded May 29, 2007 as
Document 2007083600 of the records of the Recording Office (collectively, the
“Declaration”), together with the Articles of Incorporation and Bylaws of AT-MH
Association, dated as of October 24, 1981.
1.10    Controlling Persons: Collectively, (a) if Grantor is a partnership or
joint venture, all general partners or joint venturers of Grantor, (b) Recourse
Carve-Out Guarantor, (c) any other party directly or indirectly liable for
payment of the Secured Obligations, whether as maker, endorser, guarantor,
surety, general partner, or otherwise, and (d) any successor to any of the
foregoing.
1.11    Default: Any matter which, with the giving of notice, passage of time,
or both, would constitute an Event of Default.
1.12    Environmental Indemnity Agreement: The Environmental Indemnity Agreement
of even date herewith made by Grantor, Operating Lessee and Recourse Carve-Out
Guarantor for the benefit of Beneficiary.
1.13    ERISA: The Employee Retirement Income Security Act of 1974, as amended,
together with all rules and regulations issued thereunder.
1.14    Event of Default: As defined in Article 6.








--------------------------------------------------------------------------------




1.15    Grantor: The Grantor named in the introductory paragraph of this Deed of
Trust (Organizational I.D. No./Secretary of State File No. 5016065), whose legal
address is c/o Chesapeake Lodging Trust, 1997 Annapolis Exchange Parkway, Suite
410, Annapolis, Maryland 21401, together with any future owner of the Property
or any part thereof or interest therein.
1.16    Ground Lease: Each of the Primary Leases as defined in the Leasehold
Addendum attached and made a part of this Deed of Trust.
1.17    Ground Rent: means the rent and other fees, amounts and charges required
to be paid by Grantor, as lessee or tenant, under the Ground Leases.
1.18    Insurance Agreement: The Agreement Concerning Insurance Requirements of
even date herewith executed by Grantor for the benefit of Beneficiary.
1.19    Intangible Personalty: All of Grantor’s right, title and interest in and
to the following: the right to use all trademarks and trade names and symbols or
logos used in connection therewith, or any modifications or variations thereof,
in connection with the operation of the improvements existing or to be
constructed on the Property, together with all accounts, deposit accounts,
letter of credit rights, investment property, monies in the possession of
Beneficiary (including, without limitation, proceeds from insurance, retainages
and deposits for taxes and insurance), Permits, contract rights (including,
without limitation, rights under the Contracts, rights under the Management
Agreement, rights under any franchise agreement, license agreement or royalty
agreement, and rights to receive insurance proceeds), and general intangibles
(whether now owned or hereafter acquired, and including proceeds thereof)
relating to or arising from Grantor’s ownership, use, operation, leasing, or
sale of all or any part of the Property, specifically including but in no way
limited to any right which Grantor may have or acquire to transfer any
development rights from the Property to other real property, and any development
rights which may be so transferred.
1.20    Lease Certificate: That certain Certificate Concerning Leases and
Financial Condition of even date herewith made by Grantor and Recourse Carve-Out
Guarantor to Beneficiary concerning the Leases and financial condition of the
Property.
1.21    Leases: Any and all leases, subleases and other agreements, including,
without limitation, the Operating Lease, under the terms of which any person
other than Grantor has or acquires any right to occupy or use the Property, or
any part thereof.
1.22    Loan: The loan from Beneficiary to Grantor evidenced by the Note.
1.23    Loan Documents: The Note, all of the deeds of trust, mortgages and other
instruments and documents securing or executed and delivered in connection with
the Note, including this Deed of Trust, the Insurance Agreement, the
Environmental Indemnity Agreement, the Guaranty Agreement, the Cash Collateral
Agreement, the Certificate Concerning Governing Documents, the Certificate
Concerning Plettner Ground Lease, the Lease Certificate, the Certificate
Concerning Management Agreement, the Subordination of Management Agreement and
each other document executed or delivered in connection with the transaction
pursuant to which the Note has








--------------------------------------------------------------------------------




been executed and delivered. The term “Loan Documents” also includes all
modifications, extensions, renewals, and replacements of each document referred
to above.
1.24    Management Agreement: That certain Denver Energy Center Hotel Management
Agreement more particularly described in the Certificate Concerning Management
Agreement, pursuant to which Marriott International, Inc. manages the Property,
and any replacement or other management agreement entered into by Grantor or
Operating Lessee with the approval (or deemed approval) of Beneficiary given in
accordance with to this Deed of Trust and, if applicable, the Operating Lessee
Deed of Trust.
1.25    Manager: Marriott International, Inc., and any other manager under a
Management Agreement.
1.26    Master Declaration Documents: Master Declaration of Covenants Easements
Rights and Restrictions dated as of July 15, 1981, by and among Energy Center I
Venture, a Colorado partnership, Denver Energy Center Hotel Partnership, a
Colorado limited partnership and Energy Center III Venture, a Colorado
partnership; and First Amendment to Master Declaration of Covenants Easements
Rights and Restrictions, dated as of June 30, 1995, by The Prudential Insurance
Company of America, a New Jersey corporation.
1.27    Note: Grantor’s promissory note of even date herewith, payable to the
order of Beneficiary in the principal face amount of $70,000,000, with a stated
maturity date of August 1, 2042, together with all renewals, extensions and
modifications of such promissory note. All terms and provisions of the Note are
incorporated by this reference in this Deed of Trust.
1.28    Operating Lease: That certain Lease Agreement, dated as of October 3,
2011, by and between Grantor, as lessor, to Operating Tenant, as lessee, as the
same may be amended, modified, supplemented, replaced or amended and restated
from time to time, pursuant to which Grantor has leased the entire Property to
Operating Lessee.
1.29    Operating Lessee: CHSP TRS Denver LLC, a Delaware limited liability
company, and its successors and assigns as lessee under the Operating Lease.
1.30    Operating Lessee Deed of Trust: That certain Leasehold Deed of Trust,
Security Agreement, Fixture Filing, Financing Statement, and Assignment of
Leases and Rents of even date herewith, given by Operating Lessee in favor of
Beneficiary.
1.31    Operating Lessee Documents: The Operating Lessee Deed of Trust, the
Repayment Guaranty, the Certificate Concerning Management Agreement, the
Operating Lease Subordination Agreement, and any and all other documents now or
hereafter executed by Operating Lessee in connection with the Loan or the
Repayment Guaranty, including, without limitation, any and all Loan Documents to
which Operating Lessee is a party.
1.32    Operating Lease Subordination Agreement: That certain Subordination
Agreement, of even date herewith, by and among, Grantor, Operating Lessee and
Beneficiary.








--------------------------------------------------------------------------------




1.33    Permits: All permits, licenses, certificates, franchises and
authorizations necessary or desirable for the development, ownership, use,
occupancy, operation and maintenance of the Property and the conduct of the
business of Grantor, including, without limitation, any and all alcoholic
beverage and liquor sales licenses
1.34    Permitted Exceptions: All of the following: (i) the matters (excluding
matters of survey) set forth in Schedule B-I of the title insurance policy
insuring the lien created by this Deed of Trust, in form and substance
satisfactory to, and accepted by, Beneficiary, that Grantor has caused to be
delivered to Beneficiary in connection with the Loan, (ii) liens for taxes,
assessments and similar governmental charges that are not yet due and payable or
are being contested in good faith by Grantor in accordance with Section 4.4 of
this Deed of Trust, (iii) liens and claims of liens by contractors,
subcontractors, mechanics, laborers, and materialmen that do not remain as a
lien against the Property for more than thirty (30) days (or that are bonded
over to Beneficiary’s reasonable satisfaction within such thirty (30) day
period) or are being contested in good faith by Grantor in accordance with
Section 4.9 of this Deed of Trust, (iv) liens securing equipment financing that
are not prohibited under the terms of Section 4.27(a)(4) of this Deed of Trust,
(v) the Operating Lease and any other Lease entered into in accordance with the
terms of the Loan Documents, (vi) the rights to use the Property granted to
guests and others in the ordinary course of the business of operating a hotel,
(vii) any rights of Manager under the Management Agreement, and (viii) such
other title matters approved by Beneficiary from time to time in writing in its
sole and absolute discretion.
1.35    Property: All of Grantor’s right, title and interest in and to the tract
or tracts of land described in Exhibit A attached, together with all of
Grantor’s right, title and interest in and to the following:
(a)    All buildings, structures, and improvements now or hereafter located on
such tract or tracts, as well as all rights-of-way, easements, and other
appurtenances thereto;
(b)    All of Grantor’s right, title and interest in and to any land lying
between the boundaries of such tract or tracts and the center line of any
adjacent street, road, avenue, or alley, whether opened or proposed;
(c)    All of the rents, income, receipts, revenues, issues and profits of and
from such tract or tracts and improvements;
(d)    All (i) water and water rights (whether decreed or undecreed, tributary,
nontributary or not nontributary, surface or underground, or appropriated or
unappropriated); (ii) ditches and ditch rights; (iii) spring and spring rights;
(iv) reservoir and reservoir rights; and (v) shares of stock in water, ditch and
canal companies and all other evidence of such rights, which are now owned or
hereafter acquired by Grantor and which are appurtenant to or which have been
used in connection with such tract or tracts or improvements;
(e)    All of Grantor’s right, title and interest in and to all minerals, crops,
timber, trees, shrubs, flowers, and landscaping features now or hereafter
located on, under or above such tract or tracts;








--------------------------------------------------------------------------------




(f)    All machinery, apparatus, equipment, fittings, fixtures (whether actually
or constructively attached, and including all trade, domestic, and ornamental
fixtures) now or hereafter located in, upon, or under such tract or tracts or
improvements and used or usable in connection with any present or future
operation thereof, including but not limited to all heating, air-conditioning,
freezing, lighting, laundry, incinerating and power equipment; engines; pipes;
pumps; tanks; motors; conduits; switchboards; plumbing, lifting, cleaning, fire
prevention, fire extinguishing, refrigerating, ventilating, cooking, and
communications apparatus; boilers, water heaters, ranges, furnaces, and burners;
appliances; vacuum cleaning systems; elevators; escalators; shades; awnings;
screens; storm doors and windows; stoves; refrigerators; attached cabinets;
partitions; ducts and compressors; rugs and carpets; draperies; and all
additions thereto and replacements therefor;
(g)    All development rights associated with such tract or tracts, whether
previously or subsequently transferred to such tract or tracts from other real
property or now or hereafter susceptible of transfer from such tract or tracts
to other real property;
(h)    All awards and payments, including interest thereon, resulting from the
exercise of any right of eminent domain or any other public or private taking
of, injury to, or decrease in the value of, any of such property; and
(i)    All other and greater rights and interests of every nature in such tract
or tracts and in the possession or use thereof and income therefrom, whether now
owned or subsequently acquired by Grantor.
1.36    Recourse Carve-Out Guarantor: Chesapeake Lodging, L.P., a Delaware
limited partnership.
1.37    Recourse Carve-Out Guaranty Agreement: The Guaranty Agreement of even
date herewith made by Recourse Carve-Out Guarantor for the benefit of
Beneficiary.
1.38    Repayment Guaranty Agreement: The Repayment Guaranty Agreement of even
date herewith made by Operating Lessee for the benefit of Beneficiary, which
Repayment Guaranty Agreement is secured by the Operating Lessee Deed of Trust.
1.39    Secured Obligations: All present and future obligations of Grantor to
Beneficiary evidenced by or contained in the Note, the Environmental Indemnity
Agreement, this Deed of Trust and all other Loan Documents, whether stated in
the form of promises, covenants, representations, warranties, conditions, or
prohibitions or in any other form. If the maturity of the Note secured by this
Deed of Trust is accelerated, the Secured Obligations shall include an amount
equal to any prepayment premium which would be payable under the terms of the
Note as if the Note were prepaid in full on the date of the acceleration. If
under the terms of the Note no voluntary prepayment would be permissible on the
date of such acceleration, then the prepayment fee or premium to be included in
the Secured Obligations shall be equal to one hundred fifty percent (150%) of
the highest prepayment fee or premium set forth in the Note, calculated as of
the date of such acceleration, as if prepayment were permitted on such date.








--------------------------------------------------------------------------------




1.40    State: The State in which the Property is located.
1.41    Subordination of Management Agreement: That certain Subordination,
Non-Disturbance and Attornment Agreement dated as of the date hereof, by and
among Grantor, Operating Lessee, Beneficiary and the Manager.
1.42    Trustee: The Trustee named in the introductory paragraph of this Deed of
Trust.
1.43    Uniform System of Accounts. The Uniform System of Accounts for the
Lodging Industry, Tenth Revised Edition, as adopted by the American Hotel and
Motel Association, as amended or supplemented from time to time.
ARTICLE 2    

GRANTING CLAUSE
2.1    Grant to Trustee. As security for the Secured Obligations, Grantor hereby
grants, bargains, sells, warrants and conveys the Property to Trustee, in trust,
with power of sale, for the use and benefit of Beneficiary, and subject to all
provisions hereof.
2.2    Security Interest to Beneficiary. As additional security for the Secured
Obligations, Grantor hereby grants to Beneficiary a security interest in the
Property, Chattels and Intangible Personalty. To the extent any of the Property,
Chattels or Intangible Personalty may be or have been acquired with funds
advanced by Beneficiary under the Loan Documents, this security interest is a
purchase money security interest. This Deed of Trust constitutes a security
agreement under the Uniform Commercial Code of the state in which the Property
is located (the “Code”) with respect to any part of the Property, Chattels and
Intangible Personalty that may or might now or hereafter be or be deemed to be
personal property, fixtures or property other than real estate (all collectively
hereinafter called “Collateral”); all of the terms, provisions, conditions and
agreements contained in this Deed of Trust pertain and apply to the Collateral
as fully and to the same extent as to any other property comprising the
Property, and the following provisions of this Section shall not limit the
generality or applicability of any other provisions of this Deed of Trust but
shall be in addition thereto:
(a)    The Collateral shall be used by Grantor solely for business purposes, and
all Collateral (other than the Intangible Personalty) shall be installed upon
the real estate comprising part of the Property for Grantor’s own use or as the
equipment and furnishings furnished by Grantor, as landlord, to tenants of the
Property;
(b)    The Collateral (other than the Intangible Personalty) shall be kept at
the real estate comprising a part of the Property, and shall not be removed
therefrom without the consent of Beneficiary (being the Secured Party as that
term is used in the Code) except as permitted pursuant to this Deed of Trust;
and the Collateral (other than the Intangible Personalty) may be affixed to such
real estate but shall not be affixed to any other real estate;








--------------------------------------------------------------------------------




(c)    No financing statement covering any of the Collateral or any proceeds
thereof is on file in any public office (except for any such financing
statements that are being released in connection with the closing of the Loan);
and Grantor will, at its cost and expense, upon demand, furnish to Beneficiary
such further information and will execute and deliver to Beneficiary such
financing statements and other documents in form satisfactory to Beneficiary and
will do all such acts and things as Beneficiary may at any time or from time to
time reasonably request or as may be necessary or appropriate to establish and
maintain a perfected first-priority security interest in the Collateral as
security for the Secured Obligations, subject to no adverse liens or
encumbrances; and Grantor will pay the cost of filing the same or filing or
recording such financing statements or other documents and this instrument in
all public offices wherever filing or recording is deemed by Beneficiary to be
necessary or desirable;
(d)    The terms and provisions contained in this Section and in Section 7.6 of
this Deed of Trust shall, unless the context otherwise requires, have the
meanings and be construed as provided in the Code; and
(e)    This Deed of Trust constitutes a financing statement under the Code with
respect to the Collateral. As such, this Deed of Trust covers all items of the
Collateral that are or are to become fixtures. The filing of this Deed of Trust
in the real estate records of the county where the Property is located shall
constitute a fixture filing in accordance with the Code. Information concerning
the security interests created hereby may be obtained at the addresses set forth
in Article 1 of this Deed of Trust. Grantor is the “Debtor” and Beneficiary is
the “Secured Party” (as those terms are defined and used in the Code) insofar as
this Deed of Trust constitutes a financing statement.
ARTICLE 3    

GRANTOR’S REPRESENTATIONS AND WARRANTIES
3.1    Warranty of Title. Grantor represents and warrants to Beneficiary that:
(f)    Grantor has good and marketable fee simple and leasehold title to the
Property, and such fee simple and leasehold title is free and clear of all
liens, encumbrances, security interests and other claims whatsoever, subject
only to the Permitted Exceptions;
(g)    Grantor is the sole and absolute owner of the Chattels and the Intangible
Personalty, free and clear of all liens, encumbrances, security interests and
other claims whatsoever, subject only to the Permitted Exceptions;
(h)    This Deed of Trust is a valid and enforceable first lien and security
interest on the Property, Chattels and Intangible Personalty, subject only to
the Permitted Exceptions; and
(i)    Grantor, for itself and its successors and assigns, hereby agrees to
warrant and forever defend, all and singular of the property and property
interests granted and








--------------------------------------------------------------------------------




conveyed pursuant to this Deed of Trust, against every person whomsoever
lawfully claiming, or to claim, the same or any part thereof.
3.2    Due Authorization.    Grantor represents and warrants to Beneficiary that
the execution, delivery and performance of this Deed of Trust has been duly
authorized by all necessary corporate, partnership, limited liability company or
other action on the part of Grantor. Grantor represents that Grantor has
obtained all consents and approvals required in connection with the execution,
delivery and performance of this Deed of Trust.
3.3    Other Representations and Warranties. Grantor represents and warrants to
Beneficiary as of the date hereof as follows:
(a)    Grantor is a limited liability company, duly organized, validly existing
and in good standing under the laws of the State of Delaware. Grantor is duly
authorized to transact business in and is in good standing under the laws of the
State of Colorado. The sole Controlling Person of Grantor is Recourse Carve-Out
Guarantor.
(b)    The execution, delivery and performance by Grantor of the Loan Documents
are within Grantor’s power and authority and have been duly authorized by all
necessary action;
(c)    This Deed of Trust is, and each other Loan Document to which Grantor or
Recourse Carve-Out Guarantor is a party will, when delivered hereunder, be valid
and binding obligations of Grantor and Recourse Carve-Out Guarantor enforceable
against Grantor and Recourse Carve-Out Guarantor in accordance with their
respective terms, except as limited by equitable principles and bankruptcy,
insolvency and similar laws affecting creditors’ rights;
(d)    The execution, delivery and performance by Grantor and Recourse Carve-Out
Guarantor of the Loan Documents will not contravene any contractual or other
restriction binding on or affecting Grantor or any Controlling Person and will
not result in or require the creation of any lien, security interest, other
charge or encumbrance (other than pursuant hereto) upon or with respect to any
of its properties;
(e)    The execution, delivery and performance by Grantor and Recourse Carve-Out
Guarantor of the Loan Documents does not contravene any applicable law;
(f)    No authorization, approval, consent or other action by, and no notice to
or filing with, any court, governmental authority or regulatory body is required
for the due execution, delivery and performance by Grantor and Recourse
Carve-Out Guarantor of any of the Loan Documents or the effectiveness of any
assignment of any of Grantor’s rights and interests of any kind to Beneficiary;
(g)    No part of the Property, Chattels, or Intangible Personalty is in the
hands of a receiver, no application for a receiver is pending with respect to
any portion of the Property, Chattels, or Intangible Personalty, and no part of
the Property, Chattels, or Intangible Personalty is subject to any foreclosure
or similar proceeding;








--------------------------------------------------------------------------------




(h)    Neither Grantor nor any Controlling Person has made any assignment for
the benefit of creditors, nor has Grantor or any Controlling Person filed, or
had filed against it, any petition in bankruptcy;
(i)    There is no pending or, to the best of Grantor’s knowledge, threatened,
litigation, action, proceeding or investigation, including, without limitation,
any condemnation proceeding, against Grantor, any Controlling Person or the
Property before any court, governmental or quasi-governmental, arbitrator or
other authority;
(j)    Grantor is a “non-foreign person” within the meaning of Sections 1445 and
7701 of the United States Internal Revenue Code of 1986, as amended, and the
regulations issued thereunder;
(k)    Access to and egress from the Property are available and provided by
public streets, and Grantor has no knowledge of any federal, state, county,
municipal or other governmental plans to change the highway or road system in
the vicinity of the Property or to restrict or change access from any such
highway or road to the Property;
(l)    All public utility services necessary for the operation of all
improvements constituting part of the Property for their intended purposes are
available at the boundaries of the land constituting part of the Property,
including water supply, storm and sanitary sewer facilities, and natural gas,
electric, telephone and cable television facilities;
(m)    The Property is located in a zoning district designated “D-C” Downtown
Core District within the “UO-1” Adult Use Overlay 1, by the City of Denver,
Colorado. Such designation permits the development, use and operation of the
Property as it is currently operated as a permitted, and not as a non-conforming
use. The Property complies in all respects with all zoning ordinances,
regulations, requirements, conditions and restrictions, including but not
limited to deed restrictions and restrictive covenants, applicable to the
Property;
(n)    There are no special or other assessments for public improvements or
otherwise now affecting the Property, nor does Grantor know of any pending or
threatened special assessments affecting the Property or any contemplated
improvements affecting the Property that may result in special assessments.
There are no tax abatements or exceptions affecting the Property;
(o)    Grantor and each Controlling Person has filed all tax returns it is
required to have filed, and has paid all taxes as shown on such returns or on
any assessment received pertaining to the Property;
(p)    Grantor has not received any notice from any governmental body having
jurisdiction over the Property as to any violation of any applicable law, or any
notice from any insurance company or inspection or rating bureau setting forth
any requirements as a condition to the continuation of any insurance coverage on
or with respect to the Property or the continuation thereof at premium rates
existing at present which have not been remedied or satisfied;








--------------------------------------------------------------------------------




(q)    Neither Grantor nor any Controlling Person is in default, in any manner
which would materially and adversely affect its properties, assets, operations
or condition (financial or otherwise), in the performance, observance or
fulfillment of any of the obligations, covenants or conditions set forth in any
agreement or instrument to which it is a party or by which it or any of its
properties, assets or revenues are bound;
(r)    Except as set forth in the Lease Certificate, there are no occupancy
rights (written or oral), Leases or tenancies presently affecting any part of
the Property. The Lease Certificate contains a true and correct list of all
Leases presently affecting the Property. No written or oral agreements or
understandings exist between Grantor and the tenants under the Leases described
in the Lease Certificate that grant such tenants any rights greater than those
described in the Lease Certificate or that are in any way inconsistent with the
rights described in the Lease Certificate;
(s)    There are no options, purchase contracts or other similar agreements of
any type (written or oral) presently affecting any part of the Property;
(t)    There exists no leasing or sales brokerage agreement with respect to any
part of the Property;
(u)    Except as otherwise disclosed to Beneficiary in writing prior to the date
hereof, (i) there are no contracts presently affecting the Property to which
Grantor or Borrower is a party or bound (“Contracts”) having a term in excess of
one hundred eighty (180) days or not terminable by Grantor (without penalty) on
thirty (30) days’ notice (excluding, however, the Management Agreement, the
Operating Lease, the Permitted Exceptions, the Condominium Documents, and the
Master Declaration Documents); (ii) Grantor has heretofore delivered to
Beneficiary true and correct copies of each of the Contracts together with all
amendments thereto; (iii) Grantor is not in material default of any obligations
under any of the Contracts; and (iv) the Contracts represent the complete
agreement between Grantor and such other parties as to the services to be
performed or materials to be provided thereunder and the compensation to be paid
for such services or materials, as applicable, and except as otherwise disclosed
herein, such other parties possess no unsatisfied claims against Grantor.
Grantor is not in default under any of the Contracts and no event has occurred
which, with the passing of time or the giving of notice, or both, would
constitute a default under any of the Contracts;
(v)    Grantor has obtained all Permits necessary for the operation, use,
ownership, development, occupancy and maintenance of the Property as a hotel, as
it is currently being operated. None of the Permits has been suspended or
revoked, and all of the Permits are in full force and effect, are fully paid
for, and Grantor has made or will make application for renewals of any of the
Permits prior to the expiration thereof;
(w)    All insurance policies held by Grantor relating to or affecting the
Property are in full force and effect. Grantor has not received any notice of
default or notice terminating or threatening to terminate any such insurance
policies. Grantor has made or will make application for renewals of any of such
insurance policies prior to the expiration thereof;








--------------------------------------------------------------------------------




(x)    Provided that none of the funds used to fund the Loan are considered for
any purpose of Title I of ERISA or Section 4975 of the Internal Revenue Code of
1986, as amended, to be assets of a plan or other arrangement subject to Title I
of ERISA or Section 4975 of the Internal Revenue Code of 1986, as amended,
neither the making of the Loan nor the exercise by Beneficiary of any of its
rights under the Loan Documents constitutes or will constitute a non-exempt,
prohibited transaction under ERISA;
(y)    The Management Agreement is in full force and effect and there is no
breach or default thereunder by Grantor or Operating Lessee, or to the best
knowledge of Grantor, by any other party thereto, and no event has occurred
that, with the passage of time and/or the giving of notice would constitute a
breach or default thereunder by Grantor or Operating Lessee, or to the best
knowledge of Grantor, by any other party thereto;
(z)    Grantor has delivered to Beneficiary copies of all liquor licenses in
effect with respect to the Property relating to the serving of alcoholic
beverages, and all such liquor licenses necessary for the servicing of alcoholic
beverages at the Property are (a) in the name of Manager, and (b) in full force
and effect.
(aa)    There are no collective bargaining agreements or similar agreement in
effect with respect to Grantor, Operating Lessee, or the Property; and
(bb)    Grantor’s exact legal name is correctly set out in the introductory
paragraph of this Deed of Trust. Grantor’s organizational identification number
is correctly set forth in the definition of “Grantor” set forth in Article 1
hereof. Grantor’s location (as such term is used in Section 5.8 hereof) is the
State of Delaware.
3.4    Continuing Effect. Grantor shall be liable to Beneficiary for any damage
suffered by Beneficiary if any of the foregoing representations are inaccurate
as of the date hereof, regardless when such inaccuracy may be discovered by, or
result in harm to, Beneficiary.
ARTICLE 4    

GRANTOR’S AFFIRMATIVE COVENANTS
4.1    Payment of Note. Grantor will pay all principal, interest, and other sums
payable under the Note, on the date when such payments are due, without notice
or demand.
4.2    Performance of Other Obligations. Grantor will promptly and strictly
perform and comply with all other covenants, conditions, and prohibitions
required of Grantor by the terms of the Loan Documents.
4.3    Other Encumbrances. Grantor will promptly and strictly perform and comply
with all covenants, conditions, and prohibitions required of Grantor in
connection with any other encumbrance affecting the Property, the Chattels, or
the Intangible Personalty, or any part thereof, or any interest therein,
regardless of whether such other encumbrance is superior or subordinate to the
lien hereof.








--------------------------------------------------------------------------------




4.4    Payment of Taxes, Ground Rent and Common Charges.
(a)    Property Taxes, Ground Rent and Common Charges. Unless Grantor is
depositing with Beneficiary the amounts required pursuant to Section 4.4(b),
Grantor will pay or cause to be paid, before delinquency, all taxes and
assessments, general or special, which may be levied or imposed at any time
against Grantor’s interest and estate in the Property, the Chattels, or the
Intangible Personalty, all Ground Rent, and all common area or similar charges
or assessments payable by Grantor pursuant to the Condominium Documents or
Master Declaration Documents or imposed by any Association (“Common Charges”).
At Beneficiary’s option, exercisable at any time after Grantor has failed to pay
any taxes or assessments relating to the Property on or prior to the respective
due date therefor, Beneficiary may retain the services of a firm to monitor the
payment of all taxes and assessments relating to the Property, the cost of which
shall be borne by Grantor. Grantor shall provide Beneficiary with reasonably
satisfactory evidence of the payment of all such taxes and assessments, general
or special, which may be levied or imposed at any time against Grantor’s
interest and estate in the Property, the Chattels, or the Intangible Personalty
within ten (10) days following any such payment.
(b)    Deposit for Taxes, Ground Rents and Common Charges. On or before the date
hereof, Grantor shall deposit with Beneficiary an amount that, when taken
together with the monthly deposits required by Beneficiary pursuant to the next
complete sentence of this Section 4.4(b), will equal the amount which
Beneficiary estimates will be required in order to have sufficient funds on hand
to make the next payment of taxes, assessments, and similar governmental charges
referred to in this Section, all Ground Rent, and all Common Charges. Thereafter
with each monthly payment under the Note, Grantor shall deposit with Beneficiary
an amount equal to 1/12th of the amount which Beneficiary estimates will be
required to pay the next annual payment of taxes, assessments, and similar
governmental charges referred to in this Section, all Ground Rent, and all
common area or similar charges or assessments payable by Grantor pursuant to the
Condominium Documents or Master Declaration Documents or imposed by any
Association. The purpose of these provisions is to provide Beneficiary with
sufficient funds on hand to pay all such taxes, assessments, and other
governmental charges thirty (30) days before the date on which they become past
due, and to pay all Ground Rent and all common area or similar charges or
assessments payable by Grantor pursuant to the Condominium Documents or Master
Declaration Documents or imposed by any Association prior to the date on which
they become past due. If the Beneficiary, in its sole discretion, determines
that the funds reserved hereunder are, or will be, insufficient, Grantor shall
upon demand pay such additional sums as Beneficiary shall determine necessary
and shall pay any increased monthly charges requested by Beneficiary. Provided
no Default or Event of Default exists hereunder, Beneficiary will apply the
amounts so deposited to the payment of such taxes, assessments, and other
charges, Ground Rent, and all common area or similar charges or assessments
payable by Grantor pursuant to the Condominium Documents or Master Declaration
Documents or imposed by any Association, when due, but in no event will
Beneficiary be liable for any interest on any amount so deposited, and any
amount so deposited may be held and commingled with Beneficiary’s own funds.
Notwithstanding the foregoing to the contrary, if and to the extent that
Beneficiary determines, in its reasonable judgment, that (i) reserves for the
payments of such items of taxes, assessments, and other charges, Ground Rent,
and all common area or similar charges or assessments payable by Grantor
pursuant to the Condominium Documents or Master Declaration








--------------------------------------------------------------------------------




Documents or imposed by any Association, are being maintained by the Manager
pursuant to the Management Agreement in amounts sufficient for the payment of
all such items when due, and (ii) the applicable items are being paid on a
current basis by Manager or Grantor, then Beneficiary shall not require the
deposits contemplated under this Section 4.4(b) to be made (if reserves for all
such items are being maintained by Manager pursuant to the Management
Agreement), or shall reduce the deposits to be made with Beneficiary pursuant to
this Section 4.4(b) accordingly.
(c)    Intangible Taxes. If by reason of any statutory or constitutional
amendment or judicial decision adopted or rendered after the date hereof, any
tax, assessment, or similar charge is imposed against the Note, against
Beneficiary, or against any interest of Beneficiary in any real or personal
property encumbered hereby, Grantor will pay such tax, assessment, or other
charge before delinquency and will indemnify Beneficiary against all loss,
expense, or diminution of income in connection therewith. In the event Grantor
is unable to do so, either for economic reasons or because the legal provisions
or decisions creating such tax, assessment or charge forbid Grantor from doing
so, then the Note will, at Beneficiary’s option, become due and payable in full
upon thirty (30) days’ notice to Grantor and Operating Lessee (without the
payment of any prepayment premium).
(d)    Right to Contest. Notwithstanding any other provision of this Section,
Grantor will not be deemed to be in default solely by reason of Grantor’s
failure to pay any tax, assessment or similar governmental charge so long as, in
Beneficiary’s judgment, each of the following conditions is satisfied:
(i)    Grantor is engaged in and diligently pursuing in good faith
administrative or judicial proceedings appropriate to contest the validity or
amount of such tax, assessment, or charge; and
(ii)    Grantor’s payment of such tax, assessment, or charge would necessarily
and materially prejudice Grantor’s prospects for success in such proceedings;
and
(iii)    Nonpayment of such tax, assessment, or charge will not result in the
loss or forfeiture of any property encumbered hereby or any interest of
Beneficiary therein; and
(iv)    Grantor deposits with Beneficiary, as security for such payment which
may ultimately be required, a sum equal to the amount of the disputed tax,
assessment or charge plus the interest, penalties, advertising charges, and
other costs which Beneficiary estimates are likely to become payable if
Grantor’s contest is unsuccessful.
If Beneficiary determines that any one or more of such conditions is not
satisfied or is no longer satisfied, Grantor will pay the tax, assessment, or
charge in question, together with any interest and penalties thereon, within ten
(10) days after Beneficiary gives notice of such determination.








--------------------------------------------------------------------------------




4.5    Maintenance of Insurance.
(a)    Coverages Required. Grantor shall maintain or cause to be maintained,
with financially sound and reputable insurance companies or associations
satisfactory to Beneficiary, all insurance required under the terms of the
Insurance Agreement, and shall comply with each and every covenant and agreement
contained in the Insurance Agreement.
(b)    Renewal Policies. Not less than thirty (30) days prior to the expiration
date of each insurance policy required pursuant to the Insurance Agreement,
Grantor will deliver to Beneficiary an appropriate renewal policy (or a
certified copy thereof), together with evidence satisfactory to Beneficiary that
the applicable premium has been prepaid.
(c)    Deposit for Premiums. On or before the date hereof, Grantor shall deposit
with Beneficiary an amount equal to 1/12th of the amount which Beneficiary
estimates will be required to make the next annual payments of the premiums for
the policies of insurance referred to in this Section, multiplied by the number
of whole and partial months which have elapsed since the date one month prior to
the most recent policy anniversary date for each such policy. Thereafter, with
each monthly payment under the Note, Grantor will deposit an amount equal to
1/12th of the amount which Beneficiary estimates will be required to pay the
next required annual premium for each insurance policy referred to in this
Section. The purpose of these provisions is to provide Beneficiary with
sufficient funds on hand to pay all such premiums thirty (30) days before the
date on which they become past due. If the Beneficiary, in its sole discretion,
determines that the funds escrowed hereunder are, or will be, insufficient,
Grantor shall upon demand pay such additional sums as Beneficiary shall
determine necessary and shall pay any increased monthly charges requested by
Beneficiary. Provided no Default or Event of Default exists hereunder,
Beneficiary will apply the amounts so deposited to the payment of such insurance
premiums when due, but in no event will Beneficiary be liable for any interest
on any amounts so deposited, and the money so received may be held and
commingled with Beneficiary’s own funds. Notwithstanding the foregoing to the
contrary, if and to the extent that Beneficiary determines, in its reasonable
judgment, that (i) reserves for the payments of such insurance premiums are
being maintained by the Manager pursuant to the Management Agreement in amounts
sufficient for the payment of all such items when due, and (ii) the applicable
items are being paid on a current basis by Manager or Grantor, then Beneficiary
shall not require the deposits contemplated under this Section 4.5(c) to be made
(if reserves for all such items are being maintained by Manager pursuant to the
Management Agreement), or shall reduce the deposits to be made with Beneficiary
pursuant to this Section 4.5(c) accordingly.
(d)    Application of Hazard Insurance Proceeds. Grantor shall promptly notify
Beneficiary of any material damage or casualty (i.e., any damage or casualty
where the costs of restoration, repair and replacement could reasonably be
anticipated to exceed $250,000) to all or any portion of the Property or
Chattels. Beneficiary may participate in all negotiations and appear and
participate in all judicial arbitration proceedings concerning any insurance
proceeds which may be payable as a result of such casualty or damage, and may,
in Beneficiary’s sole discretion, compromise or settle, in the name of
Beneficiary, Grantor, or both any claim for any such insurance proceeds. Any
such insurance proceeds shall be paid to Beneficiary and shall be applied first
to reimburse Beneficiary for all costs and expenses, including attorneys’ fees,
incurred by Beneficiary








--------------------------------------------------------------------------------




in connection with the collection of such insurance proceeds. The balance of any
insurance proceeds received by Beneficiary with respect to an insured casualty
may, in Beneficiary’s sole discretion, either (i) be retained and applied by
Beneficiary toward payment of the Secured Obligations, or (ii) be paid over, in
whole or in part and subject to such conditions as Beneficiary may impose, to
Grantor to pay for repairs or replacements necessitated by the casualty;
provided, however, that if all of the Secured Obligations have been performed or
are discharged by the application of less than all of such insurance proceeds,
then any remaining proceeds will be paid over to Grantor. Notwithstanding the
preceding sentence, if (A) no Default or Event of Default shall exist hereunder,
and (B) the proceeds received by Beneficiary (together with any other funds
delivered by Grantor to Beneficiary for such purpose) shall be sufficient, in
Beneficiary’s reasonable judgment, to pay for any restoration necessitated by
the casualty, and (C) such restoration can be completed, in Beneficiary’s
judgment, at least ninety (90) days prior to the maturity date of the Note, then
Beneficiary shall apply such proceeds as provided in clause (ii) of the
preceding sentence. Beneficiary will have no obligation to see to the proper
application of any insurance proceeds paid over to Grantor, nor will any such
proceeds received by Beneficiary bear interest or be subject to any other charge
for the benefit of Grantor. Beneficiary shall, prior to the application of
insurance proceeds, hold such proceeds in a separate account and may not
commingle them with Beneficiary’s own funds. Notwithstanding anything contained
herein to the contrary, insurance proceeds shall be released by Beneficiary for
the repairs, restoration and replacements necessitated by the applicable
casualty if and to the extent required pursuant to the terms of the Condominium
Documents and/or the Master Declaration Documents.
(e)    Successor’s Rights. Any person who acquires title to the Property or the
Chattels upon foreclosure hereunder will succeed to all of Grantor’s rights
under all policies of insurance maintained pursuant to this Section.
4.6    Maintenance and Repair of Property and Chattels. Grantor will at all
times maintain the Property and the Chattels in good condition and repair, will
diligently prosecute the completion of any building or other improvement which
is at any time in the process of construction on the Property, and will promptly
repair, restore, replace, or rebuild any part of the Property or the Chattels
which may be affected by any casualty or any public or private taking or injury
to the Property or the Chattels. All costs and expenses arising out of the
foregoing shall be paid by Grantor whether or not the proceeds of any insurance
or eminent domain shall be sufficient therefor. Grantor will comply with all
statutes, ordinances, and other governmental or quasi-governmental requirements
and private covenants relating to the ownership, construction, use, or operation
of the Property, including but not limited to any environmental or ecological
requirements; provided, that so long as Grantor is not otherwise in default
hereunder, Grantor may, upon providing Beneficiary with security reasonably
satisfactory to Beneficiary, proceed diligently and in good faith to contest the
validity or applicability of any such statute, ordinance, or requirement.
Beneficiary and any person authorized by Beneficiary may enter and inspect the
Property at all reasonable times, and may inspect the Chattels, wherever
located, at all reasonable times.
4.7    Leases. Grantor shall timely pay and perform each of its obligations
under or in connection with the Leases, and shall otherwise pay such sums and
take such action as shall be necessary or required in order to maintain each of
the Leases in full force and effect in accordance








--------------------------------------------------------------------------------




with its terms. Grantor shall immediately furnish to Beneficiary copies of any
notices given to Grantor by the lessee under any Lease, alleging the default by
Grantor in the timely payment or performance of its obligations under such Lease
and any subsequent communication related thereto. Grantor shall also promptly
furnish to Beneficiary copies of any notices given to Grantor by the lessee
under any Lease, extending the term of any Lease, requiring or demanding the
expenditure of any sum by Grantor (or demanding the taking of any action by
Grantor), or relating to any other material obligation of Grantor under such
Lease and any subsequent communication related thereto. Grantor agrees that
Beneficiary, in its sole discretion, may during the continuation of an Event of
Default advance any sum or take any action which Beneficiary believes is
necessary or required to maintain the Leases in full force and effect, and all
such sums advanced by Beneficiary, together with all costs and expenses incurred
by Beneficiary in connection with action taken by Beneficiary pursuant to this
Section, shall be due and payable by Grantor to Beneficiary upon demand, shall
bear interest until paid at the Default Rate (as defined in the Note), and shall
be secured by this Deed of Trust.
4.8    Eminent Domain; Private Damage. If all or any part of the Property is
taken or damaged by eminent domain or any other public or private action,
Grantor will notify Beneficiary promptly of the time and place of all meetings,
hearings, trials, and other proceedings relating to such action. Beneficiary may
participate in all negotiations and appear and participate in all judicial or
arbitration proceedings concerning any award or payment which may be due as a
result of such taking or damage, and may, in Beneficiary’s reasonable
discretion, compromise or settle, in the names of both Grantor and Beneficiary,
any claim for any such award or payment. Any such award or payment is to be paid
to Beneficiary and will be applied first to reimburse Beneficiary for all costs
and expenses, including attorneys’ fees, incurred by Beneficiary in connection
with the ascertainment and collection of such award or payment. The balance, if
any, of such award or payment may, in Beneficiary’s sole discretion, either
(a) be retained by Beneficiary and applied toward the Secured Obligations, or
(b) be paid over, in whole or in part and subject to such conditions as
Beneficiary may impose, to Grantor for the purpose of restoring, repairing, or
rebuilding any part of the Property affected by the taking or damage.
Notwithstanding the preceding sentence, if (i) no Default or Event of Default
shall have occurred and be continuing hereunder, and (ii) the proceeds received
by Beneficiary (together with any other funds delivered by Grantor to
Beneficiary for such purpose) shall be sufficient, in Beneficiary’s reasonable
judgment, to pay for any restoration necessitated by the taking or damage, and
(iii) such restoration can be completed, in Beneficiary’s judgment, at least
ninety (90) days prior to the maturity date of the Note, and (iv) the remaining
Property shall constitute, in Beneficiary’s sole judgment, adequate security for
the Secured Obligations, then Beneficiary shall apply such proceeds as provided
in clause (b) of the preceding sentence. Grantor’s duty to pay the Note in
accordance with its terms and to perform the other Secured Obligations will not
be suspended by the pendency or discharged by the conclusion of any proceedings
for the collection of any such award or payment, and any reduction in the
Secured Obligations resulting from Beneficiary’s application of any such award
or payment will take effect only when Beneficiary receives such award or
payment. If this Deed of Trust has been foreclosed prior to Beneficiary’s
receipt of such award or payment, Beneficiary may nonetheless retain such award
or payment to the extent required to reimburse Beneficiary for all costs and
expenses, including attorneys’ fees, incurred in connection therewith, and to
discharge any deficiency remaining with respect to the Secured Obligations.
Notwithstanding anything contained herein to








--------------------------------------------------------------------------------




the contrary, any such award or payment shall be applied by Beneficiary in
accordance with the terms of the Condominium Documents and/or the Master
Declaration Documents if and to the extent required pursuant to the terms of the
Condominium Documents and/or the Master Declaration Documents.
4.9    Mechanics’ Liens. Grantor will keep the Property free and clear of all
liens and claims of liens by contractors, subcontractors, mechanics, laborers,
materialmen, and other such persons, and will cause any recorded statement of
any such lien to be released of record within thirty (30) days after Grantor or
Operating Lessee is served with a copy of such recorded statement or otherwise
becomes aware of its recordation, whichever occurs earlier. Notwithstanding the
preceding sentence, however, Grantor will not be deemed to be in default under
this Section if and so long as Grantor (a) contests in good faith the validity
or amount of any asserted lien and diligently prosecutes or defends an action
appropriate to obtain a binding determination of the disputed matter, and
(b) provides Beneficiary with such security as Beneficiary may reasonably
require to protect Beneficiary against all loss, damage, and expense, including
attorneys’ fees, which Beneficiary might incur if the asserted lien is
determined to be valid.
4.10    Defense of Actions. Grantor will defend, at Grantor’s expense, any
action, proceeding or claim which affects any property encumbered hereby or any
interest of Beneficiary in such property or in the Secured Obligations, and will
indemnify and hold Beneficiary harmless from all loss, damage, cost, or expense,
including attorneys’ fees, which Beneficiary may incur in connection therewith.
4.11    Expenses of Enforcement. Grantor will pay all costs and expenses,
including attorneys’ fees, which Beneficiary may incur in connection with any
effort or action (whether or not litigation or foreclosure is involved) to
enforce or defend Beneficiary’s rights and remedies under any of the Loan
Documents, including but not limited to all attorneys’ fees, appraisal fees,
consultants’ fees, and other expenses incurred by Beneficiary in securing title
to or possession of, and realizing upon, any security for the Secured
Obligations. All such costs and expenses (together with interest thereon at the
Default Rate from the date incurred) shall constitute part of the Secured
Obligations, and may be included in the computation of the amount owed to
Beneficiary for purposes of foreclosing or otherwise enforcing this Deed of
Trust.
4.12    Financial Reports. During the term of the Loan, Grantor shall supply to
Beneficiary (a) within thirty (30) days following the end of each quarter,
Grantor’s quarterly and annual operating statements for the Property as of the
end of and for the preceding quarter and fiscal year, as applicable, in each
case prepared against the budget for such year; (b) at such time that there is
one or more Leases of the Property (other than the Operating Lease),
contemporaneously with Grantor’s delivery of each of such operating statements,
a certified rent roll signed and dated by Grantor detailing the names of all
tenants under the Leases (other than the Operating Lease), the portion of the
improvements on the Property occupied by each tenant, the rent and any other
charges payable under each such Lease, and the term of each such Lease;
(c) within ninety (90) days following the end of each year, an annual balance
sheet and profit and loss statement of Grantor, Recourse Carve-Out Guarantor,
and Operating Lessee, and (d) within five (5) days after receipt by Grantor, any
management reports or financial statements delivered to Grantor by the Manager.
The








--------------------------------------------------------------------------------




financial statements and reports described in (a) and (c) above shall be in such
detail as Beneficiary may require, shall be prepared in accordance with the
Uniform System of Accounts consistently applied, and shall be certified as true
and correct by Grantor or Recourse Carve-Out Guarantor (or, if required by
Beneficiary, by an independent certified public accountant selected by
Beneficiary and Grantor shall pay all costs incurred in connection with such
audits, if such audits are (i) conducted following a Default under the Loan, or
(ii) disclose any material deficiencies in the financial statements and reports
previously delivered to Beneficiary). Grantor shall also furnish to Beneficiary
within thirty (30) days of Beneficiary’s request, any other financial reports or
statements of Grantor as Beneficiary may request. Upon Beneficiary’s demand
after any Default or Event of Default, or if Beneficiary securitizes the Loan,
Grantor shall supply to Beneficiary the items required in (a) and (b) above on a
monthly basis.
4.13    Priority of Leases. To the extent Grantor has the right, under the terms
of any Lease, to make such Lease subordinate to the lien hereof, Grantor will,
at Beneficiary’s request and Grantor’s expense, take such action as may be
required to effect such subordination. Conversely, Grantor will, at
Beneficiary’s request and Grantor’s expense, take such action as may be
necessary to subordinate the lien hereof to any future Lease designated by
Beneficiary.
4.14    Inventories; Assembly of Chattels. Grantor will, from time to time at
the request of Beneficiary (which request may be made at any time that a Default
is continuing, and otherwise may not be made more than once in any calendar
year), supply Beneficiary with a current inventory of the Chattels and the
Intangible Personalty, in such detail as Beneficiary may require. Upon the
occurrence of any Event of Default hereunder, Grantor will at Beneficiary’s
request assemble the Chattels and make them available to Beneficiary at any
place designated by Beneficiary which is reasonably convenient to both parties.
4.15    Compliance with Laws, Etc. Grantor shall comply in all material respects
with all applicable laws, rules, regulations and orders, such compliance to
include, without limitation, maintaining all Permits and paying before the same
become delinquent all taxes, assessments and governmental charges imposed upon
Grantor or the Property.
4.16    Records and Books of Account. Grantor shall keep accurate and complete
records and books of account, in which complete entries will be made in
accordance with generally accepted accounting principles consistently applied,
reflecting all financial transactions relating to the Property , including, but
not limited to, records adequate to correctly reflect all items required in
order to determine all Gross Receipts (as such term is used in the Cash
Collateral Agreement).
4.17    Inspection Rights. At any reasonable time, and from time to time,
Grantor shall permit Beneficiary, or any agents or representatives thereof, to
examine and make copies of and abstracts from the records and books of account
of, and visit the Property (subject to the rights of tenants, hotel guests and
invitees, customers of the hotel and related operations, and Manager under the
Management Agreement) and to discuss with Grantor the affairs, finances and
accounts of Grantor.
4.18    Change of Grantor’s Address or State of Organization. Grantor shall
promptly notify Beneficiary if changes are made in Grantor’s address from that
set forth in








--------------------------------------------------------------------------------




Section 9.10 hereof, or if Grantor shall either change its “location” (as such
term is used in Section 5.8 hereof), its state of organization or if Grantor
shall organize in any state other than the State of Delaware.
4.19    Further Assurances; Estoppel Certificates. Grantor will execute and
deliver to Beneficiary upon demand, and pay the costs of preparation and
recording thereof, any further documents which Beneficiary may request to
confirm or perfect the liens and security interests created or intended to be
created hereby, or to confirm or perfect any evidence of the Secured
Obligations. Grantor will also, within ten days after any request by
Beneficiary, deliver to Beneficiary a signed and acknowledged statement
certifying to Beneficiary, or to any proposed transferee of the Secured
Obligations, (a) the balance of principal, interest, and other sums then
outstanding under the Note, and (b) whether Grantor claims to have any offsets
or defenses with respect to the Secured Obligations and, if so, the nature of
such offsets or defenses.
4.20    Costs of Closing. Grantor shall on demand pay directly or reimburse
Beneficiary for any costs or expenses pertaining to the closing of the Loan,
including, but not limited to, fees of counsel for Beneficiary, costs and
expenses for which invoices were not available at the closing of the Loan, or
costs and expenses which are incurred by Beneficiary after such closing,
including, without limitation, costs or expenses incurred to obtain originals or
copies of recorded or filed Loan Documents and UCC financing statements. All
such costs and expenses (together with interest thereon at the Default Rate from
the date which is five (5) days after demand by Beneficiary) shall constitute a
part of the Secured Obligations, and may be included in the computation of the
amount owed to Beneficiary for purposes of foreclosing or otherwise enforcing
this Deed of Trust.
4.21    Fund for Electronic Transfer. All monthly payments of principal and
interest on the Note, and impound deposits under this Deed of Trust, shall be
made by Grantor by electronic funds transfer from a bank account established and
maintained by Grantor for such purpose. Grantor shall establish and maintain
such an account until the Note is fully paid and shall direct the depository of
such account in writing to so transmit such payments on or before the respective
due dates to the account of Beneficiary as shall be designated by Beneficiary in
writing.
4.22    Use. Grantor shall use the Property solely for the operation of a hotel
and uses related thereto, and for no other use or purpose.
4.23    Management Grantor shall not modify, amend, supplement, cancel or
terminate the Management Agreement or enter into any substitute or replacement
Management Agreement without Beneficiary’s prior written consent (including,
without limitation, Beneficiary’s consent to any and all cash management
arrangements thereunder). Any submission by Grantor for Beneficiary’s written
consent to a modification, amendment, supplement, cancelation or termination of
the Management Agreement, or any substitute or replacement Management Agreement,
shall be accompanied by a copy of such modification, amendment, supplement,
cancelation or termination, or such substitute or replacement Management
Agreement, and a cover letter requesting Beneficiary’s written consent that
contains a signature line upon which Beneficiary may evidence its consent to
such modification, amendment, supplement, cancelation or termination of the
Management Agreement, or such substitute or replacement Management Agreement.
Any








--------------------------------------------------------------------------------




such item shall be deemed approved by Beneficiary if such letter requesting
Beneficiary’s approval notifies Beneficiary, in bold enlarged type, that
Beneficiary’s approval will be deemed given if it fails to respond within thirty
(30) calendar days after its receipt of such letter and other required items,
and Beneficiary thereafter fails to respond within thirty (30) calendar days
after its receipt of such letter and other required items; provided, however,
that Grantor shall supply Beneficiary with any other information reasonably
requested by Beneficiary with respect to such proposed transaction and items for
which approval is requested within five (5) Business Days after Beneficiary’s
receipt of such letter and other required items, in which event Beneficiary’s
approval shall be deemed given if Beneficiary has not disapproved or approved
the applicable items within thirty (30) calendar days after the last to arrive
of the letter and other required items and any additional information so
requested by Beneficiary. Without limitation on the foregoing, Beneficiary shall
require a subordination, non-disturbance and attornment agreement, in form
reasonably satisfactory to Beneficiary, from any replacement Manager. Grantor
shall (and shall cause Operating Lessee to): (i) promptly perform and/or
observe, in all material respects, all of the covenants and agreements required
to be performed and observed by it under the Management Agreement and do all
things necessary to preserve and to keep unimpaired its material rights
thereunder; (ii) promptly notify Beneficiary of any breach or default under the
Management Agreement of which it is aware; (iii) promptly deliver to Beneficiary
a copy of each financial statement, business plan, budget, and capital
expenditures plan received by it under the Management Agreement; and (iv)
enforce the performance and observance of all of the covenants and agreements
required to be performed and/or observed by Manager under the Management
Agreement, in a commercially reasonable manner. Grantor shall not do nor neglect
to do (and shall cause Operating Lessee to not do nor neglect to do), anything
that may cause or permit the cancelation or termination of the Management
Agreement.
4.24    Recourse Carve-Out Guarantor. Within thirty (30) days after the death of
an individual Recourse Carve-Out Guarantor, Grantor shall notify Beneficiary in
writing of such death, and provide to Beneficiary the names and current
financial statements of one or more substitute guarantors reasonably acceptable
to Beneficiary (1) (A) whose net worth and financial condition is, in
Beneficiary’s reasonable discretion, equivalent to or better than the deceased
guarantor, or (B) who are the heirs, devisees and beneficiaries of substantially
all of the deceased guarantor’s assets, and (2) (A) whose net worth equals or
exceeds the minimum net worth required under the Recourse Carve-Out Guaranty
Agreement, when added to the net worth of the remaining persons and/or entities
comprising Recourse Carve-Out Guarantor, and (B) whose net worth includes cash
and cash equivalents that equals or exceeds the minimum liquid assets required
under the Recourse Carve-Out Guaranty Agreement, when added to the amount of
cash and cash equivalents owned by the remaining persons and/or entities
comprising Recourse Carve-Out Guarantor. Within sixty (60) days after the death
of the individual guarantor, each substitute guarantor(s) shall (i) deliver to
Beneficiary the financial reports and statements required in Section 4.12 hereof
and Section 13 of the Recourse Carve-Out Guaranty Agreement, and (ii) execute
and deliver to Beneficiary a guaranty and environmental indemnity agreement in
substantially the same form as the Recourse Carve-Out Guaranty Agreement and
Environmental Indemnity Agreement and such other instruments as Beneficiary may
reasonably require.
4.25    General Indemnity. Grantor agrees that while Beneficiary has no
liability to any person in tort or otherwise as lender and that Beneficiary is
not an owner or operator of the








--------------------------------------------------------------------------------




Property, Grantor shall, at its sole expense, protect, defend, release,
indemnify and hold harmless the Indemnified Parties (defined below) from any
Losses (defined below) imposed on, incurred by, or asserted against the
Indemnified Parties, directly or indirectly, arising out of or in connection
with the Property, Loan, or Loan Documents; provided, however, that the
foregoing shall not apply (a) to any Losses caused by the gross negligence or
willful misconduct of the Indemnified Parties or (b) provided no Event of
Default then exists, to any disputes among the Indemnified Parties not caused in
whole or in part by a breach of Grantor’s obligations under the Loan Documents.
The term “Losses” shall mean any claims, suits, liabilities (including strict
liabilities), actions, proceedings, obligations, debts, damages, losses
(including, without limitation, unrealized loss of value of the Property),
costs, expenses, fines, penalties, charges, fees, judgments, awards, and amounts
paid in settlement of whatever kind including attorneys’ fees and all other
costs of defense. The term “Indemnified Parties” shall mean (a) Beneficiary, (b)
any prior owner or holder of the Note, (c) any existing or prior servicer of the
Loan, (d) Trustee, (e) the officers, directors, shareholders, partners, members,
employees and trustees of any of the foregoing, and (f) the heirs, legal
representatives, successors and assigns of each of the foregoing. THE FOREGOING
INDEMNITIES SHALL APPLY TO EACH INDEMNIFIED PARTY WITH RESPECT TO LOSSES WHICH
IN WHOLE OR IN PART ARE CAUSED BY OR ARISE OUT OF THE NEGLIGENCE OF SUCH (AND/OR
ANY OTHER) INDEMNIFIED PARTY OR ANY STRICT LIABILITY.
4.26    Duty to Defend, Costs and Expenses. Upon request, whether Grantor’s
obligation to indemnify Beneficiary arises under Section 4.25 above or elsewhere
in the Loan Documents, Grantor shall defend the Indemnified Parties (in
Grantor’s or the Indemnified Parties’ names) by attorneys and other
professionals approved by the Indemnified Parties. Notwithstanding the
foregoing, the Indemnified Parties may, in their sole discretion, engage their
own attorneys and professionals to defend or assist them and, at their option,
their attorneys shall control the resolution of any claims or proceedings. Upon
demand, Grantor shall pay or, in the sole discretion of the Indemnified Parties,
reimburse the Indemnified Parties for all Losses imposed on, incurred by, or
asserted against the Indemnified Parties by reason of any items set forth in
Section 4.25 above and/or the enforcement or preservation of the Indemnified
Parties’ rights under the Loan Documents. Any amount payable to the Indemnified
Parties under this Section shall (a) be deemed a demand obligation, (b) be part
of the Secured Obligations, (c) bear interest from five (5) days after the date
of demand at the Default Rate until paid if not paid on demand, and (d) be
secured by this Deed of Trust.
4.27    Single Purpose:
(a)    As of the date hereof and until such time as the all obligations under
the Loan Documents shall be paid in full, Grantor:


(1)    does not own and will not own any asset or property other than (A) the
Property and (B) incidental personal property necessary for the ownership or
operation of the Property;








--------------------------------------------------------------------------------




(2)    does not and will not engage in any business, directly or indirectly,
other than the ownership, management and operation of the Property and will
conduct and operate its business as presently proposed to be conducted and
operated;
(3)    except for the Operating Lease and related documents, has not and will
not enter into any contract or agreement with any Affiliate, any constituent
party or any Affiliate of any constituent party, except upon terms and
conditions that are intrinsically fair and substantially similar to those that
would be available on an arm’s-length basis with third parties other than any
such party;
(4)    has not incurred, and will not incur any indebtedness, secured or
unsecured, direct or indirect, absolute or contingent (including guaranteeing
any obligation) other than (A) the Loan, and (B) liabilities incurred in the
ordinary course of business relating to the ownership and operation of the
Property securing this Deed of Trust (including, without limitation, trade
payables, operational debt and property and equipment leasing) in amounts not to
exceed in the aggregate $3,000,000.00, are not evidenced by a note, and are paid
when due (to the extent there exists sufficient gross revenues from the
Property, and no equity owner shall be required to make any capital
contributions to Grantor); and no indebtedness other than the Loan may be
secured (subordinate, pari passu or otherwise) by the Property;
(5)    has not made and will not make any loans or advances to any third party
(including any Affiliate or constituent party), and shall not acquire
obligations or securities of its Affiliates;
(6)    is and will remain solvent and will pay its debts and liabilities
(including, as applicable, shared personnel and overhead expenses) from its
assets as the same shall become due (to the extent there exists sufficient gross
revenues from the Property, and no equity owner shall be required to make any
capital contributions to Grantor);
(7)    has done or caused to be done and will do all things necessary to observe
organizational formalities and preserve its existence, and will not, nor will
permit any constituent party to, amend, modify or otherwise change the
certificate of formation, operating agreement or other organizational documents
of such constituent party without the prior consent of Beneficiary;
(8)    will maintain all of its books, records, financial statements and bank
accounts as official records, separate from those of its Affiliates;
(9)    will be, and at all times will hold itself out to the public as, a legal
entity separate and distinct from any other entity (including any Affiliate or
any constituent party), shall correct any known misunderstanding regarding its
status as a separate entity;
(10)    intentionally deleted;








--------------------------------------------------------------------------------




(11)    will not seek or effect nor permit any constituent party to seek or
effect the liquidation, dissolution, winding up, liquidation, consolidation or
merger, in whole or in part, of it;
(12)    will not commingle its funds and other assets with those of any
Affiliate or constituent party or any other Person, and will hold all of its
assets in its own name except as permitted by the Loan Documents;


(13)    has and will maintain its assets in such a manner that it will not be
costly or difficult to segregate, ascertain or identify its individual assets
from those of any Affiliate or constituent party or any other Person;
(14)    will not guarantee or become obligated for the debts of any other Person
and does not and will not hold itself out to be responsible for or have its
credit available to satisfy the debts or obligations of any other Person;
(15)    will not permit any Affiliate or constituent party independent access to
its bank accounts except for Operating Lessee;


(16)    if it employs any employees of its own, will pay the salaries of any
such employees from its own funds;


(17)    will compensate each of its consultants and agents from its funds for
services provided to it and pay from its own assets all obligations of any kind
incurred, including shared overhead expenses;


(18)    will not pledge its assets to secure the obligations of any other
Person;


(19)    will not form, acquire or hold any subsidiary (whether corporate,
partnership, limited liability company or other) or own any equity interest in
any other entity;


(20)    will file its own tax returns, except to the extent Grantor is a
“disregarded entity” for tax purposes;


(21)    will cause the managers, agents and other representatives of the Grantor
to act at all times with respect to the Grantor in furtherance of the foregoing
and in the best interests of the Grantor; and


(22)    will not buy or hold evidence of indebtedness issued by any other Person
(other than cash or investment-grade securities).










--------------------------------------------------------------------------------




(b)    As of the date hereof and until such time as the all obligations under
the Loan Documents shall be paid in full, neither Grantor nor its sole member
shall institute proceedings to be adjudicated bankrupt or insolvent; consent to
the institution of bankruptcy or insolvency proceedings against it; file a
petition seeking, or consent to, reorganization or relief under any applicable
federal or state law relating to bankruptcy; consent to the appointment of a
receiver, liquidator, assignee, trustee, sequestrator (or other similar
official) of it or a substantial part of its property; or make any assignment
for the benefit of creditors; or admit in writing its inability to pay its debts
generally as they become due.
ARTICLE 5    

GRANTOR’S NEGATIVE COVENANTS
5.1    Waste and Alterations. Grantor will not commit or permit any waste with
respect to the Property or the Chattels. Grantor shall not cause or permit any
part of the Property, including but not limited to any building, structure,
parking lot, driveway, landscape scheme, timber, or other ground improvement, to
be removed, demolished, or materially altered without the prior written consent
of Beneficiary. Notwithstanding the foregoing, Grantor shall be permitted to
undertake alterations of the Property without the consent of Lender, subject to
the following: (i) such alterations will not have a material adverse effect on
Grantor’s financial condition, the value of the Property or the ongoing revenues
and expenses of the Property, (ii) such alternations do not affect any
structural components of the Improvements (it being acknowledged and agreed that
internal non-load bearing walls shall not be “structural”), and (iii) such
alterations are completed in a good and workmanlike and lien free manner.
5.2    Zoning and Private Covenants. Grantor will not initiate, join in, or
consent to any change in any zoning ordinance or classification, any change in
the “zone lot” or “zone lots” (or similar zoning unit or units) presently
comprising the Property, any transfer of development rights, any change in any
private restrictive covenant, or any change in any other public or private
restriction limiting or defining the uses which may be made of the Property or
any part thereof, without the prior written consent of Beneficiary. If under
applicable zoning provisions the use of all or any part of the Property is or
becomes a nonconforming use, Grantor will not cause such use to be discontinued
or abandoned without the prior written consent of Beneficiary, and Grantor will
use its best efforts to prevent the tenant under the Operating Lease from
discontinuing or abandoning such use.
5.3    Interference with Leases.
(e)    Grantor will neither do, nor neglect to do, anything which may cause or
permit the termination of any Lease of all or any part of the Property, or cause
or permit the withholding or abatement of any rent payable under any such Lease.
(f)    Without Beneficiary’s prior written consent, which may be granted or
withheld in Beneficiary’s reasonable discretion, Grantor shall not enter into or
modify any Lease of all or any part of the Property. Any lease, lease
modification, lease amendment or lease termination (“Lease Transaction”) for
which Beneficiary’s consent is required under the Loan Documents shall








--------------------------------------------------------------------------------




be deemed approved by Beneficiary if prior to finalizing negotiations for such
Lease Transaction, Grantor has submitted to Beneficiary an approval request
package (“Approval Package”) with respect to such Lease Transaction containing a
letter requesting Beneficiary’s approval (and containing a signature line on
which Beneficiary may evidence its approval of such Lease Transaction) and
notifying Beneficiary, in bold enlarged type, that Beneficiary’s approval will
be deemed given if it fails to respond within ten (10) Business Days after its
receipt of such Approval Package, and Beneficiary thereafter fails to respond
within ten (10) Business Days after its receipt of such Approval Package;
provided, however, that Grantor shall supply Beneficiary with any other
information reasonably requested by Beneficiary with respect to such proposed
Lease Transaction within five (5) Business Days after Beneficiary’s receipt of
the Approval Package, in which event Beneficiary’s approval shall be deemed
given if Beneficiary has not disapproved or approved the Approval Package within
ten (10) Business Days after the last to arrive of the proposed Approval Package
and any additional information so requested by Beneficiary. Each Approval
Package shall contain a description of all of the principal terms of the
proposed Lease Transaction, a description of the tenant and its controlling
constituents and (with respect to new leases or modifications/amendments)
Grantor’s reasonably detailed analysis of the tenant’s creditworthiness, and a
copy of any and all term sheets or letters of intent executed in connection with
such Lease Transaction, together with the proposed forms of definitive
documentation. Grantor shall deliver to Beneficiary copies of all Leases or
modifications promptly upon execution and delivery thereof.
(g)    Except with the prior written consent of Beneficiary, which may be
granted or withheld in Beneficiary’s sole discretion, Grantor will not
(i) collect rent from all or any part of the Property for more than one month in
advance except in the ordinary course of the business of operating a hotel at
the Property, (ii) assign the rents from the Property or any part thereof, or
(iii) consent to the cancellation or surrender of all or any part of any Lease,
provided that, except as otherwise provided below, Grantor may in good faith
terminate any Lease for nonpayment of rent or other material breach by the
tenant and Grantor may in good faith terminate any Safe Harbor Lease if Grantor
believes it is commercially reasonable to do so. Grantor shall provide
Beneficiary prior written notice of any such termination of any Lease.
(h)    Notwithstanding anything to the contrary stated in this Deed of Trust or
any of the other Loan Documents, Beneficiary’s prior written consent will not be
required with respect to any Safe Harbor Leases (as hereinafter defined) entered
into after the date hereof (or the modification or amendment of any Safe Harbor
Lease, provided that such lease as so modified or amended will continue to
qualify as a Safe Harbor Lease hereunder) provided that no default or Event of
Default has occurred and Grantor delivers a copy of such Safe Harbor Lease (or
modification or amendment) to Beneficiary within ten (10) days after execution
thereof together with Grantor’s written certification that such copy is a true,
correct and complete copy of the Safe Harbor Lease and that all of the
conditions set forth in this sentence and in the definition of “Safe Harbor
Lease” have been satisfied. However, Beneficiary’s prior written consent will be
required with respect to any lease that would otherwise qualify as a Safe Harbor
Lease, as a condition to executing any non-disturbance or recognition agreement
requested by the tenant thereunder, which non-disturbance or recognition
agreement shall be in form and substance acceptable to Beneficiary in its
reasonable discretion. A “Safe Harbor Lease” shall (i) [intentionally deleted],
(ii) be entered into at arm’s length with a third party tenant unaffiliated with
Grantor or Recourse Carve-Out Guarantor, which








--------------------------------------------------------------------------------




tenant shall be creditworthy and reputable, (iii) cover no more than 10,000
rentable square feet, (iv) have an initial term of not less than three (3) years
or, together with all renewal options, greater than fifteen (15) years, (v) (vi)
not contain any expansion options which, if exercised, would cause the premises
under such lease to exceed 10,000 rentable square feet, (vii) be automatically
self-subordinated to the Deed of Trust and require tenant to attorn to
Beneficiary or Beneficiary’s successor in interest upon such party’s acquisition
of title and at such party’s sole option, (viii) not contain any provision which
might adversely affect Beneficiary’s rights under the Loan Documents in any
material way, (ix) not contain any options to purchase, rights of first refusal,
or termination options (other than in the event of material casualty or
condemnation), (x) not contain any material restrictions on the landlord’s
rights to lease remaining portions of the Property, excluding reasonable and
customary tenant exclusions for hotels of similar size, (xi) not contain any
extraordinary, uncustomary and unduly burdensome landlord obligations, including
obligations which a landlord unaffiliated with Grantor would have difficulty
performing, (xii) not grant tenant any incentives equivalent to an ownership
interest in the Property or grant tenant any interest in the ownership of the
Property, or otherwise contain terms that would cause a material impairment of
Beneficiary’s security, (xiii) not provide for the payment of tenant
improvements, leasing commissions or any other landlord construction or similar
obligations at any time other than at commencement of the Lease, and (xiv) be
otherwise commercially reasonable and contain terms comparable to then-existing
local market terms.
(i)    Without limiting the generality of the foregoing, whether or not
Beneficiary’s consent to the cancellation or surrender of any Lease is required
hereunder, (i) Grantor shall notify Beneficiary in writing of any cancellation
penalties or other consideration payable to Grantor in connection with such
cancellation or surrender (the “Termination Fees”), which written notice must be
delivered to Beneficiary prior to the payment by the applicable tenant of any
such Termination Fees to Grantor , and (ii) at Beneficiary’s sole option,
Beneficiary shall be entitled to (A) require that Grantor deposit such
Termination Fees into a reserve held by Beneficiary or Beneficiary’s loan
servicer, and (B) impose such restrictions and conditions on the timing and
amount of disbursements of the Termination Fees from such reserve as Beneficiary
may require in its reasonable discretion, including, without limitation (x)
requiring that (1) such vacant space be relet to a tenant and under a Lease
acceptable to Beneficiary in its reasonable discretion (an “Approved Lease”),
(2) the tenant under the Approved Lease is in occupancy of the Property and
paying rent, (3) Grantor provide to Beneficiary a tenant estoppel certificate
from the tenant under the Approved Lease in a form acceptable to Beneficiary in
Beneficiary’s reasonable discretion, and (4) Grantor provide to Beneficiary
evidence acceptable to Beneficiary in its reasonable discretion that all
improvements to the Property required by the Approved Lease have been completed,
and (y) limiting the amount of such disbursement to the lesser of the actual
cost of retenanting such space or the amount calculated by dividing the
Termination Fees by the total square feet of space vacated, then multiplying
that result by the number of square feet of newly leased space under the
Approved Lease.
5.4    Transfer or Further Encumbrance of Property. Without Beneficiary’s prior
written consent, which consent may be granted or withheld in Beneficiary’s sole
and absolute discretion, Grantor shall not (a) sell, assign, convey, transfer or
otherwise dispose of any legal, beneficial or equitable interest in all or any
part of the Property, (b) permit or suffer any owner,








--------------------------------------------------------------------------------




directly or indirectly, of any beneficial interest in the Property or Grantor to
transfer such interest, whether by transfer of partnership, membership, stock or
other beneficial interest in any entity or otherwise, or (c) mortgage,
hypothecate or otherwise encumber or permit to be encumbered or grant or permit
to be granted a security interest in all or any part of the Property or Grantor
or any beneficial or equitable interest in either the Property or Grantor. The
provisions of this Section shall not prohibit transfers of title or interest
under any will or testament or applicable law of descent.
(f)    Notwithstanding anything to the contrary in this Deed of Trust, and
provided that the applicable conditions are satisfied, the following transfers
are permitted without Beneficiary’s prior written consent:
(i) the issuance of additional shares or other interests in or the transfer,
exchange, redemption or other disposition of existing shares or other interests
in Chesapeake Lodging Trust (“CLT”) so long as any class of shares or interests
of CLT are publicly traded over a U.S. public stock exchange; and (ii) the
issuance of additional partnership interests or the transfer, exchange,
redemption or other disposition of existing partnership interests in Chesapeake
Lodging, L.P. (the “Operating Partnership”); provided, however, that as of the
date that such transaction is consummated all of the following conditions shall
have been satisfied:
1)    Grantor continues to be the borrower under the Loan Documents, and the
Operating Partnership continues to own, directly or indirectly, 100% of the
ownership interests in Grantor;
2)    CLT continues to be the sole general partner of the Operating Partnership
and continues to own (as general partner and limited partner) no less than 51%
of the ownership interests in the Operating Partnership;
3)    No such transaction or series of transactions leads to a material change
in the management composition or control of Grantor, any guarantor or any
indemnitor of environmental liabilities, CLT or the Operating Partnership;
4)    No such transaction or series of transactions shall result in the proposed
transferee having been granted consent, veto or control rights over any material
or major decisions relating to the Grantor, the Property or the Loan; and
Upon Beneficiary’s written request to Grantor from time to time, Grantor shall
deliver to Beneficiary a current organizational chart, certified as true and
correct in all material respects by Recourse Carve-Out Guarantor, illustrating
the ownership structure within fifteen (15) days after such request, which
organizational chart shall set forth Grantor’s direct and indirect upstream
ownership, percentage interests held by each upstream entity or person and type
of each such entity (although owners of publicly traded shares or interests in
CLT may be shown as a class, and holders of interests in any holder of an OP
Unit/limited partnership interest in the Operating Partnership shall not be
required to be shown).
(g)    Notwithstanding anything to the contrary in this Deed of Trust, and
provided that the applicable conditions are satisfied, the following Transfers
are permitted without








--------------------------------------------------------------------------------




Beneficiary’s prior written consent: (i) the merger of CLT and/or the Operating
Partnership with or into a Qualified Equityholder (hereinafter defined), or (ii)
the sale of all or substantially all of the shares and interests in CLT and/or
the Operating Partnership to a Qualified Equityholder, provided that the M&A
Transfer Conditions (hereinafter defined) shall have been satisfied.
“M&A Transfer Conditions” mean all of the following: (1) no Event of Default has
occurred and is continuing at the time of the consummation of the applicable
transaction, (2) Grantor shall have delivered to Beneficiary a final
organizational chart illustrating the ownership structure both before and after
the proposed change in ownership, which organizational chart shall set forth
Grantor’s direct and indirect upstream ownership, percentage interests held by
each upstream entity or person and type of each such entity (although owners of
publicly traded shares or interests in CLT or any surviving or transferee entity
may be shown as a class), (3) Grantor has paid to Beneficiary an assumption fee
of one percent (1%) of the then outstanding principal balance of the Loan;
(4) Beneficiary has received and has had a reasonable opportunity to review and
approve all organizational documentation of the proposed transferee, including
without limitation, certificates and articles of formation, partnership and
operating agreements, articles or incorporation, bylaws, certificates of good
standing and authorizing resolutions and review all documents and agreements
executed or to be executed in connection with the proposed transaction; (5) the
non-economic terms (e.g., those terms other than interest rate, payment
schedule, principal balance, and non-recourse nature (subject to exceptions
thereto customarily included by Beneficiary in loan documents)) of the Loan
Documents have been modified as Beneficiary may request in good faith;
(6) Beneficiary has received at least thirty (30) days’ prior written notice of
the proposed transaction; (7) the Debt Service Coverage Ratio (as hereinafter
defined) is not less than 1.75x, and Beneficiary receives satisfactory evidence
that such ratio will be maintained for the succeeding twelve (12) months;
(8) the Loan-to-Value Ratio (as hereinafter defined), taking into account all
obligations secured by liens on the Property does not exceed 55.0%; (9) Grantor
pays all costs and expenses incurred by Beneficiary in connection with such
transaction, including, without limitation, all legal, processing, accounting,
title insurance, and appraisal fees, whether or not such transaction is actually
consummated; (10) at Beneficiary’s option, Beneficiary has received an
endorsement to its mortgagee’s title insurance policy at Grantor’s expense,
which endorsement states that the lien of this Deed of Trust remains a first and
prior lien against the Property subject to no exceptions other than as approved
in writing by Beneficiary at the closing of the Loan or prior to such
assumption; (11) either the applicable Qualified Equityholder, or an Affiliate
thereof that satisfies the minimum net worth and minimum liquid asset
requirements under the Recourse Carve-Out Guaranty Agreement, shall execute and
deliver to Beneficiary a guaranty agreement for recourse carve-out events in the
form of the Recourse Carve-Out Guaranty Agreement and an environmental indemnity
agreement in the form of the Environmental Indemnity Agreement; (12) the
applicable Qualified Equityholder, and any person or entity executing any loan
documents in connection with the transaction, and their respective constituents,
are not in violation of any laws relating to terrorism or money laundering,
including without limitation, Executive Order No. 13224 on Terrorist Financing,
effective September 24, 2001, and relating to Blocking Property and Prohibiting
Transactions With Persons Who Commit, Threaten to Commit, or Support Terrorism,
and the Bank Secrecy Act, as amended by the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001, as such laws have been or may hereafter be, renewed, extended, amended or
replaced, as evidenced by, among other things, a certificate








--------------------------------------------------------------------------------




executed by such persons in form and substance satisfactory to Beneficiary, and
(13) the Property continues to be managed by Marriott International, Inc. or
another major hospitality chain operator satisfactory to Beneficiary in its
reasonable discretion.
“Qualified Equityholder” shall mean a bank, saving and loan association,
investment bank, insurance company, trust company, commercial credit
corporation, pension plan, pension fund or pension advisory firm, mutual fund,
government entity or plan, real estate investment trust, hotel company, or other
institutional investor or real estate investment company, provided in each case
that (x) such Person or an Affiliate of such Person meets or exceeds the minimum
net worth and minimum liquid asset requirements under the Recourse Carve-Out
Guaranty Agreement and executes and delivers to Beneficiary a guaranty agreement
for recourse carve-out events in the form of the Recourse Carve-Out Guaranty
Agreement and an environmental indemnity agreement in the form of the
Environmental Indemnity Agreement, (y) such Person is regularly engaged in the
business of owning and operating comparable properties in major metropolitan
areas, and (z) such Person and its Affiliates have not defaulted on, filed
bankruptcy with respect to, been foreclosed from or given a deed in lieu of
foreclosure with respect to, any loan or loans advanced by Beneficiary or
Beneficiary’s Affiliates, or been a party to any litigation or other adversarial
proceeding adverse to Beneficiary or Beneficiary’s Affiliates with respect to
any loan or loans advanced by Beneficiary or Beneficiary’s Affiliates; provided,
however, that within 14 days after Beneficiary’s receipt of Grantor’s written
notice required pursuant to clause (6) of the definition of “M&A Transfer
Conditions” above, Beneficiary shall deliver written notice to Grantor
indicating (i) whether the proposed Qualified Equityholder satisfies or fails
the condition required in clause (z) above, or (ii) whether Beneficiary waives
the condition set forth in clause (z) above. In the event that Beneficiary
delivers such written notice to Grantor indicating that the proposed Qualified
Equityholder fails to satisfy the condition required in clause (z) above, then
Grantor shall prepay or cause the prepayment of all (but not a portion) of the
Loan concurrently with the consummation of the applicable transaction in
accordance with the Loan Documents, but without the need to deliver an
additional 30 days’ notice to Beneficiary (provided that if any such transaction
closes during the first 48 months of the Loan term when prepayment would not
otherwise be permitted, Grantor may nonetheless prepay the Loan together with
the prepayment premium described in Section 5(b) of the Note; and provided
further that if such transaction is not consummated, Grantor shall not be
required to prepay the Loan pursuant to the foregoing). In the event that
Beneficiary delivers such written notice to Grantor indicating that the proposed
Qualified Equityholder satisfies the condition required in clause (z) above, or
indicating that Beneficiary has waived such condition, then such party shall
constitute a Qualified Equityholder for the purposes of this subsection (b), and
the transaction shall be permitted to take place subject to the satisfaction of
all other applicable conditions set forth in this subsection (b).
(h)    The following may occur without the consent of Beneficiary and shall not
be deemed a violation of the due-on-sale provisions in the Loan Documents: for
so long as any class of shares or interests of CLT are publicly traded over a
U.S. public stock exchange, CLT may pledge or grant a security interest in its
interests in the Operating Partnership to a lender that is providing financing
or has provided financing to CLT; provided, however, that unless all of the
conditions set forth in subsection (a)1-4, inclusive, above shall have been
satisfied at the time that such lender or any other party acquires such
interests at a foreclosure sale or by reason of an








--------------------------------------------------------------------------------




assignment in lieu of foreclosure, such lender or other acquiring party must be
a Qualified Equityholder at the time of such acquisition.
(i)    Notwithstanding the foregoing provisions in subsections (a), (b) and (c)
above, an immediate violation of the due-on-sale provisions, and an immediate
Event of Default under the Loan Documents, shall be triggered with respect to
any transfer or other transaction described in such subsections if the proposed
transferee or other party to such transaction (or any of its constituents or
beneficiaries), at the time of the applicable transaction: (I) is then
identified by the Office of Foreign Assets Control or Department of Treasury as
a person subject to trade restrictions under U.S. law, including but not limited
to, the International Emergency Economic Powers Act, the Trading with the Enemy
Act and any Executive Orders or regulations promulgated thereunder (as any and
all of such laws and regulations have been or may hereafter be, renewed,
extended, amended or replaced) with the result that such proposed transferee (or
any of its constituents or beneficiaries) is in violation of law and/or
transaction of business with any such party is prohibited by law, or (II) is in
violation of any applicable laws relating to terrorism or money laundering,
including without limitation, those relating to transacting business with
persons identified in clause (I) above, the requirements of the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001 (as any and all of such laws and any regulations
promulgated thereunder have been or may hereafter be renewed, extended, amended
or replaced); provided, however, a violation of this subsection (d) shall
constitute an Event of Default under the Loan Documents, but if such violation
was triggered by any transaction described in subsection (a) above through a
licensed US broker dealer that was required to implement normal and customary
investor screening practices mandated by applicable law or NASD regulations,
then such violation shall not (I) constitute a violation of the due-on-sale or
encumbrance provisions for the purposes of this Section 5.4, (II) constitute an
intentional misrepresentation of any representation and warranty contained in
Section 9.20 of this Deed of Trust, or (III) require Grantor to pay the
prepayment premium payable under the Note if Beneficiary accelerates the Loan by
reason of such violation while no other Event of Default is continuing;
provided, further, however, that neither the provisions of this subsection (d)
nor Section 9.20 of this Deed of Trust shall be breached or violated by reason
of any person’s or entity’s acquiring any shares that are publicly traded on a
US stock exchange through a US stock exchange (and no Default or Event of
Default shall arise as a result thereof).
The term “control” or “controlled” means the power or authority, directly or
indirectly through one or more intermediaries, through the ownership of voting
securities, by contract or otherwise, to direct the management, activities or
policies of such person or entity.
(j)    Notwithstanding the foregoing provisions to the contrary, Beneficiary
shall permit a transfer of the Property once during the term of the Loan
provided that all of the following conditions are satisfied with respect to each
such transfer: (i) no Default or Event Of Default has occurred; (ii) Grantor has
paid to Beneficiary an assumption fee of one percent (1%) of the outstanding
principal balance of the Secured Obligations as of the date such transfer is
consummated; (iii) if the proposed transferee is a land trust, Beneficiary has
received a first-lien collateral assignment of all beneficial interest therein;
(iv) Beneficiary has received and has had a reasonable opportunity to review and
approve all organizational documentation of the proposed








--------------------------------------------------------------------------------




transferee, including without limitation, certificates and articles of
formation, partnership and operating agreements, bylaws, certificates of good
standing and authorizing resolutions and review all documents and agreements
executed or to be executed in connection with the proposed transfer; (v) the
non-economic terms (e.g., those terms other than interest rate, payment
schedule, principal balance, and non-recourse nature (subject to exceptions
thereto customarily included by Beneficiary in loan documents)) of the Loan
Documents have been modified as Beneficiary may request in good faith; (vi) the
proposed transferee shall have entered into a recordable assumption agreement
and shall have expressly assumed in form and substance satisfactory to
Beneficiary all of Grantor’s obligations under the Loan Documents, with the same
degree of recourse liability as Grantor; (vii) Beneficiary has received at least
thirty (30) days’ prior written notice of the proposed transfer; (viii) the
proposed transferee and, as applicable, its general partners, managers, or
managing members have, in the reasonable judgment of Beneficiary exercised in
good faith, a net worth at least equal to the net worth of Grantor as of the
date hereof or otherwise satisfactory to Beneficiary, and a satisfactory history
of owning, operating and leasing property similar to the Property; (ix) the
proposed transferee and, as applicable, its general partners, managers, or
managing members have, in the reasonable judgment of Beneficiary exercised in
good faith, a satisfactory credit history and professional reputation and
character; (x) the Debt Service Coverage Ratio (as hereinafter defined) is not
less than 1.75x, and Beneficiary receives satisfactory evidence that such ratio
will be maintained for the succeeding twelve (12) months; (xi) the Loan-to-Value
Ratio (as hereinafter defined), taking into account all obligations secured by
liens on the Property does not exceed 55%; (xii) Grantor pays to Beneficiary all
costs and expenses incurred by Beneficiary in connection with such transfer,
including, without limitation, all legal, processing, accounting, title
insurance, and appraisal fees, whether or not such transfer is actually
consummated; (xiii) at Beneficiary’s option, Beneficiary has received an
endorsement to its mortgagee’s title insurance policy at Grantor’s expense,
which endorsement states that the lien of this Deed of Trust remains a first and
prior lien against the Property subject to no exceptions other than as approved
by Beneficiary as of the date hereof or prior to such assumption;
(xiv) principals of the proposed transferee acceptable to Beneficiary in its
reasonable discretion execute a guaranty agreement for recourse carve-out events
in the form of the Recourse Carve-Out Guaranty Agreement and an environmental
indemnity agreement in the form of the Environmental Indemnity Agreement; (xv) a
written opinion of counsel for the proposed transferee, the proposed new
guarantors and parties to the new environmental indemnity, and the transferee’s
principals satisfactory to Beneficiary shall be delivered to Beneficiary,
including, without limitation, the existence, authority and due execution, and
enforceability of the Loan Documents as assumed by the proposed transferee and
enforceability of any and all documents executed by the proposed transferee, the
proposed new guarantors and parties to the new environmental indemnity, and the
transferee’s principals in connection with such transfer, (xvi) the proposed
transferee, any person or entity executing any loan documents in connection with
the transfer, and their respective constituents, are not in violation of any
laws relating to terrorism or money laundering, including without limitation,
Executive Order No. 13224 on Terrorist Financing, effective September 24, 2001,
and relating to Blocking Property and Prohibiting Transactions With Persons Who
Commit, Threaten to Commit, or Support Terrorism, and the Bank Secrecy Act, as
amended by the Uniting and Strengthening America by Providing Appropriate Tools
Required to Intercept and Obstruct Terrorism Act of 2001, as such laws have been
or may hereafter be, renewed, extended, amended or replaced, as evidenced by,
among other things, a certificate executed by such persons in form and substance
satisfactory to Beneficiary, (xvii) the documents








--------------------------------------------------------------------------------




providing for the transfer of the Property to the proposed transferee, including
without limitation, any tenancy-in-common agreements and any management or
similar documents pursuant to which the tenancy-in-common is managed or
controlled, if applicable, shall have been reasonably approved by Beneficiary.
Upon the satisfaction of the foregoing conditions and execution of assumption
documents in form and substance satisfactory to Beneficiary, Beneficiary shall
release Grantor and Recourse Carve-Out Guarantor from liability under the Loan
Documents other than any such liability that arose on or prior to the effective
date of the assumption or could be based on any event that occurred or any state
of affairs that existed prior to or as of the effective date of the assumption
(including, without limitation, any liability arising under the exceptions to
the non-recourse provisions of the Loan Documents, and any liability arising
under the Environmental Indemnity Agreement).
The term “Debt Service Coverage Ratio” shall mean the ratio, as reasonably
determined by Beneficiary, of (i) Net Operating Income for the Property for the
preceding twelve (12) calendar months, to (ii) the annual debt service payments
due under the Loan and on all other indebtedness secured, or to be secured, by a
lien on all or any part of the Property or on any direct or indirect interests
in the Grantor.
The term “Net Operating Income” shall mean all gross revenues generated by the
Property (excluding loans or contributions to capital and excluding any base
rent, percentage rent, additional charges or other amounts payable by Operating
Lessee to Grantor under the Operating Lease), less operating expenses (other
than debt service payments due under the Loan), as determined on an accrual
accounting basis in accordance with GAAP and/or the Uniform System of Accounts,
as of the date of such calculation for the period in question, adjusted,
however, so that (A) operating expenses shall be deemed to include (1) a
management fee equal to the greater of the actual management fee for the
Property or four percent (4%) of gross revenues, and (2) FFE/capital improvement
reserve equal to: the greater of (x) the actual FF&E and capital improvement
reserves being maintained by manager under any management agreements covering
the Property and (y) 4% of gross revenues, (B) payments of operating expenses,
including property taxes and assessments and insurance expenses, are to be
spread out over the period during which they accrued and shall be adjusted for
any known future changes to any such expenses, (C) prepaid rents and other
prepaid payments received are to be spread out over the periods during which
such rents or payments are earned or applicable, (D) security deposits shall not
be included as items of income until duly applied or earned, and (E) operating
expenses shall exclude, for the sake of avoiding duplication, any base rent,
percentage rent, additional charges, or other amounts payable by Operating
Lessee to Grantor pursuant to the Operating Lease.
The “Loan-to-Value Ratio” shall be the ratio, as determined by Beneficiary, of
the aggregate principal balance of the Note and all other indebtedness secured
by liens or encumbrances against the Property or against the direct or indirect
ownership interests in Grantor to the fair market value of the Property, as such
fair market value is determined by an M.A.I. appraisal satisfactory to
Beneficiary (the “Appraisal”). Upon Beneficiary’s request, Grantor shall deliver
the appraisal to Beneficiary at Grantor’s sole cost and expense.








--------------------------------------------------------------------------------




5.5    Further Encumbrance of Chattels. Grantor will neither create nor permit
any lien, security interest or encumbrance against the Chattels or Intangible
Personalty or any part thereof or interest therein, other than the liens and
security interests created by the Loan Documents and other than Permitted
Exceptions, without the prior written consent of Beneficiary, which may be
withheld for any reason.
5.6    Assessments Against Property. Grantor will not, without the prior written
approval of Beneficiary, which may be withheld for any reason, consent to or
allow the creation of any so‑called special districts, special improvement
districts, benefit assessment districts or similar districts, or any other body
or entity of any type, or allow to occur any other event, that would or might
result in the imposition of any additional taxes, assessments or other monetary
obligations or burdens on the Property, and this provision shall serve as RECORD
NOTICE to any such district or districts or any governmental entity under whose
authority such district or districts exist or are being formed that, should
Grantor or any other person or entity include all or any portion of the Property
in such district or districts, whether formed or in the process of formation,
without first obtaining Beneficiary’s express written consent, the rights of
Beneficiary in the Property pursuant to this Deed of Trust or following any
foreclosure of this Deed of Trust, and the rights of any person or entity to
whom Beneficiary might transfer the Property following a foreclosure of this
Deed of Trust, shall be senior and superior to any taxes, charges, fees,
assessments or other impositions of any kind or nature whatsoever, or liens
(whether statutory, contractual or otherwise) levied or imposed, or to be levied
or imposed, upon the Property or any portion thereof as a result of inclusion of
the Property in such district or districts. Notwithstanding the foregoing,
Grantor shall not be deemed to be in violation of this Section 5.6 by reason of
paying any taxes or assessments or other monetary obligations imposed by any
such district, the creation of which has not be consented to by Grantor.
5.7    Transfer or Removal of Chattels. Grantor will not sell, transfer or
remove from the Property all or any part of the Chattels except in the ordinary
course of the business of the operation of the Property as a hotel, and except
for the disposal of Chattels that are no longer needed for the operation of a
hotel on the Property.
5.8    Change of Name, Organizational I.D. No. or Location. Grantor will not
change its name or the name under which it does business (or adopt or begin
doing business under any other name or assumed or trade name), change its
organizational identification number, or change its location, without first
notifying Beneficiary of its intention to do so and delivering to Beneficiary
such organizational documents of Grantor and executed modifications or
supplements to this Deed of Trust (and to any financing statement which may be
filed in connection herewith) as Beneficiary may require. For purposes of the
foregoing, Grantor’s “location” shall mean (a) if Grantor is a registered
organization, Grantor’s state of registration, (b) if Grantor is an individual,
the state of Grantor’s principal residence, or (c) if Grantor is neither a
registered organization nor an individual, the state in which Grantor’s place of
business (or, if Grantor has more than one place of business, the Grantor’s
chief executive office) is located. Grantor shall not (and shall not permit
Operating Lessee to) change the trade name or names under which it operates the
Property as of the date hereof without Beneficiary’s prior written consent.








--------------------------------------------------------------------------------




5.9    Improper Use of Property or Chattels. Grantor will not use the Property
or the Chattels for any purpose or in any manner which violates any applicable
law, ordinance, or other governmental requirement, the requirements or
conditions of any insurance policy, or any private covenant.
5.10    ERISA. Grantor shall not engage in any transaction which would cause the
Note (or the exercise by Beneficiary of any of its rights under the Loan
Documents) to be a non-exempt, prohibited transaction under ERISA (including for
this purpose the parallel provisions of Section 4975 of the Internal Revenue
Code of 1986, as amended), or otherwise result in Beneficiary being deemed in
violation of any applicable provisions of ERISA, provided in each case that none
of the funds used to fund the Loan are considered for any purpose of Title I of
ERISA or Section 4975 of the Internal Revenue Code of 1986, as amended, to be
assets of a plan or other arrangement subject to Title I or ERISA or Section
4975 of the Internal Revenue Code of 1986, as amended. Grantor shall indemnify,
protect, defend, and hold Beneficiary harmless from and against any and all
losses, liabilities, damages, claims, judgments, costs, and expenses (including,
without limitation attorneys’ fees and costs incurred in the investigation,
defense, and settlement of claims and in obtaining any individual ERISA
exemption or state administrative exception that may be required, in
Beneficiary’s sole and absolute discretion) that Beneficiary may incur, directly
or indirectly, as the result of the breach by Grantor of any warranty or
representation set forth in Section 3.3(x) hereof or the breach by Grantor of
any covenant contained in this Section. This indemnity shall survive any
termination, satisfaction or foreclosure of this Deed of Trust and shall not be
subject to the limitation on personal liability described in the Note.
5.11    Use of Proceeds. Grantor will not use any funds advanced by Beneficiary
under the Loan Documents for household or agricultural purposes, to purchase
margin stock, or for any purpose prohibited by law.
5.12    Major Agreement Approvals. Without Beneficiary’s prior written consent,
which may be granted or withheld in Beneficiary’s reasonable discretion, Grantor
shall not enter into, amend, modify, supplement, terminate, cancel or accept the
surrender of, any franchise agreement, license agreement, or royalty agreement,
or any reciprocal easement agreement, declaration, covenant, condition or
restriction, ground lease, operating agreement, or any document recorded against
the Property.
5.13    Operating Lease. Grantor shall not, without Beneficiary’s prior written
consent, surrender, terminate, forfeit, or suffer or permit the surrender,
termination or forfeiture of, or change, modify or amend in a material manner,
the Operating Lease. Consent to one amendment, change, agreement or modification
shall not be deemed to be a waiver of the right to require consent to other,
future or successive amendments, changes, agreements or modifications.
5.14    Labor Matters. Grantor shall not (and shall not permit Operating Lessee
to) enter into or otherwise permit the Property to be affected by any collective
bargaining agreements without the prior written consent of Beneficiary.
5.15    Cooperation with Regard to Liquor Licenses and other Permits. To the
extent permitted by applicable law, Grantor shall (and shall cause Operating
Lessee to, and shall








--------------------------------------------------------------------------------




use reasonable efforts to cause Manager and/or any applicable Affiliates of
Grantor to) execute and deliver to Beneficiary such additional documents,
instruments, certificates, assignments and other writings, and otherwise provide
(and shall cause Operating Lessee to, and use reasonable efforts to cause
Manager and/or any applicable Affiliate to provide) such reasonable cooperation,
in each case as may be necessary to transfer any liquor licenses or other
Permits with respect to the Property into, or obtain the issuance of new Permits
in, the name of Beneficiary or its designee after the completion of a
foreclosure or a deed in lieu of foreclosure, in each case to the extent
permitted by applicable law and to the extent the same are not at such time held
in the name of the Manager under the Management Agreement. Such reasonable
cooperation shall include, without limitation, completing transfer requests,
surrendering or cancelling any existing liquor licenses or other Permits, and to
use reasonable efforts to make representatives of Grantor, Operating Lessee,
Manager, and their Affiliates available for meetings with any applicable
governmental authority in connection with the transfer or issuance of such
Permits. Furthermore, neither Grantor nor Operating Lessee, nor any of their
Affiliates, shall hinder or interfere with the Permit transfers or issuances
made or contemplated by this Agreement, or with efforts of Beneficiary or its
successors and assigns to obtain a temporary or permanent Permit. Grantor hereby
irrevocably appoints Beneficiary as its agent and attorney-in-fact to execute
all such documents and instruments as Beneficiary shall require or deem
advisable after the completion of a foreclosure or a deed in lieu of
foreclosure, in order to cause the transfer or issuance of such Permits held in
the name of Grantor as Beneficiary may require (and to the extent permitted by
applicable law) and to cause a cancellation of such existing Permits as
Beneficiary may require. The foregoing power of attorney is coupled with an
interest and shall be irrevocable, and shall survive any foreclosure of this
Deed of Trust and any deed in lieu thereof. In addition to all other remedies
which Beneficiary may have at law or in equity for the enforcement of the terms
and provisions of this Deed of Trust, Grantor expressly agrees that Beneficiary
shall have the right to bring an action in specific performance to enforce each
and every term and provision of this Section 5.15.
ARTICLE 6    

EVENTS OF DEFAULT
Each of the following events will constitute an event of default (an “Event of
Default”) under this Deed of Trust and under each of the other Loan Documents:
6.1    Failure to Pay Note. Grantor’s failure to make any payment when due under
the terms of the Note or any other Loan Document.
6.2    Due on Sale or Encumbrance. The occurrence of any violation of any
covenant contained in Section 5.4, 5.5 or 5.7 hereof.
6.3    Other Obligations. The failure of Grantor or Recourse Carve-Out Guarantor
to properly perform any obligation contained herein or in any of the other Loan
Documents (other than the obligation to make payments under the Note or the
other Loan Documents) and the continuance of such failure for a period of thirty
(30) days following written notice thereof from Beneficiary to Grantor;
provided, however, that if such failure is not curable within such thirty
(30) day period, then, so long as Grantor commences to cure such failure within
such thirty (30) day








--------------------------------------------------------------------------------




period and is continually and diligently attempting to cure to completion, such
failure shall not be an Event of Default unless such failure remains uncured for
ninety (90) days after such written notice to Grantor.
6.4    Levy Against Property. The levy against any of the Property, Chattels or
Intangible Personalty, of any execution, attachment, sequestration or other writ
which is not discharged, vacated, or bonded over (to Beneficiary’s reasonable
satisfaction) within thirty (30) days after such levy.
6.5    Liquidation. The liquidation, termination or dissolution of Grantor or
any Controlling Person.
6.6    Appointment of Receiver. The appointment of a trustee or receiver for the
assets, or any part thereof, of Grantor, or any Controlling Person, or the
appointment of a trustee or receiver for any real or personal property, or the
like, or any part thereof, representing the security for the Secured
Obligations.
6.7    Assignments. The making by Grantor or any Controlling Person of a
transfer in fraud of creditors or an assignment for the benefit of creditors.
6.8    Order for Relief. The entry in bankruptcy of an order for relief for or
against Grantor or any Controlling Person.
6.9    Bankruptcy. The filing of any petition (or answer admitting the material
allegations of any petition), or other pleading, seeking entry of an order for
relief for or against Grantor or any Controlling Person as a debtor or bankrupt
or seeking an adjustment of any of such parties’ debts, or any other relief
under any state or federal bankruptcy, reorganization, debtor’s relief or
insolvency laws now or hereafter existing, including, without limitation, a
petition or answer seeking reorganization or admitting the material allegations
of a petition filed against any such party in any bankruptcy or reorganization
proceeding, or the act of any of such parties in instituting or voluntarily
being or becoming a party to any other judicial proceedings intended to effect a
discharge of the debts of any such parties, in whole or in part, or a
postponement of the maturity or the collection thereof, or a suspension of any
of the rights or powers of a trustee or of any of the rights or powers granted
to Beneficiary herein, or in any other document executed in connection herewith;
provided that with respect to any involuntary bankruptcy commenced against
Grantor or any Controlling Person, no Event of Default shall occur unless and
until the applicable petition or other pleading shall not have been dismissed
within ninety (90) days after the filing thereof.
6.10    Misrepresentation. If any representation or warranty made by Grantor or
any Controlling Person, or in any of the other Loan Documents or any other
instrument or document modifying, renewing, extending, evidencing, securing or
pertaining to the Note is false, misleading or erroneous in any material
respect.
6.11    Judgments. The failure of Grantor or any Controlling Person to pay any
money judgment in excess of $100,000.00 against any such party before the
expiration of








--------------------------------------------------------------------------------




thirty (30) days after such judgment becomes final and no longer appealable,
unless the applicable claim is covered in its entirety by insurance and the
applicable carrier has accepted coverage.
6.12    Admissions Regarding Debts. The admission of Grantor or any Controlling
Person in writing of any such party’s inability to pay such party’s debts as
they become due.
6.13    Assertion of Priority. The assertion of any claim of priority over this
Deed of Trust, by title, lien, or otherwise; provided, however, that any such
assertion shall not constitute an Event of Default for so long as Grantor is
diligently and in good faith contesting the assertion or attempting to cause the
assertion to be withdrawn, or provides Beneficiary with such security as
Beneficiary may require to protect Beneficiary against all loss, damage, or
expense, including attorneys’ fees, which Beneficiary may incur in the event
such assertion is upheld.
6.14    Other Loan Documents. The occurrence of any default by Grantor, after
the lapse of any applicable grace or cure period, or the occurrence of any event
or circumstance defined as an Event of Default, under any of the Loan Documents
other than this Deed of Trust.
6.15    Other Liens. The occurrence of any default by Grantor, after the lapse
of any applicable grace or cure period, or the occurrence of any event or
circumstance defined as an Event of Default, under any other consensual lien
encumbering the Property, or any part thereof or interest therein, or any
document or instrument evidencing obligations secured thereby.
6.16    Other Indebtedness. The occurrence of any default by Grantor, after the
lapse of any applicable grace or cure period, or the occurrence of any event or
circumstance defined as an Event of Default, under any other indebtedness
incurred or owing by Grantor, or any document or instrument evidencing any
obligation to pay such indebtedness, and such default could reasonably be
anticipated to give rise to a material and adverse change in the financial
condition of Grantor or the condition, management or operation of the Property,
or to a material impairment Beneficiary’s security for the Loan.
6.17    Recourse Carve-Out Guaranty. Recourse Carve-Out Guarantor’s (a) failure
to make any payment in full under the terms of the Recourse Carve-Out Guaranty
Agreement within five (5) Business Days following written notice by Beneficiary
to Recourse Carve-Out Guarantor demanding such payment, (b) failure to maintain
the minimum net worth or liquidity required under the Recourse Carve-Out
Guaranty, or (c) failure to properly perform any of Recourse Carve-Out
Guarantor’s material obligations under the Recourse Carve-Out Guaranty (other
than those referenced in clause (a) or (b) above) and the continuance of such
failure for a period of thirty (30) days following written notice thereof from
Beneficiary to Recourse Carve-Out Guarantor; provided, however, that if such
failure is not curable within such thirty (30) day period, then so long as
Recourse Carve-Out Guarantor commences to cure such failure within such thirty
(30) day period and is continually and diligently attempting to cure to
completion such failure shall not be an Event of Default unless such failure
remains uncured for ninety (90) days after such written notice to Recourse
Carve-Out Guarantor.
6.18    Operating Lessee Documents. Any breach, default or violation by or of
Operating Lessee under the Operating Lessee Documents that continues beyond any
applicable








--------------------------------------------------------------------------------




cure period therefor set forth in such Operating Lessee Documents shall
constitute an Event of Default under this Deed of Trust and the other Loan
Documents.
Grantor acknowledges that for all purposes in the Loan Documents, Beneficiary’s
acceptance of any cure of an Event of Default , and/or Beneficiary’s decision to
reinstate the Loan after an Event of Default has occurred, shall be made by
Beneficiary in it sole and absolute discretion.
ARTICLE 7    

BENEFICIARY’S REMEDIES
Immediately upon or any time after the occurrence and during the continuation of
any Event of Default hereunder, Beneficiary may exercise any remedy available at
law or in equity, including but not limited to those listed below and those
listed in the other Loan Documents, in such sequence or combination as
Beneficiary may determine in Beneficiary’s sole discretion:
7.1    Performance of Defaulted Obligations. Beneficiary may make any payment or
perform any other obligation under the Loan Documents or under Leases which
Grantor has failed to make or perform, and Grantor hereby irrevocably appoints
Beneficiary as the true and lawful attorney-in-fact for Grantor to make any such
payment and perform any such obligation in the name of Grantor. All payments
made and expenses (including attorneys’ fees and expenses) incurred by
Beneficiary in this connection, together with interest thereon at the Default
Rate from the date paid or incurred until repaid, will be part of the Secured
Obligations and will be immediately due and payable by Grantor to Beneficiary.
In lieu of advancing Beneficiary’s own funds for such purposes, Beneficiary may
use any funds of Grantor which may be in Beneficiary’s possession, including but
not limited to insurance or condemnation proceeds and amounts deposited for
taxes, insurance premiums, or other purposes.
7.2    Specific Performance and Injunctive Relief. Notwithstanding the
availability of legal remedies, Beneficiary will be entitled to obtain specific
performance, mandatory or prohibitory injunctive relief, or other equitable
relief requiring Grantor to cure or refrain from repeating any Default.
7.3    Acceleration of Secured Obligations. Beneficiary may, without notice or
demand, declare all of the Secured Obligations immediately due and payable in
full.
7.4    Suit for Monetary Relief. Subject to the non‑recourse provisions of the
Note, with or without accelerating the maturity of the Secured Obligations,
Beneficiary may sue from time to time for any payment due under any of the Loan
Documents, or for money damages resulting from Grantor’s default under any of
the Loan Documents.
7.5    Possession of Property. To the extent permitted by law, Beneficiary may
enter and take possession of the Property without seeking or obtaining the
appointment of a receiver, may employ a managing agent for the Property, and may
lease or rent all or any part of the Property, either in Beneficiary’s name or
in the name of Grantor, and may collect the rents, issues, and profits of the
Property. Any revenues collected by Beneficiary under this Section will be
applied first








--------------------------------------------------------------------------------




toward payment of all expenses (including attorneys’ fees) incurred by
Beneficiary, together with interest thereon at the Default Rate from the date
incurred until repaid, and the balance, if any, will be applied against the
Secured Obligations in such order and manner as Beneficiary may elect in its
sole discretion.
7.6    Enforcement of Security Interests. Beneficiary may exercise all rights of
a secured party under the Code with respect to the Chattels and the Intangible
Personalty, including but not limited to taking possession of, holding, and
selling the Chattels and enforcing or otherwise realizing upon any accounts and
general intangibles. Any requirement for reasonable notice of the time and place
of any public sale, or of the time after which any private sale or other
disposition is to be made, will be satisfied by Beneficiary’s giving of such
notice to Grantor at least five days prior to the time of any public sale or the
time after which any private sale or other intended disposition is to be made.
7.7    Foreclosure Against Property. Beneficiary may bring an action in any
court of competent jurisdiction to foreclose this Deed of Trust.
(a)    All fees, costs and expenses of any kind incurred by Beneficiary in
connection with foreclosure of this Deed of Trust, including, without
limitation, the costs of any appraisals of the Property obtained by Beneficiary,
the cost of any title reports or abstracts, all costs of any receivership for
the Property advanced by Beneficiary, and all attorneys’ and consultants’ fees
and expenses incurred by Beneficiary, shall constitute a part of the Secured
Obligations and may be included as part of the amount owing from Grantor to
Beneficiary at any foreclosure sale.
(b)    The proceeds of any sale under this Section shall be applied first to the
fees and expenses of the officer conducting the sale, and then to the reduction
or discharge of the Secured Obligations in such order and manner as Beneficiary
may elect in its sole discretion; any surplus remaining shall be paid over to
Grantor or to such other person or persons as may be lawfully entitled to such
surplus.
(c)    Nothing in this Section dealing with foreclosure procedures or specifying
particular actions to be taken by Beneficiary shall be deemed to contradict or
add to the requirements and procedures now or hereafter specified by the laws of
the State, and any such inconsistency shall be resolved in favor of the State’s
law applicable at the time of foreclosure.
7.8    Appointment of Receiver. To the extent permitted by law, Beneficiary
shall be entitled, as a matter of absolute right and without regard to the value
of any security for the Secured Obligations or the solvency of any person liable
therefor, to the appointment of a receiver for the Property upon ex-parte
application to any court of competent jurisdiction. Grantor waives any right to
any hearing or notice of hearing prior to the appointment of a receiver. Such
receiver and its agents shall be empowered to (a) take possession of the
Property and any businesses conducted by Grantor or any other person thereon and
any business assets used in connection therewith, (b) exclude Grantor and
Grantor’s agents, servants, and employees from the Property, (c) collect the
rents, issues, profits, and income therefrom, (d) complete any construction
which may be in progress, (e) do such maintenance and make such repairs and
alterations as the receiver deems necessary, (f) use all stores of materials,
supplies, and maintenance equipment on the Property








--------------------------------------------------------------------------------




and replace such items at the expense of the receivership estate, (g) pay all
taxes and assessments against the Property and the Chattels, all premiums for
insurance thereon, all utility and other operating expenses, and all sums due
under any prior or subsequent encumbrance, and (h) generally do anything which
Grantor could legally do if Grantor were in possession of the Property. All
expenses incurred by the receiver or its agents shall constitute a part of the
Secured Obligations. Any revenues collected by the receiver shall be applied
first to the expenses of the receivership, including attorneys’ fees incurred by
the receiver and by Beneficiary, together with interest thereon at the Default
Rate from the date incurred until repaid, and the balance shall be applied
toward the Secured Obligations in such order or manner as Beneficiary may in its
sole discretion elect or in such other manner as the court may direct. Unless
sooner terminated with the express consent of Beneficiary, any such receivership
will continue until the Secured Obligations have been discharged in full, or
until title to the Property has passed after foreclosure sale and all applicable
periods of redemption have expired.
7.9    Right to Make Repairs, Improvements. Should any part of the Property come
into the possession of Beneficiary after an Event of Default, Beneficiary may,
but shall not be obligated to, use, operate, and/or make repairs, alterations,
additions and improvements to the Property for the purpose of preserving it or
its value. Grantor covenants to promptly reimburse and pay to Beneficiary, at
the place where the Note is payable, or at such other place as may be designated
by Beneficiary in writing, the amount of all reasonable expenses (including the
cost of any insurance, taxes, or other charges) incurred by Beneficiary in
connection with its custody, preservation, use or operation of the Property,
together with interest thereon from the date incurred by Beneficiary at the
Default Rate, and all such expenses, costs, taxes, interest, and other charges
shall be a part of the Secured Obligations. It is agreed, however, that the risk
of accidental loss or damage to the Property is undertaken by Grantor and
Beneficiary shall have no liability whatsoever for decline in value of the
Property, for failure to obtain or maintain insurance, or for failure to
determine whether any insurance ever in force is adequate as to amount or as to
the risks insured.
7.10    Surrender of Insurance. Beneficiary may surrender the insurance policies
maintained pursuant to the terms hereof, or any part thereof, and receive and
apply the unearned premiums as a credit on the Secured Obligations and, in
connection therewith, Grantor hereby appoints Beneficiary (or any officer of
Beneficiary), as the true and lawful agent and attorney-in-fact for Grantor
(with full powers of substitution), which power of attorney shall be deemed to
be a power coupled with an interest and therefore irrevocable, to collect such
premiums.
7.11    Prima Facie Evidence. Grantor agrees that, in any assignments, deeds,
bills of sale, notices of sale, or postings, given by Beneficiary, any and all
statements of fact or other recitals therein made as to the identity of
Beneficiary, or as to the occurrence or existence of any Event of Default, or as
to the acceleration of the maturity of the Secured Obligations, or as to the
request to sell, posting of notice of sale, notice of sale, time, place, terms
and manner of sale and receipt, distribution and application of the money
realized therefrom, and without being limited by the foregoing, as to any other
act or thing having been duly done by Beneficiary, shall be taken by all courts
of law and equity as prima facie evidence that such statements or recitals state
facts and are without further question to be so accepted.








--------------------------------------------------------------------------------




ARTICLE 8    

ASSIGNMENT OF LEASES AND RENTS
8.1    Assignment of Leases and Rents. Grantor hereby unconditionally and
absolutely and presently grants, transfers and assigns unto Beneficiary all
rents, royalties, issues, profits and income (“Rents”) now or hereafter due or
payable for the occupancy or use of the Property, and all Leases, whether
written or oral, with all security therefor, including all guaranties thereof,
now or hereafter affecting the Property; on the condition that Beneficiary
hereby grants to Grantor, however, a license to collect and retain such Rents
prior to the occurrence of any Event of Default hereunder. Such license shall be
revocable by Beneficiary without notice to Grantor at any time after the
occurrence of an Event of Default. Grantor represents that the Rents and the
Leases have not been heretofore sold, assigned, transferred or set over by any
instrument now in force and will not at any time during the life of this
assignment be sold, assigned, transferred or set over by Grantor or by any
person or persons whomsoever; and Grantor has good right to sell, assign,
transfer and set over the same and to grant to and confer upon Beneficiary the
rights, interest, powers and authorities herein granted and conferred. Failure
of Beneficiary at any time or from time to time to enforce the assignment of
Rents and Leases under this Section shall not in any manner prevent its
subsequent enforcement, and Beneficiary is not obligated to collect anything
hereunder, but is accountable only for sums actually collected.
8.2    Further Assignments. Grantor shall give Beneficiary at any time upon
demand any further or additional forms of assignment of transfer of such Rents,
Leases and security as may be reasonably requested by Beneficiary, and shall
deliver to Beneficiary executed copies of all such Leases and security.
8.3    Application of Rents. Beneficiary shall be entitled to deduct and retain
a just and reasonable compensation from monies received hereunder for its
services or that of its agents in collecting such monies. Any monies received by
Beneficiary hereunder may be applied when received from time to time in payment
of any taxes, assessments or other liens affecting the Property regardless of
the delinquency, such application to be in such order as Beneficiary may
determine. The acceptance of this Deed of Trust by Beneficiary or the exercise
of any rights by it hereunder shall not be, or be construed to be, an
affirmation by it of any Lease nor an assumption of any liability under any
Lease.
8.4    Collection of Rents. Upon or at any time after an Event of Default shall
have occurred and be continuing, Beneficiary may declare all sums secured hereby
immediately due and payable, and may, at its option, without notice, and whether
or not the Secured Obligations shall have been declared due and payable, either
in person or by agent, with or without bringing any action or proceeding, or by
a receiver to be appointed by a court, (i) enter upon, take possession of,
manage and operate the Property, or any part thereof (including without
limitation making necessary repairs, alterations and improvements to the
Property); (ii) make, cancel, enforce or modify Leases; (iii) obtain and evict
tenants in accordance with applicable law; (iv) fix or modify Rents; (v) do any
acts which Beneficiary deems reasonably proper to protect the security thereof;
and (vi) either with or without taking possession of the Property, in its own
name sue for or otherwise








--------------------------------------------------------------------------------




collect and receive such Rents, including those past due and unpaid. In
connection with the foregoing, Beneficiary shall be entitled and empowered to
employ attorneys, and management, rental and other agents in and about the
Property and to effect the matters which Beneficiary is empowered to do, and in
the event Beneficiary shall itself effect such matters, Beneficiary shall be
entitled to charge and receive reasonable management, rental and other fees
therefor as may be customary in the area in which the Property is located; and
the reasonable fees, charges, costs and expenses of Beneficiary or such persons
shall be additional Secured Obligations. Beneficiary may apply all funds
collected as aforesaid, less costs and expenses of operation and collection,
including reasonable attorneys’ and agents’ fees, charges, costs and expenses,
as aforesaid, upon any Secured Obligations, and in such order as Beneficiary may
determine. The entering upon and taking possession of the Property, the
collection of such Rents and the application thereof as aforesaid shall not cure
or waive any default or waive, modify or affect notice of default under the Note
or this Deed of Trust or invalidate any act done pursuant to such notice.
8.5    Authority of Beneficiary. Any tenants or occupants of any part of the
Property are hereby authorized to recognize the claims of Beneficiary hereunder
without investigating the reason for any action taken by Beneficiary, or the
validity or the amount of indebtedness owing to Beneficiary, or the existence of
any default in the Note or this Deed of Trust, or under or by reason of this
assignment of Rents and Leases, or the application to be made by Beneficiary of
any amounts to be paid to Beneficiary. The sole signature of Beneficiary shall
be sufficient for the exercise of any rights under this assignment and the sole
receipt of Beneficiary for any sums received shall be a full discharge and
release therefor to any such tenant or occupant of the Property. Checks for all
or any part of the rentals collected under this assignment of Rents and Leases
shall be drawn to the exclusive order of Beneficiary.
8.6    Indemnification of Beneficiary. Nothing herein contained shall be deemed
to obligate Beneficiary to perform or discharge any obligation, duty or
liability of any lessor under any Lease of the Property, and Grantor shall and
does hereby indemnify and hold Beneficiary harmless from any and all liability,
loss or damage which Beneficiary may or might incur under any Lease of the
Property or by reason of this assignment; and any and all such liability, loss
or damage incurred by Beneficiary, together with the costs and expenses,
including reasonable attorneys’ fees, incurred by Beneficiary in defense of any
claims or demands therefor (whether successful or not), shall be additional
Secured Obligations, and Grantor shall reimburse Beneficiary therefor on demand.
ARTICLE 9    

MISCELLANEOUS PROVISIONS
9.1    Time of the Essence. Time is of the essence with respect to all of
Grantor’s obligations under the Loan Documents.
9.2    Joint and Several Obligations. If Grantor is more than one person or
entity, then (a) all persons or entities comprising Grantor are jointly and
severally liable for all of the Secured Obligations; (b) all representations,
warranties, and covenants made by Grantor shall be deemed representations,
warranties, and covenants of each of the persons or entities comprising








--------------------------------------------------------------------------------




Grantor; (c) any breach, Default or Event of Default by any persons or entities
comprising Grantor hereunder shall be deemed to be a breach, Default or Event of
Default of Grantor; (d) any reference herein contained to the knowledge or
awareness of Grantor shall mean the knowledge or awareness of any of the persons
or entities comprising Grantor; and (e) any event creating personal liability of
any of the persons or entities comprising Grantor shall create personal
liability for all such persons or entities.
9.3    Waiver of Homestead and Other Exemptions. To the extent permitted by law,
Grantor hereby waives all rights to any homestead or other exemption to which
Grantor would otherwise be entitled under any present or future constitutional,
statutory, or other provision of applicable state or federal law. Grantor hereby
waives any right it may have to require Beneficiary to marshal all or any
portion of the security for the Secured Obligations.
9.4    Intentionally deleted.
9.5    Rights and Remedies Cumulative. Beneficiary’s rights and remedies under
each of the Loan Documents are cumulative of the right and remedies available to
Beneficiary under each of the other Loan Documents and those otherwise available
to Beneficiary at law or in equity. No act of Beneficiary shall be construed as
an election to proceed under any particular provision of any Loan Document to
the exclusion of any other provision in the same or any other Loan Document, or
as an election of remedies to the exclusion of any other remedy which may then
or thereafter be available to Beneficiary.
9.6    No Implied Waivers. Beneficiary shall not be deemed to have waived any
provision of any Loan Document unless such waiver is in writing and is signed by
Beneficiary. Without limiting the generality of the preceding sentence, neither
Beneficiary’s acceptance of any payment with knowledge of a Default by Grantor,
nor any failure by Beneficiary to exercise any remedy following a Default by
Grantor shall be deemed a waiver of such Default, and no waiver by Beneficiary
of any particular Default on the part of Grantor shall be deemed a waiver of any
other Default or of any similar Default in the future.
9.7    No Third-Party Rights. No person shall be a third-party beneficiary of
any provision of any of the Loan Documents. All provisions of the Loan Documents
favoring Beneficiary are intended solely for the benefit of Beneficiary, and no
third party shall be entitled to assume or expect that Beneficiary will waive or
consent to modification of any such provision in Beneficiary’s sole discretion.
9.8    Preservation of Liability and Priority. Without affecting the liability
of Grantor or of any other person (except a person expressly released in
writing) for payment and performance of all of the Secured Obligations, and
without affecting the rights of Beneficiary with respect to any security not
expressly released in writing, and without impairing in any way the priority of
this Deed of Trust over the interests of any person acquired or first evidenced
by recording subsequent to the recording hereof, Beneficiary may, either before
or after the maturity of the Note, and without notice or consent: (a) release
any person liable for payment or performance of all or any part of the Secured
Obligations; (b) exercise or refrain from exercising, or waive, any right or
remedy which Beneficiary may have under any of the Loan Documents; (c) accept
additional








--------------------------------------------------------------------------------




security of any kind for any of the Secured Obligations; or (d) release or
otherwise deal with any real or personal property securing the Secured
Obligations. Any person acquiring or recording evidence of any interest of any
nature in the Property, the Chattels, or the Intangible Personalty shall be
deemed, by acquiring such interest or recording any evidence thereof, to have
agreed and consented to any or all such actions by Beneficiary.
9.9    Subrogation of Beneficiary. Beneficiary shall be subrogated to the lien
of any previous encumbrance discharged with funds advanced by Beneficiary under
the Loan Documents, regardless of whether such previous encumbrance has been
released of record.
9.10    Notices. Any notice required or permitted to be given by Grantor or
Beneficiary under this Deed of Trust shall be in writing and will be deemed
given (a) upon personal delivery, (b) on the first Business Day after receipted
delivery to a courier service which guarantees next-business-day delivery, or
(c) on the third Business Day after mailing, by registered or certified United
States mail, postage prepaid, in any case to the appropriate party at its
address set forth below:
If to Grantor:
CHSP Denver LLC
c/o Chesapeake Lodging Trust
1997 Annapolis Exchange Parkway,
Suite 410
Annapolis, Maryland 21401
with a copy to:
Hogan Lovells US LLP
555 Thirteenth Street, NW
Washington, DC 20004
Attention: Lee E. Berner, Esq.
If to Beneficiary:
Western National Life Insurance Company
c/o AIG Asset Management (U.S.), LLC
1999 Avenue of the Stars, 38th Floor
Los Angeles, California 90067-6022
Attn: Director-Mortgage Lending and Real Estate
with a copy to:
Greenberg Traurig, LLP
1200 17th Street, 24th Floor
Denver, Colorado 80202
Attn: Peter C. Kelley, Esq.








--------------------------------------------------------------------------------






Either party may change such party’s address for notices or copies of notices by
giving notice to the other party in accordance with this Section.
9.11    Defeasance. Upon payment in full of all of the Secured Obligations,
Beneficiary will execute and deliver to Grantor such documents as may be
required to release or reconvey this Deed of Trust of record.
9.12    Illegality. If any provision of this Deed of Trust is held to be
illegal, invalid, or unenforceable under present or future laws effective during
the term of this Deed of Trust, the legality, validity, and enforceability of
the remaining provisions of this Deed of Trust shall not be affected thereby,
and in lieu of each such illegal, invalid or unenforceable provision there shall
be added automatically as a part of this Deed of Trust a provision as similar in
terms to such illegal, invalid, or unenforceable provision as may be possible
and be legal, valid, and enforceable. If the rights and liens created by this
Deed of Trust shall be invalid or unenforceable as to any part of the Secured
Obligations, then the unsecured portion of the Secured Obligations shall be
completely paid prior to the payment of the remaining and secured portion of the
Secured Obligations, and all payments made on the Secured Obligations shall be
considered to have been paid on and applied first to the complete payment of the
unsecured portion of the Secured Obligations.
9.13    Usury Savings Clause. It is expressly stipulated and agreed to be the
intent of Beneficiary and Grantor at all times to comply with the applicable law
governing the highest lawful interest rate. If the applicable law is ever
judicially interpreted so as to render usurious any amount called for under the
Note or under any of the other Loan Documents, or contracted for, charged,
taken, reserved or received with respect to the Loan, or if acceleration of the
maturity of the Note, any prepayment by Grantor, or any other circumstance
whatsoever, results in Grantor having paid any interest in excess of that
permitted by applicable law, then it is the express intent of Grantor and
Beneficiary that all excess amounts theretofore collected by Beneficiary be
credited on the principal balance of the Note (or, at Beneficiary’s option, paid
over to Grantor), and the provisions of the Note and other Loan Documents
immediately be deemed reformed and the amounts thereafter collectible hereunder
and thereunder reduced, without the necessity of the execution of any new
document, so as to comply with the applicable law, but so as to permit the
recovery of the fullest amount otherwise called for hereunder and thereunder.
The right to accelerate maturity of the Note does not include the right to
accelerate any interest which has not otherwise accrued on the date of such
acceleration, and Beneficiary does not intend to collect any unearned interest
in the event of acceleration. All sums paid or agreed to be paid to Beneficiary
for the use, forbearance or detention of the Secured Obligations evidenced
hereby or by the Note shall, to the extent permitted by applicable law, be
amortized, prorated, allocated and spread throughout the full term of such
Secured Obligations until payment in full so that the rate or amount of interest
on account of such Secured Obligations does not exceed the maximum rate or
amount of interest permitted under applicable law. The term “applicable law” as
used herein shall mean any federal or state law applicable to the Loan.
9.14    Obligations Binding Upon Grantor’s Successors. This Deed of Trust is
binding upon Grantor and Grantor’s successors and assigns, and shall inure to
the benefit of








--------------------------------------------------------------------------------




Beneficiary, and its successors and assigns, and the provisions hereof shall
likewise be covenants running with the land. The duties, covenants, conditions,
obligations, and warranties of Grantor in this Deed of Trust shall be joint and
several obligations of Grantor and Grantor’s successors and assigns.
9.15    Construction. All pronouns and any variations of pronouns herein shall
be deemed to refer to the masculine, feminine, or neuter, singular or plural, as
the identity of the parties may require. Whenever the terms herein are singular,
the same shall be deemed to mean the plural, as the identity of the parties or
the context requires.
9.16    Attorneys’ Fees. If Beneficiary refers this Deed of Trust or any other
Loan Document to any attorney for collection or seeks legal advice following the
occurrence of an Event of Default by or with respect to Grantor that has not
been waived by Beneficiary expressly in writing, or if Beneficiary is the
prevailing party in any action instituted on this Deed of Trust or any other
Loan Document, or if any other judicial or non-judicial proceeding is instituted
by Beneficiary or any other person (provided that with respect to any judicial
or non-judicial action instituted by any other person, either (A) such person
shall consist of Grantor or any affiliate thereof, or (B) such proceeding shall
include Grantor or any affiliate thereof as a party thereto, and the facts
alleged, on the basis of which any cause of action or claim shall be asserted in
such proceeding, involve the action(s) or omission(s) on the part of Grantor or
any affiliate thereof under this Deed of Trust or other Loan Document), and an
attorney is employed by Beneficiary to appear in any such action or proceeding,
or in any action that materially affects Beneficiary’s interest in this Deed of
Trust or the Property, or to seek appointment of a receiver to reclaim, seek
relief from a judicial or statutory stay, sequester, protect, preserve or
enforce Beneficiary’s interest in this Deed of Trust or any other security for
the Note (including, but not limited to, proceedings under federal bankruptcy
law, in eminent domain, under the probate code, on appeal (provided that for
Beneficiary to recover appeal costs from Grantor hereunder, Beneficiary shall
have to be judicially determined to be a prevailing party in such appeal), in
arbitration, or in connection with any municipal, state or federal tax lien),
then Grantor and every endorser hereof and every person who assumes the
obligations secured by this Deed of Trust or any of the other Loan Documents
jointly and severally promise(s) to pay reasonable attorneys’ fees for services
performed by Beneficiary’s attorneys, and all costs and expenses (including,
without limitation, expert witness reasonable fees, costs of exhibit
preparation, document reproduction, postage, telecommunication expenses and
courier charges), incurred incident to such employment. If such fees are not
paid within ten (10) Business Days after demand therefor by Beneficiary, all
such costs and expenses shall bear interest at the Default Rate and the
repayment thereof shall also be secured by every instrument securing the
indebtedness evidenced hereby.
9.17    Waiver of Jury Trial. TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW,
BENEFICIARY AND GRANTOR KNOWINGLY, IRREVOCABLY, VOLUNTARILY AND INTENTIONALLY
WAIVE, TO THE FULLEST EXTENT NOT PROHIBITED BY LAW, ANY RIGHT EITHER MAY HAVE TO
A TRIAL BY JURY IN RESPECT OF ANY ACTION, PROCEEDING OR COUNTERCLAIM BASED ON
THIS DEED OF TRUST, OR ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS DEED OF
TRUST OR ANY LOAN DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING,








--------------------------------------------------------------------------------




STATEMENT (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY HERETO OR TO ANY
LOAN DOCUMENT. THIS PROVISION IS A MATERIAL INDUCEMENT FOR BENEFICIARY AND
GRANTOR TO ENTER INTO THE LOAN.
9.18    Governing Law. The substantive,     procedural and internal laws of the
State of Colorado shall govern the validity, construction, enforcement, and
interpretation of this Deed of Trust, without regard to the conflicts of laws
principles of such State.
9.19    Inconsistency. In the event of any inconsistency between the terms of
the Loan Documents and the terms of that certain Mortgage Loan Application
between Grantor and Beneficiary, as amended, the terms of the Loan Documents
shall govern and control in all respects.
9.20    Anti-Terrorism. Grantor represents, warrants and covenants to
Beneficiary that:
(a)    None of Grantor, Recourse Carve-Out Guarantor or any of their respective
constituents (other than holders of interests in Chesapeake Lodging Trust that
purchased or acquired such interests through broker dealers licensed in the
United States), affiliates, members, officers, directors or any individual who
has the authority to execute or authorize, or who has been authorized to
execute, and/or whose consent is required for the execution of the Loan
Documents on behalf of Grantor or Recourse Carve-Out Guarantor is in violation
of any laws relating to terrorism or money laundering, including without
limitation, Executive Order No. 13224 on Terrorist Financing, effective
September 24, 2001, and relating to Blocking Property and Prohibiting
Transactions With Persons Who Commit, Threaten to Commit, or Support Terrorism,
(as the same has been, or may hereafter be, renewed, extended, amended or
replaced, the “Executive Order”) and the Bank Secrecy Act (31 U.S.C. § 5311
et seq.), as amended by the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Public Law 107-56, as the same has been, or may hereafter be, renewed,
extended, amended or replaced, the “Patriot Act”). As used herein,
“Anti-Terrorism Laws” shall mean any laws relating to terrorism or money
laundering, including the Executive Order, the Patriot Act, the laws comprising
or implementing the Bank Secrecy Act, and the laws administered by the
United States Treasury Department’s Office of Foreign Asset Control (as any of
the foregoing laws may from time to time be renewed, extended, amended, or
replaced).
(b)    None of Grantor, Recourse Carve-Out Guarantor, their respective
constituents (other than holders of interests in Chesapeake Lodging Trust that
purchased or acquired such interests through broker dealers licensed in the
United States), affiliates, members, officers, directors or any individual who
has the authority to execute or authorize, or who has been authorized to
execute, and/or whose consent is required for the execution of the Loan
Documents on behalf of Grantor or Recourse Carve-Out Guarantor, any person
having a beneficial interest in Grantor or Recourse Carve-Out Guarantor, any
person for whom Grantor or Recourse Carve-Out Guarantor is acting as agent or
nominee, is a “Prohibited Person,” which is defined as follows:
(i)    a person or entity that is listed in the Annex to, or is otherwise
subject to the provisions of, the Executive Order;








--------------------------------------------------------------------------------




(ii)    a person or entity owned or controlled by, or acting for or on behalf
of, any person or entity that is listed in the Annex to, or is otherwise subject
to the provisions of, the Executive Order;
(iii)    a person or entity with whom Beneficiary or any bank or other
institutional lender is prohibited from dealing or otherwise engaging in any
Anti-Terrorism Law;
(iv)    a person or entity who commits, threatens or conspires to commit or
supports “terrorism” as defined in the Executive Order;
(v)    a person or entity that is named as a “specially designated national” or
“blocked person” on the most current list published by the U.S. Treasury
Department Office of Foreign Assets Control at its official Website,
http://www.treas.gov/ofac/t11sdn.pdf or at any replacement Website or other
replacement official publication of such list; and
(vi)    a person or entity who is affiliated with a person or entity listed
above.
(c)    None of Grantor, Recourse Carve-Out Guarantor, any of their respective
constituents (other than holders of interests in Chesapeake Lodging Trust that
purchased or acquired such interests through broker dealers licensed in the
United States), affiliates, members, officers, directors or any individual who
has the authority to execute or authorize, or who has been authorized to
execute, and/or whose consent is required for the execution of the Loan
Documents on behalf of Grantor or Recourse Carve-Out Guarantor, does or shall
(i) conduct any business or engage in any transaction or dealing with any
Prohibited Person, including making or receiving any contribution of funds,
goods or services to or for the benefit of any Prohibited Person or leasing any
portion of the Property to any Prohibited Person, (ii) deal in, or otherwise
engage in any transaction relating to, any property or interests in property
blocked pursuant to the Executive Order, or (iii) engage in or conspire to
engage in any transaction that evades or avoids, or has the purpose of evading
or avoiding, or attempts to violate, any of the prohibitions set forth in any
Anti-Terrorism Law.
(d)    Grantor shall promptly deliver to Beneficiary any certification or other
evidence reasonably requested from time to time by Beneficiary confirming
Grantor’s compliance with this Section. The representations, warranties and
covenants set forth in this Section shall be deemed repeated and reaffirmed by
Grantor as of each date that Grantor makes a payment to Beneficiary under the
Note, this Deed of Trust and the other Loan Documents or receives any payment
from Beneficiary. Grantor shall promptly notify Beneficiary in writing should
Grantor become aware of any change in the information set forth in these
representations, warranties and covenants.
ARTICLE 10    
SPECIAL COLORADO PROVISIONS








--------------------------------------------------------------------------------






10.1    Inconsistencies with State Provisions. In the event of any
inconsistencies between this Article 10 of this Deed of Trust and any other
terms and provisions of this Deed of Trust , the terms and conditions of this
Article 10 of this Deed of Trust shall control and be binding.
10.2    Foreclosure. Notwithstanding anything to the contrary contained in this
Deed of Trust, the following provisions shall apply with respect to foreclosure
proceedings:
(a)    Public Trustee. Beneficiary may foreclose this Deed of Trust, insofar as
it encumbers the Property, by way of a trustee’s sale pursuant to the provisions
of Title 38, Article 38, Colorado Revised Statutes, as currently in effect, as
amended, or in any other manner then permitted by law. If this Deed of Trust
encumbers more than one parcel of real estate, foreclosure may be by separate
parcel or en masse, as Beneficiary may elect in its sole discretion. Foreclosure
through Trustee will be initiated by Beneficiary’s filing of its notice of
election and demand for sale with Trustee. Upon the filing of such notice of
election and demand for sale, Trustee shall promptly comply with all notice and
other requirements of the laws of Colorado then in force with respect to such
sales, and shall give four weeks’ public notice of the time and place of such
sale by advertisement weekly in some newspaper of general circulation then
published in the County or City and County in which the Property is located.
(b)    Judicial Foreclosure. The right to foreclose this Deed of Trust as a
mortgage by appropriate proceedings in any court of competent jurisdiction is
also hereby given.
(c)    Expenses of Trustee’s Sale or Foreclosure. All fees, costs and expenses
of any kind incurred by Beneficiary in connection with foreclosure of this Deed
of Trust, including, without limitation, the costs of any appraisals of the
Property obtained by Beneficiary, all costs of any receivership for the Property
advanced by Beneficiary, and all attorneys’ and consultants’ fees incurred by
Beneficiary, appraisers’ fees, outlays for documentary and expert evidence,
stenographers’ charges, publication costs and costs (which may be estimates as
to items to be expended after entry of the decree) of procuring all such
abstracts of title, title searches and examination, title insurance policies and
similar data and assurances with respect to title, as Trustee or Beneficiary may
deem necessary either to prosecute such suit or to evidence to bidders at the
sales that may be had pursuant to such proceedings the true conditions of the
title to or the value of the Property, together with and including the fees and
expenses of the Trustee, shall constitute a part of the Secured Obligations and
may be included as part of the amount owing from Grantor to Beneficiary at any
foreclosure sale.
(d)    Proceeds of Trustee’s or Foreclosure Sale. The proceeds of a foreclosure
sale of the Property shall be distributed and applied in the following order of
priority: first, on account of all costs and expenses incident to the
foreclosure proceedings, including without limitation all such items as are
mentioned in Section 10.2(c); second, all other items which, under the terms
hereof or the other Loan Documents, constitute obligations additional to that
evidenced by the Note, with interest on such items as herein provided; third, to
interest remaining unpaid upon the Note; fourth, to the principal remaining
unpaid upon the Note; fifth, to all other amounts due to Beneficiary under the
Loan Documents; and lastly, to Grantor and its successors or assigns, as their
rights may appear.








--------------------------------------------------------------------------------




(e)    Beneficiary’s Credit Bid. Beneficiary may bid at any such foreclosure
sale, and in connection therewith Beneficiary may credit bid all or any portion
of the Secured Obligations (including, without limitation, the Trustee’s fees
and expenses, Beneficiary’s attorneys; and appraisal fees, and all other
expenses incurred by Beneficiary in undertaking the foreclosure).
(f)    Insurance Upon Foreclosure. In case of an insured loss after judicial
foreclosure or Trustee’s sale proceedings have been instituted, the proceeds of
any insurance policy or policies, if not applied to rebuilding or restoring the
buildings or improvements, shall be used to pay the amount due upon the Loan. In
the event of judicial foreclosure, Beneficiary is hereby authorized, without the
consent of Grantor, to assign any and all insurance policies to the purchaser at
the sale, or to take such other steps as Beneficiary may deem advisable to cause
the interest of such purchaser to be protected by any of the said insurance
policies.
(g)    No Conflict. Nothing in this Section 10.2 or elsewhere in the Deed of
Trust dealing with foreclosure procedures or specifying particular actions to be
taken by Beneficiary or by Trustee or any similar officer shall be deemed to
contradict or add to the requirements and procedures now or hereafter specified
by Colorado law, and any such inconsistency shall be resolved in favor of
Colorado law applicable at the time of foreclosure.
10.3    Additional Waivers. To the full extent that the covenants and waivers
contained in this Section 10.3 are permitted by law, but not otherwise, (a)
Grantor hereby waives any and all rights under, and covenants and agrees that it
will not at any time insist upon or plead or in any manner whatsoever claim or
take advantage of, any stay, exemption, moratorium or extension law hereafter in
effect or any law now or hereafter in effect providing for the valuation or
appraisement of the Property or any part thereof prior to any sale or sales
thereof and Grantor will not invoke or utilize any such law or laws or otherwise
hinder, delay or impede the execution of any right, power or remedy herein or
otherwise granted or delegated to Trustee or Beneficiary, but will suffer and
permit the execution of every such right, power and remedy as though no such law
or laws have been made or enacted; and (b) Grantor hereby waives, and
subordinates to the lien of this Deed of Trust, any rights that Grantor may have
in or to the Property as a homestead exemption under existing law or under any
similar law that may hereafter be enacted, such waiver and subordination to be
effective in connection with either a judicial or foreclosure sale under this
Deed of Trust or Beneficiary’s redemption of the Property in the case of a
judicial or foreclosure sale to enforce an encumbrance prior in right to that of
this Deed of Trust.
10.4    Waiver Of Homestead And Other Exemptions. To the extent permitted by
law, Grantor hereby waives all rights to any homestead or other exemption to
which Grantor would otherwise be entitled under any present or future
constitutional, statutory, or other provision of applicable state or federal
law.
ARTICLE 11    
PROVISIONS REGARDING CONDOMINIUM DOCUMENTS AND MASTER DECLARATION DOCUMENTS








--------------------------------------------------------------------------------




11.1    Assignment and Grant of Security Interest. As additional security for
the payment and performance of all Secured Obligations of Grantor to
Beneficiary, and subject to the provisions hereof, Grantor hereby grants a
security interest in, and transfers, assigns and conveys to Beneficiary, all of
Grantor’s rights, powers, privileges, obligations, title, and interests in, to
and under the Condominium Documents and the Master Declaration Documents,
whether now owned or hereafter acquired, including, without limitation, all of
Grantor’s rights, powers, privileges, obligations, title, and interests
thereunder as “Declarant,” “Member,” “Owner” or owner of the “Hotel Unit” (all
as defined in the Condominium Documents or the Master Declaration Documents, as
applicable) or any other capacity thereunder. Grantor hereby authorizes
Beneficiary to file and/or record one or more UCC-1 financing statements in such
jurisdictions as Beneficiary shall deem appropriate in order to reflect and
perfect such grants of security interests.
11.2    Exercise of Beneficiary’s Remedies. Although it is the intention of the
parties that the provisions of this Article 11 constitute a present assignment,
it is expressly understood and agreed, notwithstanding anything herein contained
to the contrary, that Beneficiary shall not exercise any of the rights and
powers conferred upon it herein until and unless there shall occur and be
continuing an Event of Default. Upon the occurrence and during the continuation
of an Event of Default, Beneficiary shall have the right (but not the
obligation) to assume all obligations of Grantor under the Condominium Documents
and the Master Declaration Documents. Nothing herein contained shall be deemed
to affect or impair any other rights or remedies that Beneficiary may have under
this Deed of Trust or the other Loan Documents.
11.3    Rights Under Documents.
(a)Following an Event of Default, (i) Beneficiary shall have the right to
exercise the rights of Grantor under the Condominium Documents and the Master
Declaration Documents (whether in its capacity as “Declarant,” “Member,”
“Owner,” owner of the “Hotel Unit” or any other capacity thereunder), including
without limiting the generality of the foregoing, all voting rights accruing to
the Grantor under the terms of the Condominium Documents and the Master
Declaration Documents, it being understood that in the event of an Event of
Default by the Grantor under the terms of any of the Loan Documents, Beneficiary
may vote in the place and stead of the Grantor under the Condominium Documents
and the Master Declaration Documents, (ii) Beneficiary shall have the right to
exercise the rights of Grantor as a member, owner, board member, officer or
shareholder of or in any and all Associations (whether in its capacity as
“Declarant,” “Member,” or “Owner,” owner of the “Hotel Unit” or any other
capacity thereunder), and (iii) Beneficiary may exercise any and all rights,
powers and remedies (including, without limitation, voting, approval, consent
and waiver rights) of Grantor under any and all of the Condominium Documents and
the Master Declaration Documents, and Grantor hereby nominates and appoints the
Beneficiary as the Grantor’s irrevocable proxy and attorney-in-fact to vote and
to act with respect to all of such rights, powers and remedies (including,
without limitation, voting, approval, consent and waiver rights, rights to
remove any and all directors, board members, committee members and officers of
any and all Associations, that were appointed by Grantor, and to replace such
removed directors, board members, committee members and officers, and the right
to elect or appoint, and vote to elect or








--------------------------------------------------------------------------------




appoint, any and all directors, board members, committee members and officers of
any and all Associations) under any and all of the Condominium Documents and the
Master Declaration Documents. The rights granted to Beneficiary under such proxy
and power of attorney shall be irrevocable, but shall automatically terminate
upon payment of all amounts outstanding under the Loan Documents in full.
Written notice of Event of Default from Beneficiary to the applicable
Association, or to any “Board of Directors” formed or constituted from time to
time under the Condominium Documents or the Master Declaration Documents, or
given in any other manner prescribed therefor under the Condominium Documents or
the Master Declaration Documents shall be deemed conclusive as to the existence
of such Event of Default and as to the Beneficiary’s rights and privileges under
this paragraph. The provisions of this paragraph shall in no event render the
Beneficiary liable for any common charges or assessments required by the
Condominium Documents or the Master Declaration Documents, nor shall they cause,
in and of themselves, the Beneficiary to be deemed a declarant.
(b)If Beneficiary, its nominee, designee, successor, or assignee acquires title
to any portion of the Property by reason of foreclosure of the Deed of Trust,
deed in lieu of foreclosure, private sale pursuant to applicable law,
Beneficiary, its nominee, designee, successor, or assignee, or any such other
person or entity, shall (i) succeed to all of the rights of and benefits
accruing to Grantor under the Condominium Documents and the Master Declaration
Documents, (ii) be entitled to exercise all of the rights and benefits accruing
to Grantor under the Condominium Documents and the Master Declaration Documents,
as if such party were named as the “Declarant,” “Member,” “Owner,” owner of the
“Hotel Unit” or other applicable party thereunder, and (iii) have the immediate
right to remove any and all directors, board members, committee members and
officers of the Condominium Association or any other Association that were
appointed by Grantor, and to replace such removed directors, board members,
committee members and officers. If at any time Grantor has appointed any
director, board member, committee member or officer of the Condominium
Association or any other Association, Grantor shall cause all such directors,
board members, committee members and officers appointed by Grantor from time to
time to deposit with Beneficiary a written resignation which shall be
irrevocable, but the effectiveness of which shall be subject to a condition
subsequent that shall be deemed automatically and immediately satisfied in the
event that (x) an Event of Default shall have occurred and be continuing under
any Loan Document, and (y) Beneficiary, a receiver or a purchaser at a
foreclosure sale shall have taken possession of the Property.
11.4    Documents. Grantor shall not take any of the following actions or omit
to take any such actions or cause, permit, or suffer any Association to take any
of the following actions or omit to take any such action under the Condominium
Documents or and the Master Declaration Documents (to the extent that Grantor
can control such Association through its voting power, through the voting powers
of any member or members of any board of directors or committee appointed by it,
or otherwise), in each case except after notice to the Beneficiary and with the
prior written consent of Beneficiary, which consent shall not be unreasonably
withheld, conditioned or delayed: (i) cancel, terminate, modify, supplement or
amend the Condominium Documents or the Master Declaration Documents, (ii)
forgive any material obligation under the Condominium Documents or the Master








--------------------------------------------------------------------------------




Declaration Documents, (iii) fail to perform any material obligation under the
Condominium Documents or the Master Declaration Documents, (iv) further assign
Grantor’s rights under the Condominium Documents or the Master Declaration
Documents, or any portion thereof, (v) withdraw any portion of the Property from
the Condominium Documents or the Master Declaration Documents, or from any
Association or dissolve any Association, or (vi) take any action which, if such
action were to be taken by Grantor would require Beneficiary’s prior written
consent under the provisions of the Loan Documents or would constitute a
violation, breach or default by Grantor under any Loan Document, assuming for
such purpose that any common areas or common elements under the Condominium
Documents and the Master Declaration Documents were subject to the lien of this
Deed of Trust (including without limitation, taking any action to convey,
encumber or otherwise transfer any interest in such common areas or common
elements). Grantor shall not, except with the prior written consent of
Beneficiary approve or vote (whether directly or through any member appointed by
Grantor to any board of directors or committee formed pursuant to the
Condominium Documents or the Master Declaration Documents) in favor of any
change the percentage interests or other interest or obligations of the Property
under the Condominium Documents or the Master Declaration Documents for any
purpose, including without limitation, for the purpose of (i) levying
assessments or charges or allocating expenses, (ii) allocating distributions of
hazard insurance proceeds or condemnation awards or (iii) determining the
pro-rata share of ownership. Grantor shall deliver to Beneficiary a copy of each
budget, financial statement, report or notice that is delivered to it by any
Association, manager, owner or other party pursuant to the Condominium Documents
or the Master Declaration Documents promptly after Grantor’s receipt of the
same.
11.5    Beneficiary’s Right to Cure. In the event of any default by Grantor
under the Condominium Documents or the Master Declaration Documents, or the
occurrence of an Event of Default beyond any applicable notice and cure period
and during the continuation thereof, Beneficiary shall have the right (but not
the obligation), upon notice to Grantor, and until such default is cured, to
cure any default and take any action under the Condominium Documents or the
Master Declaration Documents, to preserve the same. Grantor hereby grants to
Beneficiary the reasonable right of access to the Property for this purpose, if
such action is necessary. Such action by Beneficiary shall not be deemed an
election by Beneficiary as provided in Section 11.2 hereof.
11.6    Representations and Warranties of Grantor. Grantor hereby represents and
warrants to Beneficiary that (a) it has not executed any prior assignment of the
Condominium Documents or the Master Declaration Documents or granted any prior
security interest or lien on Grantor’s interest thereunder, and (b) except as
provided herein, it has not executed or granted any modification whatsoever of
the Condominium Documents or the Master Declaration Documents, either orally or
in writing.
11.7    Limitation of Beneficiary’s Liability. Notwithstanding anything
contained in the Condominium Documents or the Master Declaration Documents to
the contrary, the interest of Grantor therein is assigned and transferred to
Beneficiary by way of collateral security only, Beneficiary by its acceptance
hereof shall not be deemed to have assumed or become liable for any of the
obligations or liabilities of Grantor under the Condominium Documents or the
Master Declaration Documents, whether provided for by the terms thereof, arising
by operation of law or








--------------------------------------------------------------------------------




otherwise. Grantor hereby acknowledges that Grantor shall remain liable for the
due performance of Grantor’s obligations under the Condominium Documents and the
Master Declaration Documents to the same extent as though this Deed of Trust had
not been made, until such time as Beneficiary exercises its rights under Section
11.2 above (at which time Beneficiary shall become liable for all such
obligations and future liabilities that accrue during such time as Beneficiary
is exercising its rights under Section 11.2 above). It is expressly intended,
understood and agreed that this Deed of Trust and the other Loan Documents are
made and entered into for the sole protection and benefit of Beneficiary and
Grantor, and their respective successors and assigns (but in the case of assigns
of Grantor, only to the extent permitted hereunder and under the Loan
Documents), and no other person or persons shall have any right of action
hereunder or rights to the proceeds of the Loan at any time; that no third party
shall under any circumstances be entitled to any equitable lien on the
undisbursed proceeds of the Loan at any time. The relationship between
Beneficiary and Grantor is solely that of a lender and borrower, and nothing
contained herein shall in any manner be construed as making the parties hereto
partners or joint venturers or creating any other relationship other than lender
and borrower.
11.8    Election of Remedies. The provisions set forth in this Article 11 shall
be deemed a special remedy given to Beneficiary and shall not be deemed
exclusive of any of the remedies granted in the Note, Deed of Trust or the Loan
Documents but shall be deemed an additional remedy and shall be cumulative with
the remedies therein and elsewhere granted Beneficiary, all of which remedies
shall be enforceable concurrently or successively. No exercise by Beneficiary of
any of its rights hereunder shall cure, waive or affect any default hereunder or
any Event of Default under the Note, Deed of Trust or the other Loan Documents.
No inaction or partial exercise of rights by Beneficiary shall be construed as a
waiver of any of its such rights and remedies, and no waiver by Beneficiary of
any such rights and remedies shall be construed as a waiver by Beneficiary of
any of its other rights and remedies.
11.9    Waiver and Indemnity. Grantor hereby agrees that no liability shall be
asserted or enforced by Grantor against Beneficiary in its exercise of the
powers and rights granted in this Article 11, except in the event caused by the
gross negligence or willful misconduct of Beneficiary. Grantor hereby agrees to
indemnify, defend and hold Beneficiary harmless from and against any and all
liability, expense, cost or damage which Beneficiary may incur by reason of act
or omission of Grantor under the Condominium Documents and the Master
Declaration Documents.






[BALANCE OF PAGE INTENTIONALLY LEFT BLANK]








--------------------------------------------------------------------------------




[SIGNATURE PAGE TO FEE AND LEASEHOLD DEED OF TRUST, SECURITY AGREEMENT, FIXTURE
FILING, FINANCING STATEMENT, AND ASSIGNMENT OF LEASES AND RENTS]
IN WITNESS WHEREOF, Grantor has executed and delivered this Deed of Trust as of
the date first mentioned above.
 
CHSP DENVER LLC, a Delaware
limited liability company
 
By: /s/ Graham Wootten
Graham Wootten
Vice President and Secretary


 
 







--------------------------------------------------------------------------------




NOTARY ACKNOWLEDGMENT




STATE OF    Virginia            )
)ss.

COUNTY OF Fairfax                )
The foregoing instrument was acknowledged before me, a notary public, this
_12th___day of July, 2012, by Graham Wootten________________ as _Vice
President_________ of CHSP DENVER LLC, a Delaware limited liability company.
                                                                  



Witness my hand and official seal.
/s/ Nancy Carolyn Zeis             

My Commission Expires: 4/30/2014______            [Notary Seal]






--------------------------------------------------------------------------------




EXHIBIT A
to
DEED OF TRUST
(Legal Description)


THE LAND REFERRED TO HEREIN BELOW IS SITUATED IN THE COUNTY OF DENVER, STATE OF
COLORADO, AND IS DESCRIBED AS FOLLOWS:


Hotel Unit,


ARCO TOWER AND MARRIOTT HOTEL COMPLEX,


According to the Condominium Declaration recorded July 31, 1981, in Book 2422 at
Page 558, and amended by First Amendment to Condominium Declaration for Arco
Tower and Marriott Hotel Complex at City Center, dated May 24, 2007, recorded
May 29, 2007 at Reception 2007083600, and Condominium Map recorded in Map Book
19 at Page 66, City and County of Denver, State of Colorado, more particularly
described as follows:


PARCEL 1:


Lots 5 to 20, Block 141, EAST DENVER; TOGETHER WITH the Northwesterly 1/2 of the
vacated alley Adjoining said Lots 5 to 16; and


TOGETHER WITH the Southeasterly 1/2 of the vacated alley Adjoining said Lots 17
to 20;


AND Lots 23 to 32, Block 141, EAST DENVER;
TOGETHER WITH the Southeasterly 1/2 of the vacated alley Adjoining said Lots 23
to 32, City and County of Denver, State of Colorado


EXCEPTING THEREFROM:


That part of Lot 8, Lots 9 to 19, and part of Lots 20 to 25, together with the
vacated alley adjacent to said Lots, all in Block 141, East Denver, the plat of
which is recorded in Plat Book 1, Page 1, City and County of Denver, State of
Colorado, more particularly described as follows:


Beginning at the South corner of said Block 141;


Thence Northwesterly along the Southwesterly line of said Block, 266.50 feet to
the West corner of said Block; Thence Northeasterly along the Northwesterly line
of said Block, 214.10 feet to a point; Thence Southeasterly on a deflection
angle to the right of 90°00'00" a distance of 184.17

Exhibit A-1



--------------------------------------------------------------------------------




feet; Thence Southwesterly on a deflection angle to the right of 90°00'00" a
distance of 131.20 feet; Thence Southeasterly on a deflection angle to the left
of 90°00'00" a distance of 82.33 feet to the Southeasterly line of said Block;


Thence Southwesterly along said Southeasterly line, 82.80 feet to the Point of
Beginning.


Note: The Tax Parcel Number for the above is 02345-16-018-018.


The following parcels are held as tenants under the ground leases and
subterranean ground lease described more particularly below:


PARCEL 2:


Leasehold Estate created by Lease by and between Andrew Eugene Perry, Jr.,
"Landlord", and The First National Bank of Denver, "Tenant", dated July 1, 1969
and recorded November 24, 1969 in Book 112 at Page 309, Perry Lease Assignment
and Assumption recorded January 26, 1973 in Book 634 at Page 268, First
Amendment to Ground Lease Agreement recorded March 9, 1977 in Book 1401 at Page
63, Partial Assignments recorded July 30, 1981 in Book 2422 at Pages 96 and 113,
Partial Assignments recorded January 6, 1982 in Book 2510 at Pages 492 and 505,
Partial interest assignments by Deeds recorded January 6, 1982 in Book 2510 at
Pages 428 and 514, Deed dated as January 4, 1982 and recorded January 6, 1982 in
Book 2510 at Page 505 and 514, and Assignment by deed recorded February 10, 1986
at Reception No. 026611, and Special Warranty Deed dated June 30, 1995 and
recorded August 30, 1995 at Reception No. 9500076811, Acknowledgement and
Agreement recorded August 30, 1995 at Reception No. 9500076812, and Warranty
Deed dated February 25, 2000 and recorded May 17, 2000 at Reception No.
2000069453, Acknowledgement and Agreement recorded May 17, 2000 at Reception No.
2000069460, Acknowledgement and Agreement Relating to Perry Lease Assignment and
Assumption dated May 24, 2007, recorded May 29, 2007 at Reception No.
2007083604, and Acknowledgement and Agreement Relating To Perry Lease Assignment
and Assumption recorded October 5, 2011 at Reception No. 2011111576, covering
the following described real property:


Lots 1 to 4,
Block 141,
EAST DENVER,
TOGETHER WITH the Northwesterly 1/2 of the vacated alley adjoining said Lots 1
to 4;
City and County of Denver, State of Colorado.


PARCEL 3:


Leasehold Estate created by Ground Lease Agreement by and between Margaret
Plettner Counter and Neil Horan, as Special Fiduciary in the matter of the
Testamentary Trust of Maude B. Plettner, also known as Maude Brown Plettner,
deceased, and in the matter of the Testamentary Trust of Harry C. Brown, also
known as H.C. Brown, deceased, as Lessors and U.I.D.C.-Denver, Inc., as Lessee,
dated March 19, 1973 and Memorandum of Ground Lease Agreement recorded April 4,
1973 in Book 671 at Page 139, First Amendment to Ground Lease Agreement recorded
February

Exhibit A-1



--------------------------------------------------------------------------------




8, 1977 in Book 1387 at Page 426, Partial Lease Assignment and Assumption
Agreement recorded July 30, 1981 in Book 2422 at Page 121, deed dated as January
4, 1982 and recorded January 6, 1982 in Book 2510 at Pages 428, 505 and 514, and
Assignment by deed recorded February 10, 1986 at Reception No. 026611 and
Acknowledgement and Agreement relating to the Plettner Lease Assignment and
Assumption recorded June 30, 1995 at Reception No. 9500076813 and Acknowledgment
and Agreement relating to Plettner Lease Assignment and Assumption recorded May
17, 2000 at Reception No. 2000069461, and Warranty Deed dated February 24, 2000
and recorded May 17, 2000 at Reception No. 2000069453, and Acknowledgment,
Agreement Relating to Plettner Lease Assignment and Assumption dated May 24,
2007, recorded May 29, 2007 at Reception No. 2007083602, and Acknowledgment and
Agreement Relating to Plettner Lease Assignment and Assumption recorded October
5, 2011 at Reception No. 2011111577, covering the following described real
property:


Lots 21 and 22, except the Westerly 42.92 feet of said Lots 21 and 22, Block
141, EAST DENVER, City and County of Denver, State of Colorado
PARCEL 4:


Leasehold Estate created by Ground Lease and Sublease Agreement by and among
Energy Center I Venture, Energy Center III Venture and Denver Energy Center
Hotel Partnership, dated July 15,1981 and recorded July 31, 1981 in Book 2422 at
Page 511, Assignment and Assumption Agreement recorded January 6, 1982 in Book
2510 at Page 500, deed dated as January 4, 1982 and recorded January 6, 1982 in
Book 2510 at Pages 428, 505 and 514 and deed dated January 1, 1986 and recorded
February 10, 1986 at Reception No. 026611, and Special Warranty Deed dated June
30, 1995 and recorded August 30, 1995 at Reception No. 9500076811 and
Acknowledgement and Agreement relating to Ground Lease Assignment and Assumption
recorded August 30, 1995 at Reception No. 9500076814, and Warranty Deed dated
February 24, 2000 and recorded May 17, 2000 at Reception No. 2000069453, and
Acknowledgment and Agreement Relating to Ground Lease Assignment and Assumption
recorded May 17, 2000 at Reception No. 2000069462, Acknowledgment and Agreement
Relating to Ground Lease Assignment and Assumption dated May 24, 2007, recorded
May 29, 2007 at Reception No. 2007083603, and Acknowledgement and Agreement
Relating to Ground Lease Assignment and Assumption recorded October 5, 2011 at
Reception No. 2011111578, covering the following described real property:


A part of Lots 20, 21, 22, 23, 24 and 25, all of Lots 17, 18 and 19, together
with a portion of the vacated alley adjacent to said Lots; all in Block 141,
East Denver, City and County of Denver, State of Colorado, the plat of which is
recorded in Plat Book 1, Page 1, being more particularly described as follows:
Beginning at the south corner of said Block 141;
Thence northeasterly along the southeasterly line of said Block, a distance of
82.80 feet to a point;
Thence on a deflection angle of 90°00'00" to the left, a distance of 82.33 feet;
Thence on a deflection angle of 90°00'00" to the right, a distance of 131.20
feet;
Thence on a deflection angle of 90°00'00" to the left, a distance of 48.34 feet;
Thence on a deflection angle of 90°00'00" to the left, a distance of 79.83 feet;
Thence on a deflection angle of 90°00'00" to the left, a distance of 4.34 feet;
Thence on a deflection angle of 90°00'00" to the right, a distance of 49.00
feet;

Exhibit A-2



--------------------------------------------------------------------------------




Thence on a deflection angle of 45°00'00" to the right, a distance of 0.24 feet;
Thence on a deflection angle of 45°00'00" to the left, a distance of 71.00 feet;
Thence on a deflection angle of 90°00'00" to the right, a distance of 10.17
feet;
Thence on a deflection angle of 90°00'00" to the left, a distance of 14.05 feet
to the southwesterly line of said Block; Thence southeasterly along said
southwesterly line, a distance of 136.67 feet to the Point of Beginning.


Parcel A1:


Beneficial Interest as specified under the Master Declaration of Covenants,
Easement Rights and Restrictions, which was recorded July 31, 1981 in Book 2422
at Page 442 as assigned by documents recorded January 6, 1982 in Book 2510 at
Page 428, Book 2510 at Page 488, Book 2510 at Page 505 and Book 2510 at Page 514
and as amended by First Amendment to Master Declaration of Covenants, Easements,
Rights and Restrictions recorded Jun 30, 1995 as Reception No. 9500076810.


Parcel A2:


Beneficial Interest as specified in as set forth in the Condominium Declaration
for Arco Tower and Marriott Hotel Complex at City Center, Denver, Colorado,
recorded July 31, 1981 In Book 2422 at Page 558, amended by First Amendment to
Condominium Declaration for Arco Tower and Marriott Hotel Complex at City
Center, dated May 24, 2007, recorded May 29, 2007 at Reception No. 2007083600.
Parcel A3:


Beneficial Interest as specified under the Declaration of Restrictions recorded
July 31, 1981 in Book 2422 at Page 672 and re-recorded August 20, 1981 in Book
2436 at page 411.


Parcel A4:


Beneficial Interest in an easement for parking spaces, together with reasonable
ingress and egress as described in Parking Easement Agreement recorded December
23, 1981 in Book 2504 at Page 236, and assigned by instruments recorded January
6, 1982 in Book 2510 at Pages 439 and 527, and recorded February 10, 1986 at
Reception No. 026611, and as assigned by Hotel Unit Parking Easement Assignment
and Assumption Agreement recorded June 30, 1995 at Reception No. 9500076817, and
as assigned by Assignment and Assumption Agreement recorded October 5, 2011 at
Reception No. 2011111575.





Exhibit A-3



--------------------------------------------------------------------------------




LEASEHOLD ADDENDUM TO DEED OF TRUST
This Leasehold Addendum to Deed of Trust (“Addendum”) is attached to and made a
part of that certain Fee and Leasehold Deed of Trust, Security Agreement,
Fixture Filing, Financing Statement and Assignment of Leases and Rents (the
“Deed of Trust”) executed by CHSP DENVER LLC, a Delaware limited liability
company (“Grantor”), for the benefit of WESTERN NATIONAL LIFE INSURANCE COMPANY,
a Texas corporation (“Beneficiary”). This Addendum shall constitute a part of
the Deed of Trust and shall supplement the terms and conditions of the Deed of
Trust. In the event of a conflict between the terms of the Deed of Trust and
this Addendum, the terms of this Addendum shall prevail. Unless otherwise
defined herein, the capitalized terms used herein shall have the meanings
ascribed to them in the Deed of Trust. The term “Deed of Trust,” as such term
appears in any of the Loan Documents, shall mean and refer to the Deed of Trust,
as supplemented by this Addendum, together with all exhibits.
1.Granting Clause. The granting language set forth in Section 2.1 of the Deed of
Trust shall extend to and include, and Grantor does hereby grant, bargain, sell,
warrant and convey to Trustee, in trust with power of sale, for the use and
benefit of Beneficiary, the entire right, title and interest of Grantor in and
to the Leasehold Estate (hereinafter defined) demised to Grantor pursuant to the
terms and conditions of the Primary Leases (hereinafter defined), together with
any other or greater interest in the Property hereafter acquired by Grantor,
including, but not limited to, any fee estate hereafter acquired by Grantor in
the land or improvements demised to Grantor under the provisions of such Primary
Leases, and the entire right, title and interest of Grantor in, to and under the
Primary Leases. Except for that portion of the Property in which Grantor’s
interest therein is in the nature of a leasehold estate, the Deed of Trust shall
be deemed to encumber, and to grant, bargain, sell, warrant and convey to
Trustee, in trust with power of sale, for the use and benefit of Beneficiary,
the fee simple title to the entire Property. As used herein, the term “Primary
Leases” shall mean those certain three (3) ground leases described in Schedule
LA-1 to this Addendum. Grantor is the lessee or tenant under each of the Primary
Leases.
2.Representations and Warranties. Grantor hereby represents, covenants and
warrants to Beneficiary that:
(a)    Grantor is the sole owner and holder of the entire leasehold estate
demised pursuant to the Primary Leases (referred to herein as the “Leasehold
Estates”) and the entire right, title and interest of the lessee or tenant under
each Primary Lease creating each such Leasehold Estate, and such Leasehold
Estates and Grantor’s interest under such Primary Leases are free and clear of
all liens, encumbrances, security interests and other claims whatsoever, subject
only to the Permitted Exceptions. The foregoing representation shall, as to that
portion of the Property in which Grantor’s interest therein is in the nature of
a leasehold estate, be deemed to supersede the representation set forth in
Section 3.1(a) of the Deed of Trust;
(b)    Each of the Primary Leases is in full force and effect and unmodified
except as set forth on Schedule LA-1 to this Addendum;

Addendum-1



--------------------------------------------------------------------------------




(c)    all rents (including any additional rents and other charges) reserved in
the Primary Leases have been paid to the extent they were payable prior to the
date hereof;
(d)    there are no defaults under the Primary Leases by Grantor or, to the best
knowledge of Grantor, any other party thereto and there are no events or
circumstances existing which, after notice or the passage of time, or both,
would constitute a default or an event of default under such Primary Leases; and
(e)    Grantor has obtained all such consents and approvals to mortgage, pledge,
assign, transfer, grant, bargain, sell, warrant, convey and/or encumber
Grantor’s interest in and to the Leasehold Estates and/or the Primary Leases
which are required from the landlord or lessor under the Primary Leases, and
Beneficiary is, and at all times will be, free to exercise its rights and powers
pursuant to the Deed of Trust, including each of the rights set forth in Article
7 thereof, without any further consent or approval of the landlord or lessor
under such Primary Leases.
3.Payments. Grantor will pay or cause to be paid all rents, additional rents,
taxes, assessments, water rates, sewer rents, and other charges mentioned in and
made payable by the Primary Lease for which provision has not been made
hereinbefore, when and as often as the same shall become due and payable, and
Grantor will within ten (10) days following Beneficiary’s request therefor
deliver to Beneficiary evidence of such payments.
4.Performance of Primary Lease. Grantor shall timely pay and perform, in a
timely manner, each of its obligations under or in connection with the Primary
Leases, and shall otherwise pay such sums and take such action as shall be
necessary or required in order to maintain the Primary Leases in full force and
effect in accordance with its terms. Grantor shall immediately furnish to
Beneficiary copies of any notices given to Grantor by the lessor under any
Primary Lease, alleging the default by Grantor in the timely payment or
performance of its obligations under such Primary Lease and any subsequent
communication related thereto. Grantor shall also promptly furnish to
Beneficiary copies of any notices given to Grantor by the lessor under any
Primary Lease, extending the term of such Primary Lease, requiring or demanding
the expenditure of any sum by Grantor (or demanding the taking of any action by
Grantor), or relating to any other material obligation of Grantor under such
Primary Lease or any subsequent communication related thereto. At any time that
a Default is continuing, and otherwise at any time following not less than five
(5) days’ prior notice to Grantor, Beneficiary, in its sole discretion, may
advance any sum or take any action which Beneficiary believes is necessary or
required to maintain each Primary Lease in full force and effect, and all such
sums advanced by Beneficiary, together with all costs and expenses incurred by
Beneficiary in connection with action taken by Beneficiary pursuant to this
Section, shall be due and payable by Grantor to Beneficiary upon demand, shall
bear interest until paid at the “Default Rate” (as that term is defined in the
Note), and shall be secured by the Deed of Trust.
5.No Modification or Cancellation. Grantor will neither do nor neglect to do
anything which may cause or permit the termination of any Primary Lease. Grantor
will not surrender the Leasehold Estate or its interest in and to any Primary
Lease, nor terminate or cancel or suffer the termination or cancellation of any
Primary Lease, and it will not without the express written consent of
Beneficiary modify, change, supplement, alter or amend any Primary Lease, either
orally

Addendum-2



--------------------------------------------------------------------------------




or in writing, and as further security for the repayment of the indebtedness
secured hereby and for the performance of the covenants herein and in each
Primary Lease, Grantor hereby assigns to Beneficiary all of its rights,
privileges and prerogatives under each Primary Lease to terminate, cancel,
modify, change, supplement, alter or amend such Primary Lease, and any such
termination, cancellation, modification, change, supplement, alteration or
amendment of any Primary Lease without the prior written consent thereto by
Beneficiary shall be void and of no force and effect. Grantor does hereby
expressly release, relinquish and surrender unto Beneficiary all of Grantor’s
right, power and authority to cancel, surrender, amend, modify or alter in any
way the terms and provisions of each Primary Lease and any attempt on the part
of Grantor to exercise any such right without the written authority and consent
thereto of Beneficiary being first had and obtained shall constitute an Event of
Default hereunder and the entire indebtedness secured hereby shall, at the
option of Beneficiary, become due and payable forthwith and without notice.
The foregoing notwithstanding, so long as there is no Event of Default
hereunder, or in the performance by Grantor of any of the terms, covenants and
conditions in any Primary Lease, Beneficiary shall have no right to terminate,
cancel, modify, change, supplement, alter or amend such Primary Lease.
6.No Subordination. Grantor shall not subordinate any Primary Lease or any of
the Leasehold Estates to any mortgage, deed of trust or other encumbrance of, or
lien on, the fee interest of any owner of the Property. Any such attempted
subordination shall be void and of no force or effect.
7.Subleases. All leases or subleases (other than the Operating Lease) entered
into by Grantor with respect to all or any portion of the Property (and all
existing subleases modified or amended by Grantor) shall provide that if
Beneficiary forecloses under this or any other deed of trust encumbering the
Property or enters into a new lease with the landlord under any Primary Lease,
whether pursuant to the provisions for a new lease contained in such Primary
Lease, in any Landlord Estoppel Agreement executed for the benefit of
Beneficiary, or otherwise, the subtenant shall attorn to Beneficiary or its
assignee and the sublease shall remain in full force and effect in accordance
with its terms notwithstanding the termination of such Primary Lease.
8.Prepaid Rents; Security Deposits. Grantor hereby assigns to Beneficiary a
security interest in any and all prepaid rents and security deposits and all
other security which the landlord under any Primary Lease now or hereafter holds
for the performance of Grantor’s obligations thereunder.
9.Estoppels. Promptly upon demand by Beneficiary (which demand may be made at
any time that a Default is continuing, and otherwise may not be made more than
once in any calendar year), Grantor shall use reasonable efforts to obtain from
the landlord under each Primary Lease and furnish to Beneficiary an estoppel
certificate of such landlord stating the date through which rent has been paid,
whether or not there are any defaults under the Primary Lease, the specific
nature of any claimed defaults, and such other matters as may be reasonably
requested by Beneficiary.

Addendum-3



--------------------------------------------------------------------------------




10.No Waiver. Grantor will not waive, excuse, condone or in any way release or
discharge the lessor or landlord under any Primary Lease of or from the
obligations, covenants and agreements by said lessor or landlord to be done and
performed.
11.Arbitration; Appraisal and Legal Proceedings. Grantor shall notify
Beneficiary of any arbitration, appraisal or legal proceedings involving
obligations under any Primary Lease, and Beneficiary may intervene in any such
proceeding and be made a party. Grantor shall promptly provide Beneficiary with
a copy of any decision rendered in any such proceeding.
12.Default Under or Termination of Primary Lease; Performance by Beneficiary.
The occurrence of any default, after the expiration of any notice, grace and
cure periods, by Grantor under any Primary Lease, or the termination of any
Primary Lease before the expiration of the term thereof for any reason, without
the prior written consent of Beneficiary, shall constitute an Event of Default
under the Deed of Trust and under each of the other Loan Documents. For purposes
of determining whether a default exists, Beneficiary shall be entitled to rely
on, and accept as correct, any notice of default delivered by the lessor under
the applicable Primary Lease. Beneficiary may (but shall not be obligated to)
take any action Beneficiary deems necessary or desirable to prevent or cure any
default by Grantor in the performance of or compliance with any of Grantor’s
covenants and obligations under any Primary Lease. In such event, the
performance by Beneficiary on behalf of Grantor shall not remove or waive, as
between Grantor and Beneficiary, the corresponding default under the terms
hereof and any amount advanced and any costs incurred in connection therewith,
with interest thereon at the Default Rate (as defined in the Note), shall be
repayable by Grantor without demand and shall be secured hereby and any such
failure aforesaid shall be subject to all of the rights and remedies of
Beneficiary under the Deed of Trust available on account of any Event of Default
hereunder.
13.Advances by Beneficiary. To the extent permitted by law, the price payable by
Grantor or by any other party so entitled, in the exercise of the right of
redemption, if any, from a sale of the Property under a judicial order or decree
of foreclosure of the Deed of Trust shall include all rents paid and other sums
advanced by Beneficiary on behalf of Grantor as the tenant or lessee under any
Primary Lease.
14.Merger. So long as any of the indebtedness secured by the Deed of Trust shall
remain unpaid, unless Beneficiary shall otherwise consent in writing, the fee
title to the Property and the Leasehold Estates shall not merge but shall always
be kept separate and distinct, notwithstanding the union of said estates either
in the landlord or in the tenant, or in a third party, by purchase or otherwise.
Grantor further covenants and agrees that, in case Grantor shall acquire the fee
title, or any other estate, title or interest in the Property, covered by any
Primary Lease, the Deed of Trust shall attach to and cover and be a lien upon
such other estate so acquired, and such other estate so acquired by Grantor
shall be considered as mortgaged, assigned or conveyed to Beneficiary and the
lien hereof shall cover such estate with the same force and effect as though
specifically herein mortgaged, assigned or conveyed. The provisions of this
Paragraph 15 shall not apply in the event Beneficiary acquires the fee title to
any portion of the Property covered by a Primary Lease except if Beneficiary
shall so elect.

Addendum-4



--------------------------------------------------------------------------------




15.Rights of Beneficiary. Beneficiary shall have the right at any time during
the term of each Primary Lease to:
(a)    do any act or thing required of Grantor under the Primary Lease that
Grantor fails to do, and any act or thing done and performed by Beneficiary
shall be as effective to prevent a forfeiture of Grantor’s rights under the
Primary Lease as if done by Grantor itself; and
(b)    realize on the security afforded by the Leasehold Estate under the
Primary Lease by exercising foreclosure proceedings or power of sale or other
remedy afforded at law or in equity, or under the Deed of Trust, and to:
(i)transfer, convey or assign the title of Grantor in the Primary Lease for the
estate created by the Primary Lease to any purchaser at any foreclosure sale,
whether the foreclosure sale is conducted pursuant to court order or pursuant to
the power of sale contained in the Deed of Trust; and
(ii)acquire and succeed to the interest of Grantor under the Primary Lease by
virtue of any foreclosure sale, whether the foreclosure sale is conducted
pursuant to court order or pursuant to the power of sale contained in the Deed
of Trust, or by assignment or deed in lieu of foreclosure.
Application of Insurance Proceeds and/or Condemnation Awards. Notwithstanding
anything contained in Section 4.5 or 4.8 of the Deed of Trust to the contrary,
Beneficiary shall have no obligation to apply insurance proceeds and/or
condemnation awards to pay for repairs or replacements necessitated by a
casualty and/or condemnation unless Grantor is the party under the applicable
Primary Lease(s) responsible for such repair or replacement. Notwithstanding
anything contained herein to the contrary, insurance proceeds shall be released
by Beneficiary for the repairs, restoration and replacements necessitated by the
applicable casualty if and to the extent required pursuant to the terms of the
Primary Leases, and any condemnation award or payment shall be applied by
Beneficiary in accordance with the terms of the Primary Leases if and to the
extent required pursuant to the terms of the Primary Leases.
16.Bankruptcy Code.
(a)    Attachment to Right to Remain in Possession. The lien of the Deed of
Trust shall attach to all of Grantor’s rights and remedies at any time arising
under or pursuant to Subsection 365(h) of the Bankruptcy Code,
11 U.S.C. § 365(h), including, without limitation, all of Grantor’s rights to
remain in possession of the property, estate and interest conveyed under the
Deed of Trust.
(b)    Grantor’s Election to Treat a Primary Lease as Terminated. Grantor shall
not without Beneficiary’s prior written consent elect to treat any Primary Lease
as terminated under Subsection 365(h)(1) of the Bankruptcy Code,
11 U.S.C. § 365(h)(1). Any such election made without Beneficiary’s consent
shall be void.

Addendum-5



--------------------------------------------------------------------------------




(c)    Assignment of Claim for Damages. Grantor hereby unconditionally assigns,
transfers and sets over to Beneficiary all of Grantor’s claims and rights to the
payment of damages arising from any rejection by the landlord under each Primary
Lease (i.e., the fee owner) under the Bankruptcy Code, 11 U.S.C. § 101, et seq.
Beneficiary shall have the right to proceed in its own name or in the name of
Grantor in respect of any claim, suit, action or proceeding relating to the
rejection of any Primary Lease, including, without limitation, the right to file
and prosecute, to the exclusion of Grantor, any proofs of claim, complaints,
motions, applications, notices and other documents, in any case in respect of
the landlord under each Primary Lease under the Bankruptcy Code (individually a
“Rejection Right or Remedy”). In the event that the Beneficiary elects not to
file, prosecute or pursue any Rejection Right or Remedy, the Beneficiary shall
give the Grantor notice of such election in sufficient time for the Grantor
timely to file, prosecute or pursue such Rejection Right or Remedy. This
assignment constitutes a present, irrevocable and unconditional assignment of
the foregoing claims, rights and remedies, and shall continue in effect until
all of the indebtedness and obligations secured by the Deed of Trust shall have
been satisfied and discharged in full. Any amounts received by Beneficiary as
damages arising out of the rejection of any Primary Lease as aforesaid shall be
applied first to all costs and expenses of Beneficiary (including, without
limitation, attorneys’ fees) incurred in connection with the exercise of any of
its rights or remedies under this paragraph, and then any remainder shall be
applied in accordance with Section 10.2(d) of this Deed of Trust.
(d)    Disapproval of Rent Offset. If pursuant to Subsection 365(h)(1)(B) of the
Bankruptcy Code, 11 U.S.C. § 365(h)(1)(B), Grantor shall seek to offset against
the rent reserved in any Primary Lease the amount of any damages caused by the
nonperformance by the landlord or lessor under such Primary Lease of any of such
landlord’s or lessor’s obligations under such Primary Lease after the rejection
by such landlord or lessor of such Primary Lease under the Bankruptcy Code,
Grantor shall, prior to effecting such offset, notify Beneficiary of its intent
so to do, setting forth the amounts proposed to be so offset and the basis
therefor. Beneficiary shall have the right to object to all or any part of such
offset, and, in the event of such objection, Grantor shall not effect any offset
of the amounts so objected to by Beneficiary. If Beneficiary shall have failed
to object as aforesaid within ten (10) days after notice from Grantor in
accordance with the first sentence of this paragraph, Grantor may proceed to
effect such offset in the amounts set forth in Grantor’s notice. Neither
Beneficiary’s failure to object as aforesaid nor any objection or other
communication between Beneficiary and Grantor relating to such offset shall
constitute an approval of any such offset by Beneficiary. Grantor shall pay and
protect Beneficiary, and indemnify and save Beneficiary harmless from and
against any and all claims, demands, actions, suits, proceedings, damages,
losses, costs and expenses of every nature whatsoever (including, without
limitation, attorneys’ fees) arising from or relating to any offset by Grantor
against the rent reserved in any Primary Lease.
(e)    Control of Litigation. If any action, proceeding, motion or notice shall
be commenced or filed in respect of the landlord or lessor under any Primary
Lease or any estate, interest or property conveyed by Grantor hereunder in
connection with any

Addendum-6



--------------------------------------------------------------------------------




case under the Bankruptcy Code, 11 U.S.C. § 101, et seq., Beneficiary shall have
the option, to the exclusion of Grantor, exercisable upon notice from
Beneficiary to Grantor, to conduct and control any such litigation with counsel
of Beneficiary’s choice. Beneficiary may proceed in its own name or in the name
of Grantor in connection with any such litigation, and Grantor agrees to execute
any and all powers, authorizations, consents or other documents required by
Beneficiary in connection therewith. Grantor shall, upon demand, pay to
Beneficiary all costs and expenses (including attorneys’ fees and charges) paid
or incurred by Beneficiary in connection with the prosecution or conduct of any
such proceedings. Any such costs or expenses not paid by Grantor as aforesaid
shall be secured by the lien of the Deed of Trust and shall be added to the
principal amount of the indebtedness secured hereby. In the event that
Beneficiary elects not to conduct and control any such litigation, Beneficiary
shall give Grantor notice of such election in sufficient time for Grantor to
timely conduct and control such litigation. Without limiting the foregoing,
Grantor shall not commence any action, suit, proceeding or case, or file any
application or make any motion, in respect of any Primary Lease in any such case
under the Bankruptcy Code without prior written notice to Beneficiary.
(f)    Notice of Filing of Petition by or Against the Landlord or Lessor Under
any Primary Lease. Grantor shall, after obtaining knowledge thereof, promptly
notify Beneficiary orally of any filing by or against the landlord or lessor
under any Primary Lease of a petition under the Bankruptcy Code,
11 U.S.C. § 101, et seq., by telephonic notice to the location for Beneficiary
stated herein for notice. Grantor shall thereafter forthwith give written notice
of such filing to Beneficiary setting forth any information available to Grantor
as to the date of such filing, the court in which such petition was filed and
the relief sought therein. Grantor shall promptly deliver to Beneficiary,
following receipt, copies of any and all notices, summonses, pleadings,
applications and other documents received by Grantor in connection with any such
petition and any proceedings relating thereto.
(g)    Beneficiary’s Assumption of a Primary Lease. If there shall be filed by
or against Grantor a petition under the Bankruptcy Code, 11 U.S.C. § 101,
et seq. and Grantor as tenant or lessee under any Primary Lease shall determine
to reject such Primary Lease pursuant to Section 365(a) of the Bankruptcy Code,
Grantor shall give Beneficiary not less than ten (10) days prior notice of the
date on which Grantor shall apply to the Bankruptcy Court for authority to
reject such Primary Lease. Beneficiary shall have the right, but not the
obligation, to serve upon Grantor within such ten (10) day period a notice
stating that (i) Beneficiary demands that Grantor assume and assign such Primary
Lease to Beneficiary pursuant to Section 365 of the Bankruptcy Code and
(ii) Beneficiary covenants to cure or provide adequate assurance of prompt cure
of all defaults and provide adequate assurance of future performance under such
Primary Lease. If Beneficiary shall serve upon Grantor the notice described in
the preceding sentence, Grantor shall not seek to reject the applicable Primary
Lease and shall comply with the demand provided for in clause (i) of the
preceding sentence within thirty (30) days after the notice shall have been
given subject to the performance by Beneficiary of the covenant provided for in
clause (ii) in the preceding sentence.

Addendum-7



--------------------------------------------------------------------------------




(h)    Extension of Rejection Period. Effective upon the entry of an order for
relief in respect of Grantor under the Bankruptcy Code, 11 U.S.C. § 101,
et seq., Grantor hereby assigns and transfers to Beneficiary a nonexclusive
right to apply to the Bankruptcy Court under Subsection 365(d) of the Bankruptcy
Code for an order extending the period during which any Primary Lease may be
rejected or assumed. The right assigned to Beneficiary under this Section 18(h)
shall not limit, condition or act as a substitute for Grantor’s rights under
Section 365(d) of the Bankruptcy Code.


(i)    Bankruptcy Code Defined. As used in the Deed of Trust (i) any reference
to the “Bankruptcy Code” shall be a reference to Title 11 of the United States
Code, as the same may be amended from time to time or any successor statute, and
(ii) any reference to a specific section of Title 11 of the United States Code
shall be a reference to such section, as the same may be amended from time to
time or any successor statute.
17.Grant of Security Interest. As additional security for the Secured
Obligations, Grantor hereby grants to Beneficiary a security interest in all of
Grantor’s rights and remedies at any time arising under or pursuant to Section
365(h) of Title 11 of the Bankruptcy Code, or under or pursuant to any other
provision of the Bankruptcy Code, including, without limitation, all of
Grantor’s rights to remain in possession of any portion of the Property that is
subject to a Primary Lease.



Addendum-8



--------------------------------------------------------------------------------




SCHEDULE LA-1
TO LEASEHOLD ADDENDUM TO DEED OF TRUST


(DESCRIPTION OF PRIMARY LEASES/LIST OF PRIMARY LEASE DOCUMENTS)


PERRY GROUND LEASE


1.Lease dated July 1, 1969 between Andrew Eugene Perry, Jr. as landlord, and The
First National Bank of Denver, a national banking association, of Denver,
Colorado, as tenant. Said Lease is recorded in Book 112 at Page 309 of the
records of the Clerk and Recorder of the City and County of Denver, Colorado, as
of November 24, 1969.


2.    Perry Lease Assignment and Assumption dated January 25, 1973, in which The
First National bank of Denver, a national banking association of Denver,
Colorado, assigns to U.I.D.C.-Denver, Inc., a Colorado corporation, its interest
in the Lease, and in which assignment the assignee assumes the obligations of
the tenant. In such document Andrew Eugene Perry, Jr., as landlord, consents to
such assignment and assumption Urban Investment and Development Co., a Delaware
corporation, guarantees the performance by U.I.D.C.-Denver, Inc. to The First
National Bank of Denver under the assignment and assumption. This document is
recorded in Book 634 at Page 268 of the records of the Clerk and Recorder of the
City and County of Denver, Colorado, as of January 26 1973.


3.    First Amendment to Lease Agreement dated December 7, 1976, between Andrew
Eugene Perry, Jr., as landlord, and U.I.D.C.-Denver, Inc., a Colorado
corporation, as tenant, which includes the consent of The First National Bank of
Denver dated January 18, 1977. This document is recorded in Book 1401 at Page 63
of the records of the Clerk and Recorder of the City and County of Denver
Colorado, as of March 9, 1977.


4.    Perry Lease Partial Assignment and Assumption Agreement dated as of July
15, 1981, in which U.I.D.C.-Denver, Inc. partially assigns to Energy Center I
Venture, a Colorado partnership, its interest in the lease and in which document
the assignee assumes the obligations of the tenant as therein provided. Consents
of Andrew Eugene Perry, Jr. and The First National Bank of Denver, a national
banking association, are attached thereto. This document is recorded in Book
2422 at Page 96 of the records of the Clerk and Recorder of the City and County
of Denver, Colorado, as of July 30, 1981.


5.    Perry Lease Partial Assignment and Assumption Agreement dated as of July
15, 1981, in which U.I.D.C.-Denver, Inc. partially assigns to Energy Center III
Venture, a Colorado partnership, and Denver Energy Center Hotel Partnership, a
Colorado limited partnership its interest in the lease and in which document the
assignees assume the obligation of the tenant as therein provided. Consents of
Andrew Eugene Perry, Jr. and The First National Bank of Denver, a national
banking association, are attached thereto This document is recorded in Book 2422
at Page 113 of the records of the Clerk and Recorder of the City and County of
Denver, Colorado, as of July 30, 1981.

Schedule LA-1-1



--------------------------------------------------------------------------------






6.    The interests of Energy Center III Venture and Denver Energy Center Hotel
Partnership as tenants under the Lease were subjected to condominium regime by
Condominium Declaration for Arco Tower and Marriott Hotel Complex at City Center
Denver Colorado dated as of July 15, 1981, and recorded on July 31, 1981, in
Book 2422 at Page 558 of the records of the Clerk and Recorder of the City and
County of Denver, Colorado and by Condominium Map recorded July 31 1981 in
Condominium Book 19 at Page 66 of the records of the Clerk and Recorder of the
City and County of Denver, Colorado pursuant to which two condominium units were
established one unit tar office and retail use (the "Office Unit") and second
unit for hotel and retail use (the "Hotel Unit")


7.    Deed dated January 4, 1982, in which Denver Energy Center hotel
Partnership conveyed to Energy Center II Venture, a partnership, the Hotel Unit,
including assignment of Denver Energy Center Hotel Partnership’s interest in the
lease and assumption by Energy Center II Venture of the obligations of the
tenant as therein provided. This Deed is recorded in Book 2510 at Page 428 of
the records of the Clerk and Recorder of the City and County of Denver,
Colorado, as of January 6, 1982. Consents of Andrew Eugene Perry, Jr. and The
First National Bank of Denver, a national banking association, were obtained.


8.    Perry Lease Partial Assignment and Assumption Agreement dated as of
January 4, 1982, in which Energy Center I Venture, a Colorado partnership,
assigns to City Center Associates, a joint venture, its interest in the lease
and in which document the assignee assumes the obligations of the tenant as
therein provided. Consents of Andrew Eugene Perry, Jr. and The First National
Bank of Denver, a national banking association, are attached thereto This
document is recorded in Book 2510 at Page 492 of the records of the Clerk and
Recorder of the City and County of Denver, Colorado, as of January 6, 1982.


9.    Deed dated January 4, 1982, in which Energy Center III Venture, a Colorado
partnership, conveys to City Center Associates, a joint venture, the Office Unit
(including an assignment by Energy Center III Venture to City Center Associates
of its interest in the lease and in which deed City Center Associates assumes
the obligations of the tenant as therein provided). This Deed is recorded in
Book 2510 at Page 505 of the records of the Clerk and Recorder of the City and
County of Denver, Colorado, as of January 6, 1982 Consents of Andrew Eugene
Perry, Jr. and The First National Bank of Denver, a national banking
association, were obtained.


10.    Deed dated January 4, 1982, in which Energy Center II Venture, a Colorado
partnership, conveys to City Center Associates, a joint venture, the Hotel Unit
(including an assignment by Energy Center II Venture to City Center Associates
of its interest in the Lease and in which deed City Center Associates assumes
the obligations of the tenant as therein provided). This Deed is recorded in
Book 2510 at Page 514 of the records of the Clerk and Recorder of the City and
County of Denver, Colorado, as of January 6, 1982. Consents of Andrew Eugene
Perry, Jr. and The First National Bank of Denver, a national banking
association, were obtained.


11.    Deed dated as of January 1, 1986, in which U.I.D.C.-Miller Davis City C
Venture, a Colorado general partnership, formerly a venturer in City Center
Associates, a former

Schedule LA-1-2



--------------------------------------------------------------------------------




Colorado joint venture, conveys to The Prudential Insurance Company of America,
a New Jersey corporation, its interest in the lease. This Deed is recorded as
Reception No. 026611 of the records of the Clerk and Recorder of the City and
County of Denver, Colorado, as of February 10, 1986. Consents of Andrew Eugene
Perry, Jr. and The First National- Bank of Denver, a national banking
association, were obtained.


12.    Special Warranty Deed dated as of June 30, 1995, from The Prudential
Insurance Company of America, a New Jersey corporation, to Crescent Real Estate
Equities Limited Partnership, a Delaware limited partnership, and recorded on
June 30, 1995, as Reception No. 9500076811 of the Records.


13.    Acknowledgement and Agreement Relating to Perry Lease Assignment and
Assumption dated as of June 30, 1995, in which The Prudential Insurance Company
of America partially assigns to Crescent Real Estate Equities Limited Partner, a
Delaware limited partnership its interest. in the Lease. This document was
recorded in the records of the Clerk and Recorder of the City and County of
Denver, Colorado, on June 30, 1995 as Reception No. 9500076812. Consents of
Andrew Eugene Perry, Jr. and First Interstate Bank of Denver. N.A., formerly The
First National Bank of Denver, are attached thereto.


14.    Acknowledgement and Agreement Relating to Perry Lease Assignment and
Assumption dated as of February 25, 2000, in which Crescent Real Estate Equities
Limited Partnership assigns to Crescent Real Estate Funding IX, L.P., a Delaware
limited partnership, its interest in the lease. This document was recorded in
the records of the Clerk and Recorder of the City and County of Denver Colorado
on May 17, 2000, as Reception No. 2000069460. Consents of Andrew Eugene Perry,
Jr. and Wells Fargo Bank National Association, a national banking association,
successor by merger to First Interstate Bank of Denver, N.A., formerly The First
National Bank of Denver, are attached thereto.


15.    NOTE: Crescent Real Estate Funding IX, L.P. filed with the Secretary of
State of Delaware on April 25, 2003, a Certificate of Conversion from Limited
Partnership to Limited Liability Company pursuant to Section 18-214 of the
Limited Liability Company Act converting Crescent Real Estate Funding IX, L.P.
to Crescent 707 17th Street, LLC, a Delaware limited liability company, file no.
3179550.


16.    Documentation regarding the Estate of Andrew Perry, Jr., also known as
A.E. Perry, Jr., and as Andrew Eugene Perry, Jr., Deceased (the "Estate") and
Letters appointing Myrta Blanch Elliott as the Personal Representative of the
Estate were filed with the District Court Jefferson County Colorado on September
24, 2001 under Case No. 01PRO906.


17.    Deed from the Estate conveying the interest in the property to the five
residual beneficiaries thereof, Myrta Blanche Elliott, Perry Gilhooly, Windsor
Graham, Rory Fallert and Richard Elliott (collectively the "Beneficiaries”).
This Deed is recorded as Reception No. 2003099965 of the records of the Clerk
and Recorder of the City and County of Denver, Colorado, as of August 14, 2003.



Schedule LA-1-3



--------------------------------------------------------------------------------




18.    Bargain and Sale Deeds from the Beneficiaries conveying their interests
under the Lease to AKA Gene LLC Colorado limited liability company These Deeds
were recorded on August 14, 2003, as Reception Nos. 2003099966, 2003099967,
2003099968, 2003099969 and 2003099971 of the records of the Clerk and Recorder
of the City and County of Denver, Colorado.


19.    Special Warranty Deed, dated as of May 24, 2007, from Crescent 707 17th
Street, LLC, a Delaware limited liability company, to WTCC City Center Investors
V, L.L.C., a Delaware limited liability company, and recorded on May 29, 2007,
as Reception No. 2007083601.


20.    Acknowledgement and Agreement Relating to Perry Lease Assignment and
Assumption as of May 24, 2007, in which Crescent 707 17th Street, LLC, a
Delaware limited liability company, assigns to WTCC City Center Investors V,
L.L.C., a Delaware limited liability company, its interest in the lease,
recorded at Reception No. 2007083604 on May 29, 2007.


21.    Acknowledgment and Agreement Relating to Perry Lease Assignment and
Assumption in which WTCC City Center Investors V, L.L.C., a Delaware limited
liability company assigns its interest in the lease to CHSP DENVER LLC, a
Delaware limited liability company, recorded October 5, 2011 as Reception No.
2011 111576.


ENERGY CENTER GROUND LEASE


1.
Ground Lease and Sublease Agreement dated July 15, 1981, between Energy Center
Venture, a Colorado partnership, as landlord, and Energy Center III Venture, a
Colorado partnership, and Denver Energy Center Hotel Partnership, a Colorado
limited partnership, as tenant.

2.
Assignment and Partial Assignment dated July 15, 1981, between U.I.D.C-Denver,
Inc., a Colorado corporation, as assignor, and Energy Center III Venture, a
Colorado partnership (as to an undivided 2/3rds interest) and Denver Energy
Center Hotel Partnership, a Colorado limited partnership (as to an undivided
1/3rd interest), as assignees.

3.
Condominium Declaration for Arco Tower and Marriott Hotel Complex at City Center
Denver Colorado dated July 15, 1981, between Denver Energy Center Hotel
Partnership, a Colorado limited partnership, and Energy Center III Venture, a
Colorado partnership.

4.
Assignment and Assumption Agreement dated January 4, 1982, between Energy Center
I Venture, a Colorado partnership, as assignor, and City Center Associates, a
joint venture, as assignee.

5.
Deed dated January 4, 1982, between Denver Energy Center Hotel Partnership, a
Colorado limited partnership, as grantor, and Energy Center II Venture, a
Colorado partnership, as grantee.


Schedule LA-1-4



--------------------------------------------------------------------------------




6.
Deed dated January 4, 1982, between Energy Center II Venture, a Colorado
partnership, as grantor, and City Center Associates, a joint venture, as
grantee.

7.
Deed dated January 4, 1982, between Energy Center III Venture, a Colorado
partnership, as grantor, and City Center Associates, a joint venture, as
grantee.

8.
Assignment and Assumption Agreement, dated January 4, 1982, by and between
Energy Center I Venture and City Center Associates, a joint venture.

9.
Deed dated January 1, 1986, between UIDC-Miller-Davis City Center Venture,
formerly a venturer in City Center Associates, as grantor, and Prudential
Insurance Company of America, a New Jersey corporation, as grantee.

10.
Deed dated as of June 30, 1995, from The Prudential Insurance Company of
America, a New Jersey corporation, to Crescent Real Estate Equities Limited
Partnership.

11.
Acknowledgment and Agreement Relating to Ground Lease Assignment and Assumption
dated June 30, 1995, between The Prudential Insurance Company of America, a New
Jersey corporation, and Crescent Real Estate Equities Limited Partnership, a
Delaware limited partnership.

12.
Deed dated February 24, 2000, from Crescent Real Estate Equities Limited
Partnership, a Delaware limited partnership, to Crescent Real Estate Funding IX,
L.P., a Delaware limited partnership.

13.
Acknowledgment and Agreement Relating to Ground Lease Assignment and Assumption
dated February 25, 2000, between Crescent Real Estate Equities Limited
Partnership, a Delaware limited partnership, as assignor, and Crescent Real
Estate Funding IX, L.P., a Delaware limited partnership, as assignee.

14.
Landlord Estoppel Certificate dated June 22, 2000, from The Prudential Insurance
Company to Crescent Real Estate Funding IX, L.P. and GMAC Commercial Mortgage
Corporation.

15.
Master Declaration of Covenants Easements Rights and Restrictions recorded
July 31, 1981.

16.
Deed recorded August 30, 2002, at Reception No. 2002151294, pursuant to which
The Prudential Company of America, a New Jersey corporation, conveyed to
Crescent Real Estate Funding VIII, a Delaware limited partnership, its interest,
as Landlord, in the land covered by the lease.

17.
NOTE: Crescent Real Estate Funding IX, L.P. filed with the Secretary of State of
Delaware on April 25, 2003, a Certificate of Conversion from Limited Partnership
to Limited Liability Company pursuant to Section 18-214 of the Limited Liability
Company Act converting Crescent Real Estate Funding IX, L.P. to Crescent 707
17th Street, LLC, a Delaware limited liability company, file no. 3179550.


Schedule LA-1-5



--------------------------------------------------------------------------------




18.
Assignment of Subterranean Ground Lease recorded August 29, 2002 as Reception
No. 2002151296, pursuant to which The Prudential Company of America, a New
Jersey corporation, conveyed to Crescent Real Estate Funding VIII, L.P., a
Delaware limited partnership, its interest, as Landlord, in the lease.

19.
Special Warranty Deed, dated as of May 24, 2007, from Crescent 707 17th Street,
LLC, a Delaware limited liability company, to WTCC City Center Investors V,
L.L.C., a Delaware limited liability company, and recorded on May 29, 2007, as
Reception No. 2007083601.

20.
Acknowledgement and Agreement Relating to Ground Lease Assignment and Assumption
as of May 24, 2007, in which Crescent 707 17th Street, LLC, a Delaware limited
liability company, assigns to WTCC City Center Investors V, L.L.C., a Delaware
limited liability company, its interest in the lease, recorded at Reception
No. 2007083603 on May 29, 2007.

21.
Acknowledgement and Agreement Relating to Ground Lease Assignment and Assumption
as of October 3, 2011, which WTCC City Center Investors V, L.L.C., a Delaware
limited liability company assigns its interest in the lease to Lessee, recorded
at Reception No. 2011111578 on October 5, 2011.

PLETTNER GROUND LEASE
1.
Ground Lease Agreement, dated March 19, 1973, by and between Margaret Plettner
Counter and Neil Horan, as Special Fiduciary in the Matter of the Testamentary
Trust of Maude B. Plettner aka Maude Brown Plettner, Deceased, and in the Matter
of the Testamentary Trust of Harry C. Brown aka H.C. Brown, Deceased, as
Lessors, and U.I.D.C.-Denver, Inc., a Colorado corporation, as Lessee.

2.
Memorandum of Ground Lease Agreement dated March 19, 1973, by and between
Margaret Plettner Counter and Neil Horan, as Special Fiduciary in the Matter of
the Testamentary Trust of Maude B. Plettner aka Maude Brown Plettner, Deceased,
and in the Matter of the Testamentary Trust of Harry C. Brown aka H.C. Brown,
Deceased, as Lessors, and U.I.D.C.-Denver, Inc., a Colorado corporation, as
Lessee, recorded on April 4, 1973, in Book 671 at Page 139 of the records of the
Clerk and Recorder, City and County of Denver, State of Colorado.

3.
First Amendment to Ground Lease Agreement dated as of October 29, 1976, by and
between Margaret Plettner Counter, The First National Bank of Denver, a National
Banking Association, as Trustee under the Last Will and Testament of Harry C.
Brown aka H.C. Brown, The First National Bank of Denver, a National Banking
Association, as Trustee under the Last Will and Testament of Maude B. Plettner
aka Maude Brown Plettner, Deceased, as Lessors, and U.I.D.C.- Denver, Inc., a
Colorado corporation, as Lessee, recorded February 8, 1977, in Book 1387 at
Page 426 of the records of the Clerk and Recorder, City and County of Denver,
State of Colorado.


Schedule LA-1-6



--------------------------------------------------------------------------------




4.
Letter dated October 4, 1990 from The Prudential Insurance Company of America to
Margaret Plettner Counter and Douglas C. Boyd.

5.
Partial Assignment and Assumption Agreement dated as of July 15, 1981, in which
U.I.D.C.- Denver, Inc. partially assigns to Energy Center I Venture, a Colorado
partnership, its interest in the lease and in which document the Assignee
assumes the obligations of the Lessee as therein provided. This document is
recorded in Book 2422 at Page 103 of the records of the Clerk and Recorder of
the City and County of Denver, Colorado, as of July 30, 1981.

6.
Partial Assignment and Assumption Agreement in which U.I.D.C-Denver, Inc.
partially assigns to Energy Center III Venture, a Colorado partnership, and
Denver Energy Center Hotel Partnership, a Colorado limited partnership, its
interest in the lease and in which document the Assignees assume the obligations
of the Lessee as therein provided. This document is recorded in Book 2422 at
Page 121 of the records of the Clerk and Recorder of the City and County of
Denver, Colorado, as of July 30 1981.

7.
The interests of Energy Center III Venture and Denver Energy Center Hotel
Partnership as Tenants under the Lease were subjected to condominium regime by
Condominium Declaration for Arco Tower and Marriott Hotel Complex at City
Center, Denver, Colorado, dated as of July 15, 1981, and recorded on July 31,
1981, in Book 2422 at Page 558 of the records of the Clerk and Recorder of the
City and County of Denver, Colorado, and by Condominium Map recorded July 31,
1981, in Condominium Book 19 at Page 66 of the records of the Clerk and Recorder
of the City and County of Denver, Colorado, pursuant to which two condominium
units were established one unit for office and retail use (the “Office Unit”)
and second unit for hotel and retail use (the “Hotel Unit”).

8.
Deed dated January 4, 1982, in which Denver Energy Center Hotel Partnership
conveyed to Energy Center II Venture, a partnership, the Hotel Unit, including
assignment of Denver Energy Center Hotel Partnership’s interest in the lease and
assumption by Energy Center II Venture of the obligations of the tenant as
therein provided. This Deed is recorded in Book 2510 at Page 428 of the records
of the Clerk and Recorder of the City and County of Denver, Colorado, as of
January 6, 1982.

9.
Partial Assignment and Assumption Agreement dated as of January 4, 1982, in
which Energy Center I Venture, a Colorado partnership, assigns to City Center
Associates, a joint venture, its interest in the lease and in which document the
Assignee assumes the obligations of the Tenant as therein provided. This
document is recorded in Book 2510 at Page 480 of the records of the Clerk and
Recorder of the City and County of Denver, Colorado, as of January 1982.

10.
Deed dated January 4, 1982, in which Energy Center III Venture, a Colorado
partnership, conveys to City Center Associates, a joint venture, the Office Unit


Schedule LA-1-7



--------------------------------------------------------------------------------




(including an assignment by Energy Center III Venture to City Center Associates
of its interest in the lease and in which deed City Center Associates assumes
the obligations of the tenant as therein provided). This Deed is recorded in
Book 2510 at Page 505 of the records of the Clerk and Recorder of the City and
County of Denver, Colorado, as of January 6, 1982 Consents of Andrew Eugene
Perry, Jr. and The First National Bank of Denver, a national banking
association, were obtained.
11.
Deed dated January 4, 1982, in which Energy Center II Venture, a Colorado
partnership, conveys to City Center Associates, a joint venture, the Hotel Unit
(including an assignment by Energy Center II Venture to City Center Associates
of its interest in the Lease and in which deed City Center Associates assumes
the obligations of the tenant as therein provided). This Deed is recorded in
Book 2510 at Page 514 of the records of the Clerk and Recorder of the City and
County of Denver, Colorado, as of January 6, 1982. Consents of Andrew Eugene
Perry, Jr. and The First National Bank of Denver, a national banking
association, were obtained.

12.
Deed dated as of January 1, 1986, in which UIDC-Miller-Davis City Center
Venture, a Colorado general partnership, formerly venturer in City Center
Associates, a former Colorado joint venture, conveys to The Prudential Insurance
Company of America, a New Jersey corporation, its interest in the lease. This
Deed is recorded as Reception No. 026611 of the records of the Clerk and
Recorder of the City and County of Denver, Colorado, as of February 10, 1986.
Consents of Andrew Eugene Perry, Jr. and The First National- Bank of Denver, a
national banking association, were obtained.

13.
Special Warranty Deed dated as of June 30, 1995, from The Prudential Insurance
Company of America, a New Jersey corporation, to Crescent Real Estate Equities
Limited Partnership, a Delaware limited partnership, and recorded on June 30,
1995, as Reception No. 9500076811 of the Records.

14.
Acknowledgement and Agreement Relating to Plettner Lease Assignment and
Assumption as of June 30, 1995, in which The Prudential Insurance Company of
America Inc. partially assigns to Crescent Real Estate Equities Limited
Partnership, a Delaware limited partnership, its interest in the lease, recorded
at Reception No. 9500076813 on June 30, 1995.

15.
Acknowledgement and Agreement Relating to Plettner Lease Assignment and
Assumption as of February 25, 2000, in which Crescent Real Estate Equities
Limited Partnership assigns to Crescent Real Estate Funding IX, L.P., a Delaware
limited partnership, its interest in the lease, recorded at Reception
No. 2000069461 on May 17, 2000.

16.
NOTE: Crescent Real Estate Funding IX, L.P. filed with the Secretary of State of
Delaware on April 25, 2003, a Certificate of Conversion from Limited Partnership
to Limited Liability Company pursuant to Section 18-214 of the Limited Liability


Schedule LA-1-8



--------------------------------------------------------------------------------




Company Act converting Crescent Real Estate Funding IX, L.P. to Crescent 707
17th Street, LLC, a Delaware limited liability company, file no. 3179550.
17.
Special Warranty Deed, dated as of May 24, 2007, from Crescent 707 17th Street,
LLC, a Delaware limited liability company, to WTCC City Center Investors V,
L.L.C., a Delaware limited liability company, and recorded on May 29, 2007, as
Reception No. 2007083601.

18.
Acknowledgement and Agreement Relating to Plettner Lease Assignment and
Assumption as of May 24, 2007, in which Crescent 707 17th Street, LLC, a
Delaware limited liability company, assigns to WTCC City Center Investors V,
L.L.C., a Delaware limited liability company, its interest in the lease,
recorded at Reception No. 2007083602 on May 29, 2007.

19.
Acknowledgement and Agreement Relating to Plettner Lease Assignment and
Assumption in which WTCC City Center Investors V, L.L.C., a Delaware limited
liability company assigns its interest in the lease to CHSP DENVER LLC, a
Delaware limited liability company, recorded October 5, 2011 at Reception
No. 2011111577.




Schedule LA-1-9



--------------------------------------------------------------------------------








